Exhibit 10.1

EXECUTION VERSION


AMENDMENT NO. 3
TO AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT
AMENDMENT NO. 3 TO AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT (this
“Amendment”), dated as of March 27, 2015, among HARSCO CORPORATION, a Delaware
corporation, as Borrower (the “Company”), the Lenders party hereto and CITIBANK,
N.A., as Administrative Agent.
WITNESSETH
WHEREAS, the Company, the Lenders and the Administrative Agent have entered into
that certain Amended and Restated Five-Year Credit Agreement dated as of March
2, 2012 (as amended, supplemented or otherwise modified prior to the Third
Amendment Effective Date (as defined below), the “Existing Credit Agreement”
and, as amended by this Amendment, the “Amended Credit Agreement”);
WHEREAS, the Company, each of the Lenders and the Administrative Agent have
agreed to amend the Existing Credit Agreement as hereinafter set forth on the
terms and conditions set forth herein;
NOW THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
SECTION 1. Definitions and References. Capitalized terms not otherwise defined
herein shall have the meanings attributed thereto in the Existing Credit
Agreement.
SECTION 2. Amendments to the Existing Credit Agreement. (a) The Existing Credit
Agreement is, as of the Third Amendment Effective Date and subject to the
satisfaction of the conditions set forth in Section 6 of this Amendment, hereby
amended to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the double-underlined text
(indicated in the same manner as the following example: double-underlined text),
as set forth in the pages of the Amended Credit Agreement attached as Annex I
hereto.
(b) As of the Third Amendment Effective Date and subject to the satisfaction of
the conditions precedent set forth in Section 6 of this Amendment, the Existing
Credit Agreement is hereby amended by deleting the chart in Schedule 2.01 of the
Existing Credit Agreement and replacing it with the chart as set forth on
Schedule I to this Amendment.

1
    

--------------------------------------------------------------------------------

Exhibit 10.1

SECTION 3. Representations and Warranties. The Company represents and warrants
as of the date hereof and as of the Third Amendment Effective Date that:
(a) This Amendment has been duly authorized, executed and delivered by the
Company;
(b) Each of this Amendment and the Amended Credit Agreement, constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as the enforceability thereof may
be limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or similar laws of general application relating to or
affecting the rights and remedies of creditors generally or (ii) general
principles of equity;
(c) No authorizations, approvals or consents of, and no filings or registrations
with, any Governmental Authority, or any securities exchange, are necessary for
the execution, delivery or performance by the Company of this Amendment or for
the legality, validity or enforceability hereof, other than authorizations,
approvals, consents, and filings and registrations that have already been
obtained prior to the date hereof;
(d) The representations and warranties set forth in Article III of the Amended
Credit Agreement shall be true and correct on the date hereof and as of the
Third Amendment Effective Date with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date; and
(e) No Event of Default or Default shall have occurred and be continuing.
SECTION 4. Ratification. Except as amended hereby, the Existing Credit Agreement
and all other documents executed in connection therewith shall remain in full
force and effect. The Amended Credit Agreement and all rights and powers created
thereby or thereunder and under such other documents are in all respects
ratified and confirmed.
SECTION 5. Consent Fee. The Company agrees to pay to each Lender executing and
delivering (including by facsimile transmission or electronic mail) this
Amendment (such Lender, a “Consenting Lender”), on or before 5:00 P.M., New York
time, March 27, 2015, a fee equal to 0.20% of the Commitment of such Lender as
set forth on Schedule I to this Amendment (the “Consent Fee”). The Company shall
pay the Consent Fee to the Administrative Agent (for the benefit of the
Consenting Lenders) no later than the Third Amendment Effective Date.
SECTION 6. Conditions Precedent. The effective date of this Amendment (the
“Third Amendment Effective Date”) shall be that date when,

2
    

--------------------------------------------------------------------------------

Exhibit 10.1

to the satisfaction of the Administrative Agent, the following conditions shall
have been satisfied or waived:
(a) The Administrative Agent (or its counsel) shall have received from the
Company and each of the Lenders either (i) a counterpart of this Amendment
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include facsimile transmission or electronic
mail transmission of a signed signature page of this Amendment) that such party
has signed a counterpart of this Amendment;
(b) The representations and warranties set forth in Section 3 of this Amendment
are true and correct on and as of the Third Amendment Effective Date;
(c) No Event of Default or Default shall have occurred and be continuing on the
Third Amendment Effective Date;
(d) The Administrative Agent shall have received a certificate executed by an
authorized officer of the Company dated the Third Amendment Effective Date
confirming compliance with the conditions precedent set forth in paragraphs (b)
and (c) of this Section 6;
(e) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation (or such other analogous documents), including all
amendments thereto, of the Company, certified as of a recent date by the
Secretary of State of Delaware, and a certificate as to the good standing of the
Company as of a recent date, from the Secretary of State of Delaware; (ii) a
certificate of the Secretary or Assistant Secretary of the Company dated the
Third Amendment Effective Date certifying (A) that attached thereto is a true
and complete copy of the by-laws of the Company as in effect on the Third
Amendment Effective Date and at all times since a date prior to the date of the
resolutions of the Company described in item (B) below, (B) that attached
thereto is a true and complete copy of resolutions adopted by the Board of
Directors of the Company authorizing the execution, delivery and performance of
this Amendment, the performance of the Amended Credit Agreement and the
borrowings thereunder by the Company, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
certificate or articles of incorporation (or other analogous documents) of the
Company have not been amended since the date of the last amendment thereto shown
on the certificate of good standing furnished pursuant to clause (i) above, and
(D) as to the incumbency and specimen signature of each officer of the Company
executing this Amendment or any other document delivered in connection herewith;
and (iii) a certificate of another officer of the Company as to the incumbency
and signature of the Secretary or such Assistant Secretary of the Company
executing the certificate pursuant to (ii) above;

3
    

--------------------------------------------------------------------------------

Exhibit 10.1

(f) The Administrative Agent shall have received written opinions (each dated as
of the Third Amendment Effective Date and addressed to the Administrative Agent
and the Lenders) of Simpson Thacher & Bartlett LLP, counsel for the Company, in
form and substance reasonably satisfactory to the Administrative Agent. The
Company hereby requests such counsel to deliver such opinions;
(g) The Administrative Agent shall have received payment (for the benefit of the
Consenting Lenders) of the Consent Fee;
(h) The Administrative Agent shall have received payment or reimbursement of all
fees payable to it by the Company on or prior to the Third Amendment Effective
Date and its reasonable out-of-pocket expenses in connection with this Amendment
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in each case, for which invoices have been received by the
Company on or prior to the Third Amendment Effective Date; and
(i) Each Arranger (as defined in that certain Engagement Letter, dated as of
March 9, 2015, among the Company, Citigroup Global Markets Inc., HSBC Bank USA,
National Association and J.P. Morgan Securities LLC (the “Engagement Letter”)
shall have received payment of its applicable arrangement fee pursuant to the
Engagement Letter on or prior to the Third Amendment Effective Date.
SECTION 8. Departing Lenders; Assignments. On the Third Amendment Effective
Date:
(a) The Company shall pay to the Administrative Agent for the account of the
Departing Lenders (as defined below), an amount equal to all accrued interest,
fees and other amounts payable for the account of the Departing Lenders under
the Existing Credit Agreement, including all amounts which would be payable
pursuant to Section 2.12 thereof in the event of a prepayment in full of the
outstanding Loans assigned pursuant to Section 8(b)(v) below on such date; and
(b) Upon and subject to receipt of such funds by the Administrative Agent from
the Company, (i) the Commitment of each Lender under the Existing Credit
Agreement (the “Existing Lenders”) having a Commitment under the Amended Credit
Agreement shall be continued as a Commitment under the Amended Credit Agreement,
(ii) the Commitments under the Existing Credit Agreement not continued pursuant
to clause (i) above shall be deemed assigned on a ratable basis by the Existing
Lenders to the Lenders having Commitments under the Amended Credit Agreement in
such proportions as may be necessary such that after giving effect thereto and
to clause (iii) below, the Commitments of the Lenders shall be as set forth in
Schedule I to this Amendment, (iii) the Loans of the Existing Lenders having
Commitments under the Amended Credit Agreement shall be continued as

4
    

--------------------------------------------------------------------------------

Exhibit 10.1

Loans under the Amended Credit Agreement, (iv) the Loans (if any) not continued
pursuant to clause (iii) above shall be deemed assigned on a ratable basis by
the related Existing Lenders to the Lenders having Commitments under the Amended
Credit Agreement in such proportions as may be necessary such that after giving
effect thereto and to clause (i) and (ii) above, the Loans are held by the
Lenders having Commitments under the Amended Credit Agreement ratably in
proportion to their Commitments under the Amended Credit Agreement; (v) each
Lender receiving an assignment pursuant to clause (iv) above shall pay to the
Administrative Agent, for the respective accounts of the assigning Existing
Lenders, an amount equal to the aggregate principal amount of Loans so assigned
to it, and the Administrative Agent shall remit the funds so received ratably to
such assigning Existing Lenders, (vi) the assignments pursuant to clauses (ii)
and (iv) above shall be effective notwithstanding any failure to comply with the
procedures specified in Section 10.04 and/or 2.12, (vii) each Existing Lender
which has no Commitment under the Amended Credit Agreement (a “Departing
Lender”) shall cease to be a Lender for purposes of the Agreement, except that
the provisions of Sections 2.13, 2.19 and 10.05 shall continue to inure to its
benefit, (viii) the Lenders party to this Amendment shall be the only Lenders
under the Amended Credit Agreement, holding all outstanding Loans and all
Commitments and (ix) solely with respect to the assignments pursuant to clauses
(ii) and (iv) above, each of the Lenders party to this Amendment hereby waives
its right to receive any payments pursuant to Section 2.15.
SECTION 9. Miscellaneous.
(a) The Existing Credit Agreement and this Amendment shall be read, taken and
construed as one and the same instrument from and after the Third Amendment
Effective Date.
(b) This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York.
(c) Any references in the Existing Credit Agreement to “this Agreement”,
“hereunder”, “herein” or words of like import, and each reference in any other
document executed in connection with the Agreement, to “the Agreement”,
“thereunder”, “therein” or words of like import, shall, from and after the Third
Amendment Effective Date, mean and be a reference to the Amended Credit
Agreement.
(d) The Company agrees to reimburse the Administrative Agent for its reasonable
out-of-pocket expenses in connection with this Amendment including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, whether or not the Third Amendment Effective Date occurs.
(e) This Amendment shall be deemed to be a Loan Document.

5
    

--------------------------------------------------------------------------------

Exhibit 10.1

(f) This Amendment may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute but one contract, and shall become effective as provided in Section
6. Delivery of an executed signature page of this Amendment by facsimile
transmission or electronic mail shall be as effective as delivery of a manually
executed counterpart hereof.
[Remainder of page intentionally left blank; Signature pages follow]

6
    

--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
HARSCO CORPORATION, as Borrower




By /s/ Michael Kolinsky
Name: Michael Kolinsky
Title: Vice President – Tax, Treasury and Risk Management





7
    

--------------------------------------------------------------------------------

Exhibit 10.1

CITIBANK, N.A., as Administrative Agent and Lender




By /s/ Matthew S. Burke
Name: Matthew S. Burke
Title: Managing Director





8
    

--------------------------------------------------------------------------------

Exhibit 10.1

JPMorgan Chase Bank, N.A., as Lender




By /s/ Deborah R. Winkler
Name: Deborah R. Winkler
Title: Vice President

9
    

--------------------------------------------------------------------------------

Exhibit 10.1

HSBC Bank USA, National Association, as Lender, Joint Lead Arranger and Joint
Bookrunner




By /s/ James W. Bravyak
Name: James W. Bravyak
Title: Vice President

10
    

--------------------------------------------------------------------------------

Exhibit 10.1

CREDIT SUISSE AG, Cayman Islands Branch, as Lender




By /s/ Michael Spaight
Name: Michael Spaight
Title: Authorized Signatory




By /s/ Remy Riester
Name: Remy Riester
Title: Authorized Signatory

11
    

--------------------------------------------------------------------------------

Exhibit 10.1



The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Lender




By /s/ George Stoecklein
Name: George Stoecklein
Title: Director

12
    

--------------------------------------------------------------------------------

Exhibit 10.1

ING Bank N.V., Dublin Branch, as Lender




By__/s/ Pádraig Matthews
Name: Pádraig Matthews
Title: Vice President




By /s/ Sean Hassett
Name: Sean Hassett
Title: Director

13
    

--------------------------------------------------------------------------------

Exhibit 10.1

U.S. BANK NATIONAL ASSOCIATION, as Lender




By /s/ Mark Irey
Name: Mark Irey
Title: Vice President

14
    

--------------------------------------------------------------------------------

Exhibit 10.1



ROYAL BANK OF CANADA, as Lender




By /s/ James F. Disher
Name: James F. Disher
Title: Authorized Signatory

15
    

--------------------------------------------------------------------------------

Exhibit 10.1



PNC BANK, NATIONAL ASSOCIATION, as Lender




By /s/ Domenic L. D’Ginto
Domenic L. D’Ginto, CFA
Senior Vice President

16
    

--------------------------------------------------------------------------------

Exhibit 10.1

BANK OF AMERICA, N.A., as Lender




By /s/ Kenneth G. Wood
Name: Kenneth G. Wood
Title: Senior Vice President

17
    

--------------------------------------------------------------------------------

Exhibit 10.1

Fifth Third Bank, as Lender




By /s/ Susan A. Waters
Name: Susan A. Waters
Title: Vice President





18
    

--------------------------------------------------------------------------------

Exhibit 10.1

SCHEDULE I
Schedule 2.01
Lenders; Commitments
Lender Name
Commitment
Applicable Percentage
Citibank, N.A.


$55,000,000


11.0
%
JPMorgan Chase Bank, N.A.


$55,000,000


11.0
%
HSBC Bank USA, National Association


$55,000,000


11.0
%
Credit Suisse AG, Cayman Islands Branch


$55,000,000


11.0
%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.


$45,000,000


9.0
%
ING Bank N.V., Dublin Branch


$45,000,000


9.0
%
U.S. Bank National Association


$45,000,000


9.0
%
Royal Bank of Canada


$45,000,000


9.0
%
PNC Bank, National Association


$40,000,000


8.0
%
Bank of America, N.A.


$35,000,000


7.0
%
Fifth Third Bank


$25,000,000


5.0
%
Total:


$500,000,000


100.0
%




1
    

--------------------------------------------------------------------------------

Exhibit 10.1


--------------------------------------------------------------------------------





AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT

Dated as of March 2, 2012

Among

HARSCO CORPORATION,

THE LENDERS NAMED HEREIN,

CITIBANK, N.A.,
as Administrative Agent,


THE ROYAL BANK OF SCOTLAND PLC,
as Syndication Agent

and
JPMORGAN CHASE BANK OF TOKYO-MITSUBISHI UFJ, LTD, N.A.,
HSBC BANK USA, NATIONAL ASSOCIATION, and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Syndication Agents

and


ING BANK N.V., DUBLIN BRANCH,
JPMORGAN CHASE BANK, N.A. and
BANK OF TOKYO MITSUBISHI UFJ, LTD.,
U.S. BANK NATIONAL ASSOCIATION,
ROYAL BANK OF CANADA,
and
LLOYDS TSBPNC BANK PLC, NATIONAL ASSOCIATION,
as Documentation Agents
____________________________

CITIGROUP GLOBAL MARKETS INC. and
, HSBC BANK USA, NATIONAL ASSOCIATION and J.P. MORGAN RBS

2
    

--------------------------------------------------------------------------------

Exhibit 10.1

SECURITIES INC.LLC,
as Joint Lead Arrangers and Joint Bookrunners









3
    

--------------------------------------------------------------------------------

Exhibit 10.1

TABLE OF CONTENTS
Page
ARTICLE I

Definitions
SECTION 1.01. Defined Terms    1
SECTION 1.02. Terms Generally    2730
SECTION 1.03. Redenomination of Certain Alternative Currencies    2831
ARTICLE II

The Credits
SECTION 2.01. Commitments    2831
SECTION 2.02. Loans    2932
SECTION 2.03. Competitive Bid Procedure    3134
SECTION 2.04. Standby Borrowing Procedure    3337
SECTION 2.05. Interest Elections    3437
SECTION 2.06. Fees    3639
SECTION 2.07. Repayment of Loans    3740
SECTION 2.08. Interest on Loans    3740
SECTION 2.09. Default Interest    3841
SECTION 2.10. Alternate Rate of Interest    3842
SECTION 2.11. Termination and Reduction of Commitments    4043
SECTION 2.12. Prepayment    4144
SECTION 2.13. Reserve Requirements: Change in Circumstances    4245
SECTION 2.14. Change in Legality    4346
SECTION 2.15. Indemnity    4548
SECTION 2.16. Pro Rata Treatment    4549
SECTION 2.17. Sharing of Setoffs    4649
SECTION 2.18. Payments    4750
SECTION 2.19. Taxes    4750
SECTION 2.20. Assignment of Commitments Under Certain Circumstances    5255
SECTION 2.21. Borrowings by Approved Borrowers    5356
SECTION 2.22. Additional Costs    5356
SECTION 2.23. Increase in the Aggregate Commitments    5457
SECTION 2.24. Revolving Notes    5659
SECTION 2.25. Defaulting Lenders; Replacement of Lenders Under Certain
Circumstances    5659

i
    

--------------------------------------------------------------------------------

Exhibit 10.1

ARTICLE III

Representations and Warranties
SECTION 3.01. Corporate Existence    5861
SECTION 3.02. Financial Condition    5861
SECTION 3.03. Litigation    5862
SECTION 3.04. No Breach    5962
SECTION 3.05. Action    5962
SECTION 3.06. Approvals    5962
SECTION 3.07. Use of Credit    5963
SECTION 3.08. ERISA    6063
SECTION 3.09. Taxes    6063
SECTION 3.10. Investment Company Act    6063
SECTION 3.11. Material Agreements and Liens    6063
SECTION 3.12. Environmental Matters    6164
SECTION 3.13. Subsidiaries, etc    6164
SECTION 3.14. True and Complete Disclosure    6165
SECTION 3.15. Corporate Existence of Approved Borrower    6265
SECTION 3.16. No Breach    6265
SECTION 3.17. Action    6266
SECTION 3.18. Approvals    6366
SECTION 3.19. Taxes on Payments of Approved Borrowers    6366
SECTION 3.20. Anti-Terrorism Regulations    63Sanctions; Foreign Corrupt
Practices Act    66
ARTICLE IV

Conditions of Effectiveness and Lending
SECTION 4.01. Effective Date    6467
SECTION 4.02. First Borrowing by Each Approved Borrower    6568
SECTION 4.03. All Borrowings    6770
ARTICLE V

Affirmative Covenants
SECTION 5.01. Existence; Businesses and Properties    6871
SECTION 5.02. Insurance    6872
SECTION 5.03. Obligations and Taxes    6972
SECTION 5.04. Financial Statements, Reports, etc    6972
SECTION 5.05. Litigation and Other Notices    7073
SECTION 5.06. ERISA    7174
SECTION 5.07. Maintaining Records    7174
SECTION 5.08. Use of Proceeds    7175
SECTION 5.09. Subsidiary Guarantors    7175

ii
    

--------------------------------------------------------------------------------

Exhibit 10.1

SECTION 5.10. Sale to Joint Venture    7275
ARTICLE VI

Negative Covenants
SECTION 6.01. Liens    7275
SECTION 6.02. Sale and Lease-Back Transactions    7376
SECTION 6.03. Mergers, Sales of Assets, etc    7477
SECTION 6.04. Lines of Business; Fiscal Year    7679
SECTION 6.05. Transactions with Affiliates    7680
SECTION 6.06. Total Debt to Consolidated EBITDA    77Net Leverage Ratio    80
SECTION 6.07. Subsidiary Debt    7780
SECTION 6.08. Total Consolidated EBITDA to Consolidated Interest Charges
Ratio    7780
SECTION 6.09. Compliance with Anti-Terrorism Regulations    77Sanctions; Foreign
Corrupt Practices    80
SECTION 6.10. Minimum Liquidity    80
ARTICLE VII

Events of Default
ARTICLE VIII

The Administrative Agent
SECTION 8.01. Appointment and Authority    8184
SECTION 8.02. Administrative Agent Individually    8184
SECTION 8.03. Duties of Administrative Agent; Exculpatory Provisions    8286
SECTION 8.04. Reliance by Administrative Agent    8487
SECTION 8.05. Delegation of Duties    8487
SECTION 8.06. Resignation of Administrative Agent    8487
SECTION 8.07. Non-Reliance on Administrative Agent and Other Lenders    8589
SECTION 8.08. Indemnification    8690
SECTION 8.09. No Other Duties, etc    8790
SECTION 8.10. Releases    8790
ARTICLE IX

Guarantee
SECTION 9.01. Guarantee    8790
SECTION 9.02. Obligations Unconditional    8891
SECTION 9.03. Reinstatement    8892
SECTION 9.04. Subrogation    8992
SECTION 9.05. Remedies    8992

iii
    

--------------------------------------------------------------------------------

Exhibit 10.1

SECTION 9.06. Continuing Guarantee    8992
ARTICLE X

Miscellaneous
SECTION 10.01. Notices    8993
SECTION 10.02. Survival of Agreement    9295
SECTION 10.03. Binding Effect    9296
SECTION 10.04. Successors and Assigns    9396
SECTION 10.05. Expenses; Indemnity    97100
SECTION 10.06. Right of Setoff    98102
SECTION 10.07. Applicable Law    99102
SECTION 10.08. Waivers: Amendment    99102
SECTION 10.09. Interest Rate Limitation    100103
SECTION 10.10. Entire Agreement    100104
SECTION 10.11. Waiver of Jury Trial    101104
SECTION 10.12. Severability    101104
SECTION 10.13. Judgment Currency    101104
SECTION 10.14. Counterparts    102105
SECTION 10.15. Headings    102105
SECTION 10.16. Jurisdiction: Consent to Service of Process    102105
SECTION 10.17. USA Patriot Act    103106
SECTION 10.18. No Fiduciary Relationship    103106
SECTION 10.19. Confidentiality    103107
SECTION 10.20. Cure of Defaulting Lender Status    104108
SECTION 10.21. Joint and Several Liability    105108
SECTION 10.22. Existing Credit Agreement Amended and Restated    105108


Schedules and Exhibits
Schedule 1.01    Administrative Agent’s Office
Schedule 2.01    Lenders; Commitments
Schedule 2.21    Approved Borrowers
Schedule 3.11(a)    Material Agreements
Schedule 3.11(b)    Liens
Schedule 3.13    Subsidiaries
Schedule 10.21    Permitted Reorganization
Exhibit A-1    Form of Competitive Bid Request
Exhibit A-2    Form of Notice of Competitive Bid Request
Exhibit A-3    Form of Competitive Bid
Exhibit A-4    Form of Competitive Bid/Accept Reject Letter
Exhibit A-5    Form of Standby Borrowing Request
Exhibit A-6    Form of Interest Election Request

iv
    

--------------------------------------------------------------------------------

Exhibit 10.1

Exhibit B    Form of Administrative Questionnaire
Exhibit C    Form of Assignment and Acceptance
Exhibit D    Mandatory Costs Rate
Exhibit E-1    Form of Opinion of General Counsel
Exhibit E-2
Form of Opinion of Jones, Day, Reavis & Pogue, counsel for the Company

Exhibit F-1    Form of Designation Letter
Exhibit F-2    Form of Termination Letter
Exhibit G    Form of Lender Joinder Agreement
Exhibit H    Form of Subsidiary Guaranty
Exhibit I    Form of Revolving Note
Exhibit J    Form of New Parent Assignment and Assumption Agreement



v
    

--------------------------------------------------------------------------------

Exhibit 10.1

AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT dated as of March __, 2012 (as
amended, restated, supplemented, extended, replaced or otherwise modified from
time to time, this “Agreement”) among HARSCO CORPORATION, a Delaware corporation
(the “Company”), the lenders listed in Schedule 2.01 hereto (the “Lenders”),
CITIBANK, N.A., as administrative agent for the Lenders (in such capacity,
together with any successor Administrative Agent appointed pursuant to Section
8.06, the “Administrative Agent”), THE ROYAL BANK OF SCOTLAND PLC, as
syndication agent, and BANK OF TOKYO-MITSUBISHI UFJ, LTDJPMORGAN CHASE BANK,
N.A., HSBC BANK USA, NATIONAL ASSOCIATION, and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as syndication agents, and ING BANK N.V., DUBLIN BRANCH, JPMORGAN CHASE
BANK, N.A. and LLOYDS TSB BANK PLCBANK OF TOKYO MITSUBISHI UFJ, LTD., U.S. BANK
NATIONAL ASSOCIATION, ROYAL BANK OF CANADA and PNC BANK, NATIONAL ASSOCIATION,
as documentation agents.
The Company has requested that in accordance with Section 10.08 of the Existing
Credit Agreement (such term and all other capitalized terms not otherwise
defined have the meanings assigned to them in Article I hereof), the Company,
the Administrative Agent and the Lenders desire to amend and restate the
Existing Credit Agreement such that the Lenders shall continue to extend credit
to the Company in order to enable it to borrow Standby Loans on a standby
revolving credit basis from time to time during the Availability Period in an
aggregate principal amount at any time outstanding of up to
$525,000,000500,000,000, which amount may be increased up to $550,000,000
pursuant to Section 2.23 (less the aggregate principal amount of all outstanding
Competitive Loans at such time). The Company has also requested the Lenders to
continue to provide a procedure pursuant to which the Company may invite the
Lenders to bid on an uncommitted basis on short-term borrowings by the Company.
The proceeds of all such borrowings are to be used for general corporate
purposes, including the repayment of Indebtedness from time to time. The Lenders
are willing to continue to extend such credit to the Company on the terms and
subject to the conditions herein set forth.
Accordingly, the Company, the Lenders and the Administrative Agent agree as
follows:
ARTICLE I

Definitions
SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
“2015 Senior Notes” shall mean the Company’s 2.700% Senior Notes due 2015 issued
pursuant to the 2015 Senior Notes Indenture.

1
    

--------------------------------------------------------------------------------

Exhibit 10.1

“2015 Senior Notes Indenture” shall mean that certain Indenture, dated as of
September 20, 2010, by and between the Company and Wells Fargo Bank, National
Association, as trustee (the “2015 Notes Trustee”) (as supplemented by that
certain First Supplemental Indenture, dated as of September 20, 2010, by and
between the Borrower and the 2010 Trustee).
“2015 Senior Notes Repayment Date” shall have the meaning assigned to such term
in the definition of “Termination Date Extension Condition”.
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
“ABR Loan” shall mean any Standby Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.
“Acquisition” shall mean the purchase or other acquisition by the Company or any
Subsidiary of capital stock or other equity interests in any person that, upon
the consummation thereof, will be a subsidiary of the Company or that will be a
subsidiary of a subsidiary of the Company (including as a result of a merger or
consolidation) or of all or substantially all of the assets or business of or of
assets constituting a business unit, a line of business or division of any
person.
“Activities” shall have the meaning assigned to such term in Section 8.02(b).
“Adjusted EURIBO Rate” shall mean, with respect to any Eurocurrency Borrowing in
Euros, for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the EURIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.
“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing in
Dollars or any Alternative Currency (other than Euros), for any Interest Period,
an interest rate per annum (rounded upwards, if necessary, to the next 1/16
of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate; provided that, with respect to any Eurocurrency
Borrowing denominated in an Alternative Currency (other than Euros) for any
Interest Period, Adjusted LIBO Rate shall mean an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to the LIBO Rate
for such Interest Period.
“Administrative Agent” shall have the meaning assigned to such term in the
preamble to this Agreement.
“Administrative Agent’s Office” shall mean the office address, facsimile number,
electronic mail address, telephone number and account

2
    

--------------------------------------------------------------------------------

Exhibit 10.1

information set forth on Schedule 1.01 hereto with respect to the Administrative
Agent or such other address, facsimile number, electronic mail address,
telephone number or account information as shall be designated by the
Administrative Agent in a notice to the Company and the Lenders.
“Administrative Fees” shall have the meaning assigned to such term in
Section 2.06(b).
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B hereto.
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.
“Agent’s Group” shall have the meaning assigned to such term in Section 8.02(b).
“Agreement” shall have the meaning assigned to such term in the preamble to this
Agreement.
“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to the greater of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on Reuters Screen LIBOR01 Page (or any successor page) at approximately 11:00
a.m. London time on such day. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively, provided further that if such rate shall be less than zero, such
rate shall be deemed to be zero for all purposes of this Agreement. For purposes
hereof, “Prime Rate” shall mean the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate in
effect at its principal office in New York City; each change in the Prime Rate
shall be effective on the date such change is publicly announced as effective.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three Federal funds brokers of recognized standing

3
    

--------------------------------------------------------------------------------

Exhibit 10.1

selected by it. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate for any reason, including
the inability of the Administrative Agent to obtain sufficient quotations in
accordance with the terms thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the first sentence of this definition until the
circumstances giving rise to such inability no longer exist.
“Alternative Currency” shall mean Euros and Sterling.
“Alternative Currency Borrowing” shall mean a Borrowing comprised of Alternative
Currency Loans. All Alternative Currency Borrowings shall be Eurocurrency
Borrowings.
“Alternative Currency Equivalent” shall mean, with respect to any amount of
Dollars on any date in relation to any specified Alternative Currency, the
amount of such specified Alternative Currency that may be purchased with such
amount of Dollars at the Spot Exchange Rate with respect to Dollars on such
date. The term “Alternative Currency Equivalent” may be preceded by a reference
to an Alternative Currency (e.g., “EUR Alternative Currency Equivalent”), in
which case the Alternative Currency so referenced shall be the “specified”
Alternative Currency.
“Alternative Currency Loan” shall mean any Loan denominated in an Alternative
Currency.
“Anti-Terrorism Law” shall mean any applicable law related to money laundering
or financing terrorism including the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive Order 13224
(effective September 24, 2001).
“Applicable Margin” shall mean on any date, (A) with respect to ABR Loans, the
greater of (i) zero and (ii) the difference between (x) the amount of basis
points per annum calculated as set forth in the table below under the heading
“Applicable Margin”, based upon the ratings applicable on such date to the
Company’s Index Debt, and (y) 100 basis points per annum and (B)a percentage per
annum equal to with respect to Eurocurrency Loans the amount of basis pointsand
ABR Loans, (i) until delivery of financial statements for the fiscal quarter
ending March 31, 2015 pursuant to Section 5.04, (A) for Eurodollar Loans, 2.00%
and (B) for ABR Loans, 1.00% and (ii) thereafter, the following percentages per
annum calculated, based upon the Total Leverage Ratio as set forth in the table
below under the heading “Applicable Margin”, based upon the ratings applicable
on such date to the Company’s Index Debtmost recent Compliance Certificate
received by the Administrative Agent pursuant to Section 5.04(c):

4
    

--------------------------------------------------------------------------------

Exhibit 10.1

Applicable Margin
Pricing Level
Total Leverage RatioApplicable Margin 
(basis points 
per annum)
Eurocurrency Loans
ABR
Loans
Category 1 
BBB+ or higher by S&P; 
Baal or higher by Moody’s
1/5/137 24:00
1.375%
0.375%
Category 2 
BBB by S&P; 
Baa2 by Moody’s
150.0≥ 1.75:1.00 and < 2.00:1.00
1.50%
0.50%
Category 3 
BBB- by S&P; 
Baa3 by Moody’s
175.0≥ 2.00:1.00 and < 2.25:1.00
1.75%
0.75%
Category 4 
BB+ by S&P; 
Ba1 by Moody’s
200.0≥ 2.25:1.00 and < 3.25:1.00
2.00%
1.00%
Category 5 
BB or lower by S&P; 
Ba2 or lower by Moody’s
250.0≥ 3.25:1.00
2.50%
1.50%



For purposes of determining the Applicable Margin, (a) if either Moody’s or S&P
shall not have in effect a rating for Index Debt (other than because such rating
agency shall no longer be in the business of rating corporate debt obligations),
then such rating agency will be deemed to have established a rating for Index
Debt in Category 6; (b) if the ratings established or deemed to have been
established by Moody’s and S&P shall fall within different Categories, the
Applicable Margin shall be determined by reference to the higher (or numerically
lower) Category unless one of the ratings is two or more Categories lower (or
numerically higher) than the other, in which case the Applicable Margin shall be
determined by reference to the Category next below that of the higher (or
numerically lower) of the two ratings; and (c) if any rating established or
deemed to have been established by Moody’s or S&P shall be changed (other than
as a result of a change in the rating system of either Moody’s or S&P), such
change shall be effective as of the date on which such change is first announced
by the rating agency making such change. Each change in the Applicable Margin
shall apply to all Eurocurrency Loans and ABR Loans that are outstanding at any
time during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change. If the rating system of either Moody’s or S&P shall change, or if either
such rating agency shall cease to be in the business of rating corporate debt
obligations, the Company and the Lenders shall negotiate in good faith to amend
the

5
    

--------------------------------------------------------------------------------

Exhibit 10.1

references to specific ratings in this definition to reflect such changed rating
system or the nonavailability of ratings from such rating agency.
Any increase or decrease in the Applicable Margin resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 5.04(c); provided, that upon the request of the Required Lenders, the
highest Pricing Level in the above chart shall apply as of the first Business
Day after the date on which a Compliance Certificate was required to have been
delivered but was not delivered, and shall continue to so apply up to and
including the date on which such Compliance Certificate is so delivered (and
thereafter the applicable Pricing Level in the above chart otherwise determined
in accordance with this definition shall apply). In the event that any
Compliance Certificate is shown by the Administrative Agent to be inaccurate
(whether as a result of an inaccuracy in the financial statements on which such
Compliance Certificate is based, a mistake in calculating the applicable Total
Leverage Ratio or otherwise) at any time that this Agreement is in effect and
any Loans or Commitments are outstanding such that the Applicable Margin for any
period (an “Applicable Period”) should have been higher than the Applicable
Margin applied for such Applicable Period, then (i) the Company shall promptly
(and in no event later than five (5) Business Days thereafter) deliver to the
Administrative Agent a corrected Compliance Certificate for such Applicable
Period; (ii) the Applicable Margin shall be determined by reference to the
corrected Compliance Certificate (but in no event shall the Lenders owe any
amounts to the Company); and (iii) the Company shall pay to the Administrative
Agent promptly (and in no event later than five (5) Business Days after the date
such corrected Compliance Certificate is delivered) any additional interest
owing as a result of such increased Applicable Margin for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with the terms hereof. Notwithstanding anything to the contrary in
this Agreement, any nonpayment of such interest as a result of any such
inaccuracy shall not constitute a Default (whether retroactively or otherwise),
and no default interest shall be due in respect thereof pursuant to Section
2.09, at any time prior to the date that is five (5) Business Days following the
date such corrected Compliance Certificate is delivered. The Company’s
obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other amounts due hereunder.
“Applicable Percentage” shall mean, with respect to any Lender at any time, the
percentage of the Total Commitment represented by such Lender’s Commitment at
such time.
“Approved Borrower” shall mean any wholly owned Subsidiary of the Company as to
which a Designation Letter shall have been delivered to the Administrative Agent
in accordance with Section 2.21 hereof and as to which a Termination Letter
shall not have been delivered to the Administrative Agent.

6
    

--------------------------------------------------------------------------------

Exhibit 10.1

“Assigned Dollar Value” shall mean, in respect of any Borrowing denominated in
an Alternative Currency, the Dollar Equivalent thereof determined based upon the
applicable Spot Exchange Rate as of the Denomination Date for such Borrowing. In
the event that any Borrowing denominated in an Alternative Currency shall be
prepaid in part, the Assigned Dollar Value of such Borrowing shall be allocated
ratably to the prepaid portion of such Borrowing and the portion of such
Borrowing remaining outstanding.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit C hereto, or such other form as shall be approved by the
Administrative Agent.
“Availability Period” shall mean the period from and including the Effective
Date to but excluding the earlier of the Termination Date and the date of
termination of the Commitments.
“Blocked Person” shall mean any person that (a) is publicly identified on the
most current list of “Specially Designated Nationals and Blocked Persons”
published by the Office of Foreign Assets Control of the US Department of the
Treasury (“OFAC”) or resides, is organized or chartered, or has a place of
business in a country or territory subject to OFAC sanctions or embargo programs
or (b) is publicly identified as prohibited from doing business with the United
States under the International Emergency Economic Powers Act, the Trading With
the Enemy Act, or any other applicable law.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
“Borrowers” shall mean the Company and each Approved Borrower.
“Borrowing” shall mean a group of Loans of a single Type made by the Lenders
(or, in the case of a Competitive Borrowing, by the Lender or Lenders whose
Competitive Bids have been accepted pursuant to Section 2.03).
“Borrowing Minimum” shall mean (a) in the case of a Borrowing denominated in
Dollars, $5,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, 5,000,000 units (or, in the case of Sterling, 2,500,000
units) of such currency.
“Borrowing Multiple” shall mean (a) in the case of a Borrowing denominated in
Dollars, $1,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, 1,000,000 units (or, in the case of Sterling, 500,000
units) of such currency.

7
    

--------------------------------------------------------------------------------

Exhibit 10.1

“Borrowing Request” shall mean a Standby Borrowing Request or a Competitive Bid
Request.
“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in New York City; provided, however, that (a) when used in connection with a
Eurocurrency Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in the applicable currency in the
London interbank market, and (b) when used in connection with a Loan denominated
in Euro, the term “Business Day” shall also exclude any day on which the TARGET
payment system is not open for the settlement of payments in Euro.
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
A “Change in Control” shall be deemed to have occurred if (a) any person or
group (within the meaning of Rule 13d-5 of the Securities and Exchange
Commission as in effect on the date hereof) shall own directly or indirectly,
beneficially or of record, shares representing more than 20% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
the Company; or (b) a majority of the seats (other than vacant seats) on the
board of directors of the Company shall at any time have been occupied by
persons who were neither (i) nominated by the board of directors of the Company,
nor (ii) appointed by directors so nominated; or (c) any person or group shall
otherwise directly or indirectly Control the Company; provided, however, that a
Permitted Reorganization shall not constitute a Change in Control.
“Change in Law” shall mean the adoption or taking effect of any applicable law,
rule, treaty or regulation, or any change in any applicable law, rule or
regulation, or any change in the interpretation, implementation, application or
administration thereof by any governmental authority, central bank or comparable
agency of competent jurisdiction charged with the interpretation,
implementation, application or administration thereof, or compliance by any
Lender (or any applicable lending office) with any request, rule, guidance or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency of competent jurisdiction; provided, however,
that notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules,

8
    

--------------------------------------------------------------------------------

Exhibit 10.1

guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.
“Citigroup Parties” shall have the meaning assigned to such term in
Section 10.01(h).
“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.
“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender hereunder as set forth in Schedule 2.01 hereto, as such Lender’s
Commitment may be permanently terminated, reduced or increased from time to time
pursuant to Section 2.11, Section 2.21, Section 2.23 or Section 10.04.
“Committed Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of (a) the aggregate principal amount at such time of all outstanding
Standby Loans of such Lender denominated in Dollars, plus (b) the Assigned
Dollar Value at such time of the aggregate principal amount at such time of all
outstanding Standby Loans of such Lender that are Alternative Currency Loans.
“Commitment Date” shall have the meaning assigned to such term in Section
2.23(b).
“Commitment Fee” shall have the meaning assigned to such term in
Section 2.06(a).
“Commitment Fee Percentage” shall mean on any date, the applicablea percentage
set forth below based upon the ratings applicable on such date to the Company’s
Index Debt:per annum equal to (i) until delivery of financial statements for the
fiscal quarter ending March 31, 2015 pursuant to Section 5.04, 0.350% and (ii)
thereafter, the following percentages per annum, based upon the Total Leverage
Ratio as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 5.04(c):

9
    

--------------------------------------------------------------------------------

Exhibit 10.1

Pricing Level
Total Leverage Ratio
Commitment Fee 
 Percentage
1
< 1.75:1.00Category 1 
BBB+ or higher by S&P; 
Baal or higher by Moody’s
0.175%
2
≥ 1.75:1.00 and < 2.00:1.00Category 2 
BBB by S&P; 
Baa2 by Moody’s
0.200%
3
≥ 2.00:1.00 and < 2.25:1.00Category 3 
BBB- by S&P; 
Baa3 by Moody’s
0.250%
4
≥ 2.25:1.00 and < 3.25:1.00Category 4 
BB+ by S&P; 
Ba1 by Moody’s
0.350%
5
≥ 3.25:1.00Category 5 
BB or lower by S&P; 
Ba2 or lower by Moody’s
0.500%



For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a rating for Index Debt (other than because such rating agency shall no
longer be in the business of rating corporate debt obligations), then such
rating agency will be deemed to have established a rating for Index Debt in
Category 6; (b) if the ratings established or deemed to have been established by
Moody’s and S&P shall fall within different Categories, the Commitment Fee
Percentage shall be determined by reference to the higher (or numerically lower)
Category unless one of the ratings is two or more categories lower (or
numerically higher) than the other, in which case the Commitment Fee Percentage
shall be determined by reference to the Category next below that of the higher
(or numerically lower) of the two ratings; and (c) if any rating established or
deemed to have been established by Moody’s or S&P shall be changed (other than
as a result of a change in the rating system of either Moody’s or S&P), such
change shall be effective as of the date on which such change is first announced
by the rating agency making such change. Each change in the Commitment Fee
Percentage shall apply during the period commencing on the effective date of
such change and ending on the date immediately preceding the effective date of
the next such change. If the rating system of either Moody’s or S&P shall
change, or if either such rating agency shall cease to be in the business of
rating corporate debt obligations, the Company and the Lenders shall negotiate
in good faith to amend the references to specific ratings in this definition to
reflect such changed rating system or the non-availability of ratings from such
rating agency.
Any increase or decrease in the Commitment Fee Percentage resulting from a
change in the Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is

10
    

--------------------------------------------------------------------------------

Exhibit 10.1

delivered pursuant to Section 5.04(c); provided, that upon the request of the
Required Lenders, the highest Pricing Level in the above chart shall apply as of
the first Business Day after the date on which a Compliance Certificate was
required to have been delivered but was not delivered, and shall continue to so
apply up to and including the date on which such Compliance Certificate is so
delivered (and thereafter the applicable Pricing Level in the above chart
otherwise determined in accordance with this definition shall apply). In the
event that any Compliance Certificate is shown by the Administrative Agent to be
inaccurate (whether as a result of an inaccuracy in the financial statements on
which such Compliance Certificate is based, a mistake in calculating the
applicable Total Leverage Ratio or otherwise) at any time that this Agreement is
in effect and any Loans or Commitments are outstanding such that the Commitment
Fee Percentage for any period (an “Applicable Period”) should have been higher
than the Commitment Fee Percentage applied for such Applicable Period, then (i)
the Company shall promptly (and in no event later than five (5) Business Days
thereafter) deliver to the Administrative Agent a corrected Compliance
Certificate for such Applicable Period; (ii) the Applicable Margin shall be
determined by reference to the corrected Compliance Certificate (but in no event
shall the Lenders owe any amounts to the Company); and (iii) the Company shall
pay to the Administrative Agent promptly (and in no event later than five (5)
Business Days after the date such corrected Compliance Certificate is delivered)
any additional commitment fees owing as a result of such increased Commitment
Fee Percentage for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent in accordance with the terms hereof.
Notwithstanding anything to the contrary in this Agreement, any nonpayment of
such commitment fees as a result of any such inaccuracy shall not constitute a
Default (whether retroactively or otherwise), and no default interest shall be
due in respect thereof pursuant to Section 2.09, at any time prior to the date
that is five (5) Business Days following the date such corrected Compliance
Certificate is delivered. The Company’s obligations under this paragraph shall
survive the termination of the Commitments and the repayment of all other
amounts due hereunder.
“Communications” shall have the meaning assigned to such term in
Section 10.01(c).
“Company” shall have the meaning assigned to such term in the preamble to this
Agreement.
“Competitive Bid” shall mean an offer by a Lender to make a Competitive Loan
pursuant to Section 2.03.
“Competitive Bid Accept/Reject Letter” shall mean a notification made by a
Borrower pursuant to Section 2.03(d) in the form of Exhibit A-4 hereto.

11
    

--------------------------------------------------------------------------------

Exhibit 10.1

“Competitive Bid Rate” shall mean, as to any Competitive Bid made by a Lender
pursuant to Section 2.03(b), (i) in the case of a Eurocurrency Loan, the
Competitive Margin, and (ii) in the case of a Fixed Rate Loan, the fixed rate of
interest offered by the Lender making such Competitive Bid.
“Competitive Bid Request” shall mean a request made pursuant to Section 2.03 in
the form of Exhibit A-l hereto.
“Competitive Borrowing” shall mean a borrowing consisting of a Competitive Loan
or concurrent Competitive Loans from the Lender or Lenders whose Competitive
Bids for such Borrowing have been accepted by a Borrower under the bidding
procedure described in Section 2.03.
“Competitive Loan” shall mean a loan from a Lender to a Borrower pursuant to the
bidding procedure described in Section 2.03. Each Competitive Loan shall be a
Eurocurrency Competitive Loan or a Fixed Rate Loan.
“Competitive Margin” shall mean, as to any Eurocurrency Competitive Loan, the
margin (expressed as a percentage rate per annum in the form of a decimal to no
more than four decimal places) to be added to or subtracted from, in the case of
Eurocurrency Competitive Loans denominated in Dollars or any Alternative
Currency (other than Euros), the LIBO Rate and, in the case of Eurocurrency
Competitive Loans denominated in Euros, the EURIBO Rate in order to determine
the interest rate applicable to such Loan, as specified in the Competitive Bid
relating to such Loan.
“Compliance Certificate” shall have the meaning specified in Section 5.04(c).
“Consolidated EBITDA” shall mean, at any date of determination, for the Company
and its Subsidiaries on a consolidated basis, an amount equal to Consolidated
Net Income for the most recently completed consecutive four fiscal quarters plus
(a) the following to the extent deducted in calculating Consolidated Net Income:
(i) Consolidated Interest Charges for such period, (ii) the provision for
Federal, state, local and foreign income or excise taxes payable by the Company
and its Subsidiaries for such period, (iii) depreciation and amortization
expense, (iv) losses on sales of assets outside the ordinary course of business
and losses from discontinued operations and (v) any other nonrecurring or
noncash items for such period minus (b) the following to the extent included in
calculating such Consolidated Net Income: (i) any extraordinary income or gains,
(ii) gains on sales of assets outside the ordinary course of business and gains
from discontinued operations and (iii) any other nonrecurring or non-cash
income; provided, that Consolidated EBITDA shall be determined on a Pro Forma
Basis.

12
    

--------------------------------------------------------------------------------

Exhibit 10.1

“Consolidated Interest Charges” shall mean, for the most recently completed
consecutive four fiscal quarters, for the Company and its Subsidiaries on a
consolidated basis, the sum of (a) all interest, premium payments, debt
discount, fees, charges and related expenses of the Company and its Subsidiaries
in connection with borrowed money (including capitalized interest) or in
connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense of the Borrower and its Subsidiaries with respect to such period under
capital leases that is treated as interest in accordance with GAAP; provided,
that Consolidated Interest Charges shall be determined on a Pro Forma Basis.
“Consolidated Net Income” shall mean, for any period, the net income of the
Company and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP.
“Consolidated Tangible Assets” shall mean Tangible Assets of the Company and its
consolidated subsidiaries determined on a consolidated basis in accordance with
GAAP.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.
“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.
“Defaulting Lender” shall mean, at any time, a Lender (i) that has failed for
three or more Business Days to comply with its obligations under this Agreement
to make a Standby Loan or make any other payment due hereunder (each, a “funding
obligation”), unless with respect to the making of a Standby Loan such Lender
has notified the Administrative Agent and the Company in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding has not been satisfied (which conditions
precedent, together with the applicable default, if any, will be specifically
identified (and calculated, if applicable) in such writing), (ii) that has
notified the Administrative Agent, the Company or any other Borrower in writing,
or has stated publicly, that it does not intend to comply with its funding
obligation hereunder or generally under other agreements in which it commits to
extend credit, unless with respect to the making of a Standby Loan such writing
or statement states that such position is based on such Lender’s good faith
determination that one or more conditions precedent to funding cannot be
satisfied (which conditions precedent, together with the applicable default, if
any, will be specifically identified (and calculated, if applicable) in such
writing or public statement), (iii) that has, for five or more Business Days
after written request of the

13
    

--------------------------------------------------------------------------------

Exhibit 10.1

Administrative Agent or the Company, failed to confirm in writing to the
Administrative Agent and the Company that it will comply with its prospective
funding obligations hereunder; provided that a Lender shall cease to be a
Defaulting Lender under this clause (iii) upon receipt by the Administrative
Agent and the Company of such written confirmation, or (iv) as to which a Lender
Insolvency Event has occurred and is continuing. Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any of clauses
(i) through (iv) above will be conclusive and binding absent manifest error, and
such Lender will be deemed to be a Defaulting Lender (subject to Section 10.20)
upon written notification of such determination by the Administrative Agent to
the Company and the Lenders.
“Denomination Date” shall mean at anytimeany time, in relation to any
Alternative Currency Borrowing, the date that is two Business Days before the
later of (a) the date such Borrowing is made and (b) the date of the most recent
conversion or continuation of such Borrowing pursuant to Section 2.05.
“Designation Letter” shall have the meaning assigned to such term in
Section 2.21.
“Disposition” shall mean the sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction) of any property by the Company or
any Subsidiary (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollar Equivalent” shall mean, with respect to an amount of any Alternative
Currency on any date, the amount of Dollars that may be purchased with such
amount of such Alternative Currency at the Spot Exchange Rate with respect to
such Alternative Currency on such date.
“Dollars” or “$” shall mean lawful money of the United States of America.
“Domestic Subsidiaries” shall mean any Subsidiary organized or incorporated
under the laws of one of the States of the United States of America, the laws of
the District of Columbia or the Federal laws of the United States of America.
“Effective Date” shall mean the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.08).
“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

14
    

--------------------------------------------------------------------------------

Exhibit 10.1

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
presence, management or release of Hazardous Materials or to health and safety
matters.
“Environmental Liability” means all liabilities, obligations, damages, losses,
claims, actions, suits, judgments, orders, fines, penalties, fees, expenses and
costs (including administrative oversight costs, natural resource damages and
remediation costs), whether contingent or otherwise, arising out of or relating
to: (a) compliance or non-compliance with any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is a member of a group of which the Company is a member and which is
treated as a single employer under Section 414(b), (c), (m) or (o) of the Code
or Section 4001 of ERISA.
“EURIBO Rate” shall mean, with respect to any Eurocurrency Borrowing in Euros
for any Interest Period, (i) the interest rate per annum for deposits in Euros
which appears on Reuters Screen EURIBOR01 Page (or any successor page) as of
11:00 a.m., Brussels time, on the Quotation Day for such Interest Period or, if
such a rate does not appear on such rate page, (ii) an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to the rate at
which deposits in Euros approximately equal in principal amount to the Loan of
the Administrative Agent, in its capacity as a Lender (or, if the Administrative
Agent is not a Lender in respect of such Borrowing, then the Loan of the Lender
in respect of such Borrowing with the greatest Loan amount), included in such
Eurocurrency Borrowing and for a maturity comparable to such Interest Period are
offered to the principal London office of the Administrative Agent in
immediately available funds in the European interbank market for Euros at
approximately 11:00 a.m., Brussels time, on the Quotation Day for such Interest
Period; provided that if such rate shall be less than zero, such rate shall be
deemed to be zero for all purposes of this Agreement.
“Euro” means the single currency of the European Union as constituted by the
treaty on European Union.

15
    

--------------------------------------------------------------------------------

Exhibit 10.1

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.
“Eurocurrency Competitive Borrowing” shall mean a Competitive Borrowing
comprised of Eurocurrency Competitive Loans.
“Eurocurrency Competitive Loan” shall mean any Competitive Loan bearing interest
at a rate determined by reference to, in the case of Eurocurrency Competitive
Loan denominated in Dollars or any Alternative Currency (other than Euros), the
LIBO Rate and, in the case of Eurocurrency Competitive Loans denominated in
Euros, the EURIBO Rate in accordance with the provisions of Article II.
“Eurocurrency Loan” shall mean any Eurocurrency Competitive Loan or Eurocurrency
Standby Loan.
“Eurocurrency Standby Borrowing” shall mean a Standby Borrowing comprised of
Eurocurrency Standby Loans.
“Eurocurrency Standby Loan” shall mean any Standby Loan bearing interest at a
rate determined by reference to, in the case of Eurocurrency Competitive Loans
denominated in Dollars or any Alternative Currency (other than Euros), the LIBO
Rate and, in the case of Eurocurrency Competitive Loans denominated in Euros,
the EURIBO Rate in accordance with the provisions of Article II.
“Event of Default” shall have the meaning assigned to such term in Article VII.
“Excluded Taxes” shall have the meaning assigned to such term in Section
2.19(a).
“Existing Credit Agreement” means that certain Three-Year Credit Agreement dated
as of December 17, 2009 among the Company, the lenders named therein, and
Citibank, N.A., as administrative agent, as amended, supplemented or otherwise
modified through the date hereof.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations with respect thereto or official administrative
interpretations thereof.
“FCPA” shall have the meaning assigned to such term in Section 3.20.
“Fees” shall mean the Administrative Fees and the Commitment Fee.

16
    

--------------------------------------------------------------------------------

Exhibit 10.1

“Financial Officer” of any corporation shall mean the Chief Financial Officer,
principal accounting officer, Treasurer or Controller of such corporation.
“First Amendment” shall mean the Amendment No. 1 to Amended and Restated
Five-Year Credit Agreement dated as of September 12, 2013, among the Borrower,
the Lenders party thereto, and the Administrative Agent.
“First Amendment Effective Date” shall have the meaning given to such term in
the First Amendment.
“Fixed Rate” shall mean, with respect to any Competitive Loan (other than a
Eurocurrency Competitive Loan), the fixed rate of interest per annum (expressed
in the form of a decimal to no more than four decimal places) specified by the
Lender making such Loan in its Competitive Bid.
“Fixed Rate Borrowing” shall mean a Borrowing comprised of Fixed Rate Loans.
“Fixed Rate Loan” shall mean any Competitive Loan bearing interest at a Fixed
Rate.
“GAAP” shall mean United States generally accepted accounting principles,
applied on a basis consistent with the most recent financial statements referred
to in Section 3.02. For purposes of calculations made pursuant to the terms of
this Agreement, GAAP will be deemed to treat operating and capital leases in a
manner consistent with their current treatment under GAAP as in effect on the
Effective Date, notwithstanding any modifications or interpretive changes
thereto that may occur thereafter.
“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body (including
supra-national bodies such as the European Union, the European Central Bank or
the Organisation for Economic Co-operation and Development).
“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase property, securities or services for the purpose
of assuring the owner of such Indebtedness of the payment of such Indebtedness
or (c) to maintain working capital, equity capital or other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness;

17
    

--------------------------------------------------------------------------------

Exhibit 10.1

provided, however, that the term Guarantee shall not include endorsements for
collection or deposit, in either case in the ordinary course of business.
“Guarantor” shall mean the Company in its capacity as the guarantor under
Section 9.01.
“Hazardous Materials” shall mean (A) petroleum products and byproducts,
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls, radon
gas, chlorofluorocarbons and all other substances identified by a Governmental
Authority of competent jurisdiction as ozone-depleting substances; or (B) any
chemical, material, substance, waste, pollutant or contaminant that is
prohibited, limited or regulated by or pursuant to any Environmental Law.
“Increase Date” shall have the meaning assigned to such term in Section 2.23(a).
“Increasing Lender” shall have the meaning assigned to such term in Section
2.23(b).
“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
upon which interest charges are customarily paid, (d) all obligations of such
person under conditional sale or other title retention agreements relating to
property or assets purchased by such person, (e) all obligations of such person
issued or assumed as the deferred purchase price of property or services,
(f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed, (g) all Guarantees by such person
of Indebtedness of others, (h) all Capital Lease Obligations of such person,
(i) all obligations of such person in respect of interest rate protection
agreements, foreign currency exchange agreements or other interest or exchange
rate hedging arrangements valued as determined in accordance with GAAP and
(j) all obligations of such person as an account party in respect of letters of
credit and bankers’ acceptances (based on the maximum amount then available to
be drawn thereunder); provided, however, that Indebtedness shall not include
trade accounts payable in the ordinary course of business. The Indebtedness of
any person shall include the Indebtedness of any partnership in which such
person is a general partner.
“Index Debt” shall mean, for any Person, senior, unsecured, long-term
indebtedness for borrowed money of such Person that is not guaranteed by any
other Person or subject to any other credit enhancement.

18
    

--------------------------------------------------------------------------------

Exhibit 10.1

“Information” shall have the meaning assigned to such term in Section 10.19.
“Interest Election Request” shall mean a request by a Borrower to convert or
continue a Standby Borrowing in accordance with Section 2.05.
“Interest Payment Date” shall mean, with respect to any Loan, the last day of
each Interest Period applicable thereto and, in the case of a Eurocurrency Loan
with an Interest Period of more than three months’ duration or a Fixed Rate Loan
with an Interest Period of more than 90 days’ duration, each day that would have
been an Interest Payment Date for such Loan had successive Interest Periods of
three months’ duration or 90 days duration, as the case may be, been applicable
to such Loan and, in addition, any date on which such Loan shall be prepaid.
“Interest Period” shall mean (a) as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter, as the
applicable Borrower may elect, (b) as to any ABR Borrowing, the period
commencing on the date of such Borrowing and ending on the earlier of (i) the
next succeeding day which shall be the last day of any March, June, September or
December and (ii) the Termination Date and (c) as to any Fixed Rate Borrowing,
the period commencing on the date of such Borrowing and ending on the date
specified in the Competitive Bids in which the offer to make the Fixed Rate
Loans comprising such Borrowing were extended, which shall not be earlier than
seven days after the date of such Borrowing or later than 360 days after the
date of such Borrowing; provided, however, that if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless, in the case of Eurocurrency Loans only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day.
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and, in the case of a Standby Borrowing, thereafter shall be the effective date
of the most recent conversion or continuation of such Borrowing.
“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company has
been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such person or its assets to be, insolvent, or is
generally unable to pay its debts as they become due, or admits in writing its
inability to pay its debts as they become due, or makes a general assignment for
the benefit of its creditors, or (ii) such Lender or its Parent Company is the
subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or a receiver, trustee, conservator, intervenor or sequestrator or
the like has been appointed for such Lender or its Parent

19
    

--------------------------------------------------------------------------------

Exhibit 10.1

Company, or such Lender or its Parent Company has indicated its consent to or
acquiescence in any such proceeding or appointment; provided, that, for the
avoidance of doubt, a Lender Insolvency Event shall not have occurred with
respect to a Lender solely (A) as the result of the acquisition or maintenance
of an ownership interest in such Lender or its Parent Company or the exercise of
control over a Lender or its Parent Company by a Governmental Authority or an
instrumentality thereof or (B) in the case of a solvent Lender, the
precautionary appointment of an administrator, guardian, custodian or other
similar official by a Governmental Authority or instrumentality thereof under or
based on the law of the country where such Lender or its Parent Company is
subject to home jurisdiction supervision if applicable law requires that such
appointment not be publicly disclosed, in any such case where such action does
not result in or provide such Lender or its Parent Company with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender or its
Parent Company (or such Governmental Authority or instrumentality) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.
“Lenders” shall have the meaning assigned to such term in the preamble to this
Agreement.
“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing in Dollars or
any Alternative Currency (other than Euros) for any Interest Period, (i) the
interest rate per annum for deposits for a maturity most nearly comparable to
such Interest Period in the currency in which such Borrowing is denominated
which appears on Reuters Screen LIBOR01 Page (or any successor page) as of 11:00
a.m., London time, on the Quotation Day for such Interest Period or, if such a
rate does not appear on the Bloomberg’s British Banker’s Association rate page,
(ii) an interest rate per annum (rounded upwards, if necessary, to the next 1/16
of 1%) equal to the rate at which deposits in the currency in which such
Borrowing is denominated approximately equal in principal amount to the Loan of
the Administrative Agent, in its capacity as a Lender (or, if the Administrative
Agent is not a Lender in respect of such Borrowing, then the Loan of the Lender
in respect of such Borrowing with the greatest Loan amount), included in such
Eurocurrency Borrowing and for a maturity comparable to such Interest Period are
offered to the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, on the Quotation Day for such Interest Period; provided
that if such rate shall be less than zero, such rate shall be deemed to be zero
for all purposes of this Agreement.
“Lien” shall mean with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement relating to such asset and

20
    

--------------------------------------------------------------------------------

Exhibit 10.1

(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.
“Liquidity” shall mean, as of any date, the sum of (i) total cash and cash
equivalents of the Company and its Subsidiaries (other than any such amounts
that would appear as “restricted” on a consolidated balance sheet in accordance
with GAAP) as of such date plus (ii) the excess of (I) the Total Commitment over
(II) the sum of (A) the aggregate Committed Credit Exposure of all the Lenders
plus (B) the outstanding aggregate outstanding principal amount or Assigned
Dollar Value of all Competitive Loans made by all Lenders as of such date plus
(iii) the aggregate principal amount of all 2015 Senior Notes that have been
repaid, repurchased by the Company pursuant to a tender offer and/or redeemed or
satisfied and discharged in accordance with the terms of the 2015 Senior Notes
Indenture on or prior to such date.
“Loan” shall mean any Competitive Loan or Standby Loan.
“Loan Documents” shall mean (i) this Agreement, (ii) the Fee Letter dated
February 3, 2012 among Citigroup Global Markets Inc., RBS Securities Inc., The
Royal Bank of Scotland plc and the Company, (iii) the Agent Fee Letter dated
February 3, 2012 between Citigroup Global Markets Inc. and the Company, (iv)
each Revolving Note, and (v) to the extent executed and delivered pursuant to
Schedule 10.21 hereto, the New Parent Assignment and Assumption Agreement and
the Subsidiary Guaranty.
“Mandatory Costs Rate” shall have the meaning assigned to such term in Exhibit
D.
“Margin Stock” shall have the meaning given such term under Regulation U.
“Material Adverse Change” or “Material Adverse Effect” shall mean (a) a
materially adverse change in, or a materially adverse effect on, the business,
assets, operations, performance or condition, financial or otherwise, of the
Company and its Subsidiaries taken as a whole or (b) a material impairment of
the ability of the Company, any Approved Borrower or any Material Subsidiary to
perform any of its respective obligations under any Loan Document to which it is
or becomes a party.
“Material Subsidiary” means (x) any Subsidiary (a) the consolidated assets of
which equal 5% or more of the consolidated assets of the Borrower and the
Subsidiaries as of the last day of the most recent fiscal quarter of the
Borrower or (b) the consolidated revenues of which equal 5% or more of the
consolidated revenues of the Borrower and the Subsidiaries for the most recent
period of four consecutive fiscal quarters for which financial statements have
been delivered under Section 5.04 (or, prior to the delivery of any such
financial statements, for the period of four consecutive fiscal

21
    

--------------------------------------------------------------------------------

Exhibit 10.1

quarters ended December 31, 2011); provided that if at the end of the most
recent fiscal quarter or for the most recent period of four consecutive fiscal
quarters the consolidated assets or consolidated revenues of all Subsidiaries
that under clauses (a) and (b) above would not constitute Material Subsidiaries
shall have exceeded 10% of the consolidated assets or 10% of the consolidated
revenues of the Borrower and the Subsidiaries, then one or more of such excluded
Subsidiaries shall for all purposes of this Agreement be deemed to be Material
Subsidiaries in descending order based on the amounts of their consolidated
assets until such excess shall have been eliminated and (y) any Subsidiary
Guarantor.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section 3(37)
or 4001(a)(3) of ERISA to which the Company or any ERISA Affiliate (other than
one considered an ERISA Affiliate only pursuant to subsection (m) or (o) of Code
Section 414) is making or accruing an obligation to make contributions, or has
within any of the preceding five plan years made or accrued an obligation to
make contributions.
“New Lender” shall have the meaning assigned to such term in Section 2.23(d).
“New Parent” shall have the meaning assigned to such term in Schedule 10.21
hereto.
“New Parent Assignment and Assumption Agreement” shall mean the Assignment and
Assumption Agreement in the form of Exhibit J hereto.
“Obligation Currency” shall have the meaning assigned to such term in
Section 10.13.
“OFAC” shall mean the Office of Foreign Assets Control of the U.S. Department of
the Treasury.
“Operating Subsidiary” shall mean, at any time, each Domestic Subsidiary of the
New Parent at such time that is not a Special Purpose Entity.
“Other Taxes” shall have the meaning assigned to such term in Section 2.19(b).
“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Regulation Y of the Board), if any, of such Lender, and/or any
person owning, beneficially or of record, directly or indirectly, a majority of
the shares of such Lender.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

22
    

--------------------------------------------------------------------------------

Exhibit 10.1

“Permitted Investments” shall mean (i) securities issued directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof), (ii) Dollar denominated time deposits, certificates of
deposit and bankers’ acceptances of (x) any Lender or (y) any bank whose
short-term commercial paper rating from S&P is at least investment grade or the
equivalent thereof (any such bank, an “Approved Lender”), (iii) commercial paper
issued by any Lender or Approved Lender or by the parent company of any Lender
or Approved Lender and commercial paper issued by, or guaranteed by, any
industrial or financial company with a short-term commercial paper rating of at
least investment grade or the equivalent thereof, (iv) investment grade bonds
and preferred stock of investment grade companies, including municipal bonds,
corporate bonds, and treasury bonds, (v) foreign investments that are of similar
type of, and that have a rating comparable to, any of the investments referred
to in the preceding clauses (i) through (iv) above, (vi) investments in money
market funds substantially all of the assets of which are comprised of
securities of the types described in clauses (i) through (v) above, and (vii)
other securities and financial instruments which offer a security comparable to
those listed above.
“Permitted Reorganization” shall have the meaning assigned to such term in
Schedule 10.21 hereto.
“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership or
government, or any agency or political subdivision thereof.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
which is maintained for current or former employees, or any beneficiary thereof,
of the Company or any ERISA Affiliate.
“Platform” shall have the meaning assigned to such term in Section 10.01(d).
“Pro Forma Basis” shall mean , for purposes of calculating the Total Leverage
Ratio, the Total Net Leverage Ratio and the Total Consolidated EBITDA to
Consolidated Interest Charges Ratio:
(a)    any Acquisition or Disposition of any Subsidiary, line of business,
business unit or division that has been made by the Company or any of its
Subsidiaries, and incurrences or repayments of Indebtedness in connection with
such Acquisition or Disposition, during the applicable reference period or
subsequent to such reference period and on or prior to the date of determination
will be given pro forma effect, as if they had occurred on the first day of the
applicable reference period;

23
    

--------------------------------------------------------------------------------

Exhibit 10.1

(b)    any Person that is a Subsidiary of the Company on the date of
determination will be deemed to have been a Subsidiary of the Company at all
times during such reference period; and
(c)    any Person that is not a Subsidiary of the Company on the date of
determination will be deemed not to have been a Subsidiary of the Company at any
time during such reference period.
For purposes of this definition, whenever pro forma effect is given to a
transaction, the pro forma calculations shall be made in good faith by a
Responsible Officer of the Company and, except as set forth in the next
sentence, in a manner consistent with Article 11 of Regulation S-X of the
Securities Act of 1933, as set forth in a certificate of a Responsible Officer
of the Company (with supporting calculations) and reasonably acceptable to the
Administrative Agent. In addition to any adjustments consistent with Regulation
S-X, such certificate may set forth additional pro forma adjustments arising out
of factually supportable and identifiable synergies and/or cost savings
initiatives attributable to such Acquisition or Disposition (net of any
additional costs associated with such Acquisition or Disposition) and expected
in good faith to be realized within 12 months following such Acquisition or
Disposition, including, but not limited to, (w) reduction in personnel expenses,
(x) reduction of costs related to administrative functions, (y) reductions of
costs related to leased or owned properties and (z) reductions from the
consolidation of operations and streamlining of corporate overhead (taking into
account, for purposes of determining such calculation, any historical financial
statements of the business or entities acquired or disposed of, assuming such
Acquisition or Disposition, and all other Acquisitions or Dispositions that have
been consummated since the beginning of such period, and any Indebtedness or
other liabilities repaid or incurred in connection therewith had been
consummated and incurred or repaid at the beginning of such period; provided,
that the aggregate amount of adjustments made pursuant to this sentence shall at
no time exceed 15% of Consolidated EBITDA after giving pro forma effect thereto.
For purposes of making the computation referred to above, interest on any
Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be deemed to have been
based upon the rate actually chosen, or, if none, then based upon such optional
rate chosen as the Borrower may designate.
Notwithstanding the foregoing or anything to the contrary herein, when
calculating the Total Leverage Ratio, the Total Net Leverage Ratio and the Total
Consolidated EBITDA to Consolidated Interest Charges Ratio for purposes of (i)
the definition of “Applicable Margin”, (ii) the definition of “Commitment Fee
Percentage”, (iii) Section 6.06 and (iv) Section 6.08, the events described in
this definition that occurred subsequent

24
    

--------------------------------------------------------------------------------

Exhibit 10.1

to the end of the applicable reference period shall not be given pro forma
effect.
“Proposed Increase Amount” shall have the meaning assigned to such term in
Section 2.23(b).
“Protesting Lender” shall have the meaning assigned to such term in Section
2.21.
“Public Lender” shall have the meaning assigned to such term in
Section 10.01(e).
“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the day that is two Business Days prior to the first day of
such Interest Period.
“Register” shall have the meaning given such term in Section 10.04(d).
“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and such Person’s and such Person’s Affiliates’ respective managers,
administrators, trustees, partners, directors, officers, employees, agents, fund
managers and advisors.
“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder with respect to a Plan (other than
a Plan maintained by an ERISA Affiliate that is considered an ERISA Affiliate
only pursuant to subsection (m) or (o) of Code Section 414).
“Requested Commitment Increase” shall have the meaning assigned to such term in
Section 2.23(a).
“Required Lenders” shall mean, at any time, Lenders having Commitments
representing a majority of the Total Commitment or, for purposes of acceleration
pursuant to clause (ii) of Article VII or after the termination of the
Commitments, Lenders holding Standby Loans representing a majority of the
aggregate principal amount of the Standby Loans outstanding. For purposes of
determining the Required Lenders, any Standby Loans denominated in an
Alternative Currency shall be translated

25
    

--------------------------------------------------------------------------------

Exhibit 10.1

into Dollars at the Spot Exchange Rate in effect on the applicable Denomination
Date.
“Responsible Officer” of any corporation shall mean any executive officer or
Financial Officer of such corporation and any other officer or similar official
thereof responsible for the administration of the obligations of such
corporation in respect of this Agreement.
“Revolving Note” shall mean a promissory note substantially in the form of
Exhibit I hereto made by one or more Borrowers in favor of a Lender, to the
extent requested by such Lender pursuant to Section 2.24.
“S&P” shall mean Standard & Poor’s Ratings Services, a Division of the
McGraw-Hill Companies Incan S&P Financial Services LLC business.
“Sale to JV Date” shall mean March 31, 2014, which date may be extended with the
consent of the Administrative Agent.
“Sanctions” shall mean sanctions administered by OFAC or the U.S. State
Department, the United Nations Security Council, the European Union, or Her
Majesty’s Treasury.
“Second Amendment” shall mean the Amendment No. 2 to Amended and Restated
Five-Year Credit Agreement dated as of December 20, 2013, among the Borrower,
the Lenders party thereto, and the Administrative Agent.”
“Second Amendment Effective Date” shall have the meaning given to such term in
the Second Amendment.
“Special Purpose Entity” shall mean a person formed for a specific purpose or
objective or for a specific transaction or specific type of transaction (e.g., a
finance subsidiary or a subsidiary whose only asset is intellectual property);
provided that a holding company shall not constitute a Special Purpose Entity.
“Spot Exchange Rate” shall mean, on any day, (a) with respect to any Alternative
Currency, the spot rate at which Dollars are offered on such day by Citibank,
N.A., as Administrative Agent, for such Alternative Currency, and (b) with
respect to Dollars in relation to any specified Alternative Currency, the spot
rate at which such specified Alternative Currency is offered on such day by
Citibank, N.A., as Administrative Agent, for Dollars. For purposes of
determining the Spot Exchange Rate in connection with an Alternative Currency
Borrowing, such Spot Exchange Rate shall be determined as of the Denomination
Date for such Borrowing with respect to transactions in the applicable
Alternative Currency that will settle on the date of such Borrowing, and, upon
the Company’s request, the Administrative Agent shall inform the Company of such
Spot Exchange Rate.

26
    

--------------------------------------------------------------------------------

Exhibit 10.1

“Standby Borrowing” shall mean a borrowing consisting of simultaneous Standby
Loans from each of the Lenders.
“Standby Borrowing Request” shall mean a request made pursuant to Section 2.04
in the form of Exhibit A-5 hereto.
“Standby Loan” shall mean a revolving loan made by a Lender pursuant to
Section 2.04. Each Standby Loan shall be a Eurocurrency Standby Loan or an ABR
Loan.
“Statutory Reserve Rate” shall mean, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Board to which the
Administrative Agent is subject for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to Regulation D. Eurocurrency
Loans shall be deemed to be subject to such reserve requirements without benefit
of or credit for proration, exemptions or offsets that may be available from
time to time to any Lender under Regulation D or any other applicable law, rule
or regulation. The Statutory Reserve Rate shall be adjusted automatically on and
as of the effective date of any change in any reserve percentage.
“Sterling” or “GBP” shall mean lawful money of the United Kingdom.
“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, owned, Controlled or held, or (b) which is, at the time any determination
is made, otherwise Controlled by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.
“Subsidiary” shall mean any subsidiary of the Company.
“Subsidiary Consolidated Indebtedness” shall mean Subsidiary Debt of the
Company’s consolidated subsidiaries determined on a consolidated basis in
accordance with GAAP.
“Subsidiary Debt” shall mean, with respect to the Company’s consolidated
subsidiaries, at any time and without duplication, the aggregate outstanding
principal amount of all Indebtedness of such consolidated subsidiaries at such
time described in clauses (a), (b), (c), (g) and (h) of the definition of the
term “Indebtedness”, other than:

27
    

--------------------------------------------------------------------------------

Exhibit 10.1

(i)    Indebtedness owed by Subsidiaries to the Company or to other
Subsidiaries;
(ii)    Indebtedness in respect of that certain Credit Agreement dated as of
December 15, 2000 between Harsco Investment Limited and Harsco Finance BV, as
borrowers, and The National Westminster Bank plc, as the same has been amended
and is in effect on the Effective Date;
(iii)    Indebtedness of Harsco Finance BV or, Harsco International Finance
BVSarL or Harsco Luxembourg SarL, so long as (A) such persons are Subsidiaries
whose sole purposes are to (x) finance the non-U.S. operations of the Company
and/or Subsidiaries through intercompany loans and/or (y) provide financing to
the Company and/or (z) provide cash management and related intercompany services
to the Company and/or Subsidiaries, and (B) such persons neither acquire nor
maintain any assets other than (x) intercompany accounts receivable and notes
receivable, (y) cash, cash equivalents (as determined in accordance with GAAP)
and Permitted Investments acquired or maintained solely as a result of their
provision, if any, of cash management services, and (z) equity investments in
wholly-owned Subsidiaries that are themselves Special Purpose Entities;
(iv)    Indebtedness incurred after the Effective Date in connection with the
acquisition of a person or property as long as such Indebtedness existed prior
to such acquisition and was not created in anticipation thereof;
(v)    Indebtedness (including Indebtedness which constitutes Capital Lease
Obligations) incurred to provide all or a portion of the purchase price or cost
of construction of an asset; provided that such Indebtedness when incurred shall
not exceed the purchase price or cost of construction of such asset plus related
transaction costs;
(vi)    Guarantees of (A) Subsidiary Consolidated Indebtedness and (B)
Indebtedness of the Company or any successor entity in connection with, and upon
giving effect to, a Permitted Reorganization; or
(vii)    any refunding or refinancing of any Indebtedness described in any of
clauses (i) through (v) above, so long as such refunding or refinancing does not
increase the principal amount thereof.
Notwithstanding the foregoing, for the period from the Second Amendment
Effective Date through and including the Sale to JV Date, “Subsidiary Debt”
shall exclude the following Indebtedness: (x) the loan to Quebeisi SGB LLC

28
    

--------------------------------------------------------------------------------

Exhibit 10.1

from Infrastructure Holdings BV in the outstanding principal amount of United
Arab Emirates dirham 316,293,098.42 as of November 30, 2013 and (y) the loan to
Harsco Al Darwish United WLL from Infrastructure Holdings BV in the outstanding
principal amount of $9,065,322.21 as of November 30, 2013.
“Subsidiary Guarantor” shall mean, on and after the date on which the Subsidiary
Guaranty is required to be delivered pursuant to Schedule 10.21 hereto, each
Operating Subsidiary.
“Subsidiary Guaranty” shall mean an unconditional guarantee by each Subsidiary
Guarantor of the obligations of the New Parent and the other Borrowers under
this Agreement and the other Loan Documents in substantially the form of Exhibit
H hereto.
“Tangible Assets” shall mean, with respect to any person at any time, the total
assets of such person at such time after deducting (a) goodwill and (b)
intangible assets.
“Taxes” shall have the meaning assigned to such term in Section 2.19(a).
“Termination Date” shall mean March 2, 2017; provided, that upon satisfaction of
the Termination Date Extension Condition, the Termination Date shall be
automatically extended to June 2, 2019.
“Termination Date Extension Condition” shall mean the condition that (x)(i) the
Company shall have received the gross proceeds from the incurrence of
Indebtedness by the Company in the form of senior unsecured notes with a stated
principal amount of no less than $250,000,000 and having a maturity date that is
not earlier than the date that is 91 days after June 2, 2019 and (ii) all
outstanding 2015 Senior Notes, together with any accrued interest thereon and
any other amounts due and payable in respect thereof, shall have been repaid,
repurchased by the Company pursuant to a tender offer and/or redeemed or
satisfied and discharged in accordance with the terms of the 2015 Senior Notes
Indenture (the date on which the condition set forth in this clause (ii) is
first satisfied, the “2015 Senior Notes Repayment Date”) and (y) the Company
shall have delivered to the Administrative Agent a certificate of a Responsible
Officer of the Company confirming the foregoing.
“Termination Letter” shall have the meaning assigned to such term in
Section 2.21.
“Third Amendment” shall mean the Amendment No. 3 to Amended and Restated
Five-Year Credit Agreement dated as of March 27, 2015, among the Borrower, the
Lenders party thereto and the Administrative Agent.

29
    

--------------------------------------------------------------------------------

Exhibit 10.1

“Third Amendment Effective Date” shall have the meaning given to such term in
the Third Amendment.
“Total Commitment” shall mean, at any time, the aggregate amount of the
Commitments, as in effect at such time. As of the Third Amendment Effective
Date, the Total Commitment shall equal $525,000,000500,000,000.
“Total Debt” shall mean, at any time, the aggregate outstanding principal amount
of all Indebtedness of the Company and its Subsidiaries at such time (other than
Indebtedness described in clause (g), (i) or (j) of the definition of the term
“Indebtedness”) determined on a consolidated basis (without duplication) in
accordance with GAAP; provided that the term “Total Debt” shall include any
preferred stock that provides for the mandatory purchase, retirement, redemption
or other acquisition of the same by the Company or any Subsidiary (other than
preferred stock held by the Company or any Subsidiary).
“Total Leverage Ratio” shall mean, as of any date of determination, the ratio of
(a) Total Debt on such date, to (b) Consolidated EBITDA for the most recently
ended four consecutive fiscal quarter period for which financial statements have
been delivered pursuant to Section 5.04(a) or Section 5.04(b).
“Total Net Debt” shall mean, as of any date of determination, (a) Total Debt
minus (b) the lesser of (i) the aggregate amount of cash and cash equivalents of
the Company and the Subsidiaries (other than any cash and cash equivalents that
would appear as “restricted” on a consolidated balance sheet of the Company
prepared in accordance with GAAP) as of such date and (ii) $75,000,000.
“Total Net Leverage Ratio” shall mean, with respect to any date of
determination, Total Net Debt on such date, to (b) Consolidated EBITDA for the
most recently ended four consecutive fiscal quarter period for which financial
statements have been delivered pursuant to Section 5.04(a) or Section 5.04(b).
“Transactions” shall mean the execution, delivery and performance by the Company
of this Agreement, the execution and delivery by the Company and the Approved
Borrowers of each Designation Letter, the borrowing of Loans and the use of the
proceeds thereof, and in connection with a Permitted Reorganization, the
execution and delivery of the New Parent Assignment and Assumption Agreement and
the Subsidiary Guaranty.
“Transferee” shall have the meaning assigned to such term in Section 2.19(a).
“Type”, when used in respect of any Loan or Borrowing, shall refer to the rate
by reference to which interest on such Loan or on the Loans

30
    

--------------------------------------------------------------------------------

Exhibit 10.1

comprising such Borrowing is determined and the currency in which such Loan or
the Loans comprising such Borrowings are denominated. For purposes hereof,
“rate” shall include the LIBO Rate, the Alternate Base Rate and the Fixed Rate,
and “currency” shall include Dollars and any Alternative Currency permitted
hereunder.
“United States” or “U.S.” shall mean the United States of America.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. All references
herein to Articles, Sections, Exhibits and Schedules shall be deemed references
to Articles and Sections of, and Exhibits and Schedules to, this Agreement
unless the context shall otherwise require. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP. If any change in the accounting principles
used in the preparation of the consolidated financial statements of the Company
referred to in Section 5.04(a) or (b) is hereafter required by the rules,
regulations, pronouncements and opinions contained in the Financial Accounting
Standards Board Codification, and such change is adopted by the Company with the
agreement of the Company’s accountants and results in a change in any of the
calculations required by Section 6.06 or 6.07 (or the related defined terms)
that would not have resulted had such accounting change not occurred, then, to
the extent a reconciliation of such change is not reflected by the Company in
its consolidated financial statements so as to reflect what the applicable
calculation would have been had such change not occurred, the Company shall
provide such reconciliation in the compliance certificateCompliance Certificate
to be delivered pursuant to Section 5.04(c) for so long as such accounting
change remains in effect.
SECTION 1.03. Redenomination of Certain Alternative Currencies. 0 Each
obligation of any party to this Agreement to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with

31
    

--------------------------------------------------------------------------------

Exhibit 10.1

effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent in consultation with the
Company may from time to time specify to be appropriate to reflect the adoption
of the Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.
ARTICLE II

The Credits
SECTION 2.01. Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make Standby Loans to the Borrowers from time to
time during the Availability Period, in Dollars or one or more Alternative
Currencies (as specified in the Borrowing Requests with respect thereto), in an
aggregate principal amount at any time outstanding that will not result in such
Lender’s Committed Credit Exposure exceeding such Lender’s Commitment, subject,
however, to the conditions that (i) at no time shall (A) the sum of (I) the
aggregate Committed Credit Exposure of all the Lenders, plus (II) the
outstanding aggregate principal amount or Assigned Dollar Value of all
Competitive Loans made by all Lenders, exceed (B) the Total Commitment and
(ii) at all times the outstanding aggregate principal amount of all Standby
Loans made by each Lender shall equal such Lender’s Applicable Percentage of the
outstanding aggregate principal amount of all Standby Loans made pursuant to
Section 2.04. Each Lender’s Commitment is set forth opposite its name in
Schedule 2.01 hereto. Such Commitments may be terminated, reduced or increased
from time to time pursuant to Section 2.11, Section 2.23 or Section 10.04.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, pay or prepay and reborrow Standby Loans.
SECTION 2.02. Loans. 0 Each Standby Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided, however, that the failure of any Lender to
make any Standby Loan shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Loan required to
be made by such other Lender). Each Competitive Loan shall be made in accordance
with the procedures set forth in Section 2.03. The Competitive Loans and Standby
Loans comprising any Borrowing shall be in (i) an aggregate principal amount
which is not less than the Borrowing Minimum and an integral multiple of the
Borrowing Multiple or (ii) an

32
    

--------------------------------------------------------------------------------

Exhibit 10.1

aggregate principal amount equal to the remaining balance of the available
applicable Commitments.
(b)    Each Competitive Borrowing shall be comprised entirely of Eurocurrency
Competitive Loans or Fixed Rate Loans, and each Standby Borrowing shall be
comprised entirely of Eurocurrency Standby Loans or ABR Loans, as the Borrowers
may request pursuant to Section 2.03 or 2.04, as applicable. Each Lender may at
its option make any Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the applicable Borrower to repay such Loan in
accordance with the terms of this Agreement. Borrowings of more than one Type
may be outstanding at the same time; provided, however, that none of the
Borrowers shall be entitled to request any Borrowing which, if made, would
result in an aggregate of more than ten separate Standby Loans of any Lender
being outstanding hereunder at any one time. For purposes of the foregoing,
Borrowings having different Interest Periods or denominated in different
currencies, regardless of whether they commence on the same date, shall be
considered separate Borrowings.
(c)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer to such account as the Administrative
Agent may designate in federal funds (in the case of any Loan denominated in
Dollars) or such other immediately available funds as may then be customary for
the settlement of international transactions in the relevant currency not later
than 11:00 a.m., New York City time, in the case of fundings to an account in
New York City, or 11:00 a.m., local time, in the case of fundings to an account
in another jurisdiction, and the Administrative Agent shall by 12:00 (noon), New
York City time, in the case of fundings to an account in New York City, or 12:00
(noon), local time, in the case of fundings to an account in another
jurisdiction, credit the amounts so received to an account(designated by the
applicable Borrower in the applicable Borrowing Request, which account must be
in the country of the currency of the Loan (it being understood that the funding
may be for the credit of an account outside such country) or in a country that
is a member of the European Union, in the case of Borrowings denominated in
Euros, or, if a Borrowing shall not occur on such date because any condition
precedent herein specified shall not have been met, return the amounts so
received to the respective Lenders. Competitive Loans shall be made by the
Lender or Lenders whose Competitive Bids therefor are accepted pursuant to
Section 2.03 in the amounts so accepted and Standby Loans shall be made by the
Lenders pro rata in accordance with Section 2.16. Unless the Administrative
Agent shall have received notice from a Lender prior to the time of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s portion of such Borrowing, the Administrative Agent may assume
that such Lender has made such portion available to the Administrative Agent on
the date of such Borrowing in accordance with this paragraph (c) and the
Administrative Agent may, in reliance upon such assumption, make available to
the applicable Borrower on such date a corresponding amount in the

33
    

--------------------------------------------------------------------------------

Exhibit 10.1

required currency. If the Administrative Agent shall have so made funds
available then to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and the applicable Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon in such currency, for each
day from the date such amount is made available to the applicable Borrower until
the date such amount is repaid to the Administrative Agent at (i) in the case of
the Borrower, the interest rate applicable at the time to the Loans comprising
such Borrowing and (ii) in the case of such Lender, a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds in
the relevant currency (which determination shall be conclusive absent manifest
error). If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.
(d)    Notwithstanding any other provision of this Agreement, none of the
Borrowers shall be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Termination Date.
SECTION 2.03. Competitive Bid Procedure. 0 In order to request Competitive Bids,
a Borrower shall hand deliver, telecopy or send in *pdf format via electronic
mail to the Administrative Agent a duly completed Competitive Bid Request in the
form of Exhibit A-l hereto, to be received by the Administrative Agent (i) in
the case of a Eurocurrency Competitive Borrowing, not later than 11:00 a.m., New
York City time, four Business Days before a proposed Competitive Borrowing and
(ii) in the case of a Fixed Rate Borrowing, not later than 11:00 a.m., New York
City time, one Business Day before a proposed Competitive Borrowing. No ABR Loan
shall be requested in, or made pursuant to, a Competitive Bid Request. A
Competitive Bid Request that does not conform substantially to the format of
Exhibit A-l hereto may be rejected in the Administrative Agent’s sole
discretion, and the Administrative Agent shall promptly notify the applicable
Borrower of such rejection by telecopier. Such request shall in each case refer
to this Agreement and specify (A) whether the Borrowing then being requested is
to be a Eurocurrency Borrowing or a Fixed Rate Borrowing, (B) the date of such
Borrowing (which shall be a Business Day), (C) the aggregate principal amount of
such Borrowing, (D) the currency of such Borrowing and (E) the Interest Period
with respect thereto (which may not end after the Termination Date). If no
election as to the currency of Borrowing is specified in any Competitive Bid
Request, then the applicable Borrower shall be deemed to have requested
Borrowings in Dollars. Promptly after its receipt of a Competitive Bid Request
that is not rejected as aforesaid, the Administrative Agent shall invite by
telecopier (in the form set forth in Exhibit A-2 hereto) the Lenders to bid, on
the terms and conditions of this Agreement, to make Competitive Loans pursuant
to the Competitive Bid Request.

34
    

--------------------------------------------------------------------------------

Exhibit 10.1

(b)    Each Lender may, in its sole discretion, make one or more Competitive
Bids to a Borrower responsive to a Competitive Bid Request. Each Competitive Bid
by a Lender must be received by the Administrative Agent via telecopier, in the
form of Exhibit A-3 hereto, (i) in the case of a Eurocurrency Competitive
Borrowing not later than 11:00 a.m., New York City time, three Business Days
before a proposed Competitive Borrowing and (ii) in the case of a Fixed Rate
Borrowing, not later than 11:00 a.m., New York City time, on the day of a
proposed Competitive Borrowing. Multiple bids will be accepted by the
Administrative Agent. Competitive Bids that do not conform substantially to the
format of Exhibit A-3 hereto may be rejected by the Administrative Agent after
conferring with, and upon the instruction of, the applicable Borrower, and the
Administrative Agent shall notify the Lender making such nonconforming bid of
such rejection as soon as practicable. Each Competitive Bid shall refer to this
Agreement and specify (A) the principal amount (which (x) shall be in a minimum
principal amount of the Borrowing Minimum and in an integral multiple of the
Borrowing Multiple, (y) shall be expressed in Dollars or, in the case of an
Alternative Currency Borrowing, in both the Alternative Currency and the
Assigned Dollar Value thereof and (z) may equal the entire principal amount of
the Competitive Borrowing requested by the applicable Borrower) of the
Competitive Loan or Loans that the Lender is willing to make to the applicable
Borrower, (B) the Competitive Bid Rate or Rates at which the Lender is prepared
to make the Competitive Loan or Loans and (C) the Interest Period and the last
day thereof. If any Lender shall elect not to make a Competitive Bid, such
Lender shall so notify the Administrative Agent by telecopier (I) in the case of
Eurocurrency Competitive Loans, not later than 11:00 a.m., New York City time,
three Business Days before a proposed Competitive Borrowing, and (II) in the
case of Fixed Rate Loans, not later than 11:00 a.m., New York City time, on the
day of a proposed Competitive Borrowing; provided, however, that failure by any
Lender to give such notice shall not cause such Lender to be obligated to make
any Competitive Loan as part of such Competitive Borrowing. A Competitive Bid
submitted by a Lender pursuant to this paragraph (b) shall be irrevocable.
(c)    The Administrative Agent shall promptly notify the applicable Borrower by
telecopier of all the Competitive Bids made, the Competitive Bid Rate and the
principal amount of each Competitive Loan in respect of which a Competitive Bid
was made and the identity of the Lender that made each bid. The Administrative
Agent shall send a copy of all Competitive Bids to the applicable Borrower for
its records as soon as practicable after completion of the bidding process set
forth in this Section 2.03.
(d)    The applicable Borrower may in its sole and absolute discretion, subject
only to the provisions of this paragraph (d), accept or reject any Competitive
Bid referred to in paragraph (c) above. The Borrower shall notify the
Administrative Agent by telephone, confirmed by telecopier or in *pdf format
sent via electronic mail in the form of a Competitive Bid Accept/Reject Letter,
whether and to what extent it has decided to accept or reject any of or

35
    

--------------------------------------------------------------------------------

Exhibit 10.1

all the bids referred to in paragraph (c) above, (x) in the case of a
Eurocurrency Competitive Borrowing, not later than 11:30 a.m., New York City
time, three Business Days before a proposed Competitive Borrowing, and (y) in
the case of a Fixed Rate Borrowing, not later than 11:30 a.m., New York City
time, on the day of a proposed Competitive Borrowing; provided, however, that
(i) the failure by the applicable Borrower to give such notice shall be deemed
to be a rejection of all the bids referred to in paragraph (c) above, (ii) such
Borrower shall not accept a bid made at a particular Competitive Bid Rate if
such Borrower has decided to reject a bid made at a lower Competitive Bid Rate,
(iii) the aggregate amount of the Competitive Bids accepted by such Borrower
shall not exceed the principal amount specified in the Competitive Bid Request,
(iv) if such Borrower shall accept a bid or bids made at a particular
Competitive Bid Rate but the amount of such bid or bids shall cause the total
amount of bids to be accepted by such Borrower to exceed the amount specified in
the Competitive Bid Request, then such Borrower shall accept a portion of such
bid or bids in an amount equal to the amount specified in the Competitive Bid
Request less the amount of all other Competitive Bids accepted with respect to
such Competitive Bid Request, which acceptance, in the case of multiple bids at
such Competitive Bid Rate, shall be made pro rata in accordance with the amount
of each such bid at such Competitive Bid Rate, and (v) except pursuant to
clause (iv) above, no bid shall be accepted for a Competitive Loan unless such
Competitive Loan is in (x) a minimum principal amount of the Borrowing Minimum
and an integral multiple of the Borrowing Multiple or (y) an aggregate principal
amount equal to the remaining balance of the available applicable Commitments;
provided further, however, that if a Competitive Loan must be in an amount less
than the Borrowing Minimum because of the provisions of clause (iv) above, such
Competitive Loan may be for a minimum of 1,000,000 units (or, in the case of
Sterling, 500,000 units) of the applicable currency or any integral multiple
thereof, and in calculating the pro rata allocation of acceptances of portions
of multiple bids at a particular Competitive Bid Rate pursuant to clause (iv)
the amounts shall be rounded to integral multiples of 1,000,000 units (or, in
the case of Sterling, 500,000 units) of the applicable currency in a manner
which shall be in the discretion of the applicable Borrower. A notice given by
the applicable Borrower pursuant to this paragraph (d) shall be irrevocable.
(e)    The Administrative Agent shall promptly notify each bidding Lender
whether or not its Competitive Bid has been accepted (and if so, in what amount
and at what Competitive Bid Rate) by telecopy sent by the Administrative Agent,
and each successful bidder will thereupon become bound, subject to the other
applicable conditions hereof, to make the Competitive Loan in respect of which
its bid has been accepted.
(f)    A Competitive Bid Request shall not be made within five Business Days
after the date of any previous Competitive Bid Request.

36
    

--------------------------------------------------------------------------------

Exhibit 10.1

(g)    If the Administrative Agent shall elect to submit a Competitive Bid in
its capacity as a Lender, it shall submit such bid directly to the applicable
Borrower one quarter of an hour earlier than the latest time at which the other
Lenders are required to submit their bids to the Administrative Agent pursuant
to paragraph (b) above.
(h)    All notices required by this Section 2.03 shall be given in accordance
with Section 10.01.
SECTION 2.04. Standby Borrowing Procedure. In order to request a Standby
Borrowing, a Borrower shall hand deliver, telecopy or send in *pdf format via
electronic mail to the Administrative Agent a duly completed Standby Borrowing
Request in the form of Exhibit A-5 hereto, to be received by the Administrative
Agent (a) in the case of a Eurocurrency Standby Borrowing, not later than 11:00
a.m., New York City time, three Business Days before a proposed borrowing and
(b) in the case of an ABR Borrowing, not later than 11:00 a.m., New York City
time, on the date of the proposed borrowing. No Fixed Rate Loan shall be
requested or made pursuant to a Standby Borrowing Request. Such notice shall be
irrevocable and shall in each case specify (i) whether the Borrowing then being
requested is to be a Eurocurrency Borrowing or an ABR Borrowing; (ii) the date
of such Borrowing (which shall be a Business Day), (iii) the aggregate principal
amount of the Borrowing (which shall be in a minimum principal amount of the
Borrowing Minimum and in an integral multiple of the Borrowing Multiple),
(iv) the currency of such Borrowing (which, in the case of an ABR Borrowing,
shall be Dollars) and (v) if such Borrowing is to be a Eurocurrency Borrowing,
the Interest Period with respect thereto. If no election as to the currency of
Borrowing is specified in any Standby Borrowing Request, then the applicable
Borrower shall be deemed to have requested Borrowings in Dollars. If no election
as to the Type of Borrowing is specified, then the requested Borrowing shall be
an ABR Borrowing if denominated in Dollars or a Eurocurrency Borrowing if
denominated in an Alternative Currency. If no Interest Period with respect to
any Eurocurrency Borrowing is specified, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall promptly advise the Lenders of any notice given
pursuant to this Section 2.04 (and the contents thereof), of each Lender’s
portion of the requested Borrowing and, in the case of an Alternative Currency
Borrowing, of the Dollar Equivalent of the Alternative Currency amount specified
in the applicable Standby Borrowing Request and the Spot Exchange Rate utilized
to determine such Dollar Equivalent. If the Dollar Equivalent of a Lender’s
portion of any such Borrowing would exceed such Lender’s remaining available
applicable Commitment, then such Lender’s portion of such Borrowing shall be
reduced to the Alternative Currency Equivalent of such Lender’s remaining
available Commitment.
SECTION 2.05. Interest Elections. 0 Each Standby Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Standby Borrowing, shall have an initial Interest Period as

37
    

--------------------------------------------------------------------------------

Exhibit 10.1

specified in such Borrowing Request. Thereafter, the applicable Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurocurrency Standby Borrowing, may elect
Interest Periods therefor, all as provided in this Section. Such Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Competitive Borrowings, which may not be converted or continued.
(b)    To make an election pursuant to this Section, the applicable Borrower
shall notify the Administrative Agent of such election by telephone, telecopy or
in *pdf format sent via electronic mail by the time that a Borrowing Request
would be required under Section 2.04 if such Borrower were requesting a Standby
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such Interest Election Request shall be irrevocable
and, if telephonic, shall be confirmed promptly by hand delivery, telecopy or in
*pdf format sent via electronic mail to the Administrative Agent of a written
Interest Election Request substantially in the form of Exhibit A-6 hereto.
Notwithstanding any other provision of this Section, the Borrower shall not be
permitted to (i) change the currency of any Borrowing or (ii) elect an Interest
Period for Eurocurrency Loans that would end after the Termination Date.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02 and paragraph (e) of this
Section:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is to be a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.

38
    

--------------------------------------------------------------------------------

Exhibit 10.1

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall (i) in the case of a
Borrowing denominated in Dollars, be converted to an ABR Borrowing and (ii) in
the case of any other Eurocurrency Borrowing, continue as a Eurocurrency
Borrowing in the same currency and with an Interest Period of one month.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Company in writing, then, so long as an Event
of Default is continuing (i) no outstanding Standby Borrowing denominated in
Dollars may be converted to or continued as a Eurocurrency Borrowing and
(ii) unless repaid, each Eurocurrency Borrowing denominated in Dollars shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
SECTION 2.06. Fees. 0 The Company agrees to pay to each Lender, through the
Administrative Agent, on each March 31, June 30, September 30 and December 31
and on the Termination Date and any other date on which the Loans of such Lender
shall be repaid (or on the date of termination of such Lender’s Commitment if
such Lender has no Standby Loans outstanding after such date), a commitment fee
(a “Commitment Fee”) equal to the Commitment Fee Percentage of the daily average
amount of the unused Commitment of such Lender (whether or not the conditions
set forth in Section 4.01 shall have been satisfied), during the preceding
quarter (or shorter period commencing with the date hereof or ending with the
date on which the Commitment of such Lender shall be terminated). All Commitment
Fees shall be computed on the basis of the actual number of days elapsed in a
year of 360 days. The Commitment Fee due to each Lender shall commence to accrue
on the date hereof and shall cease to accrue on the date on which the Commitment
of such Lender is terminated. Anything herein to the contrary notwithstanding,
during such period that a Lender is a Defaulting Lender, such Defaulting Lender
will not be entitled to any Commitment Fees accruing during such period (without
prejudice to the rights of the Lenders other than Defaulting Lenders in respect
of such fees).
(b)    The Company agrees to pay the Administrative Agent, for its own account,
the fees set forth in the Agent Fee Letter dated February 3, 2012 between
Citigroup Global Markets Inc. and the Company (the “Administrative Fees”) at the
times and in the amounts set forth therein.

39
    

--------------------------------------------------------------------------------

Exhibit 10.1

(c)    All Fees shall be paid on the dates due, in immediately available funds,
to the Administrative Agent for distribution, if and as appropriate, among the
Lenders. Once paid, none of the Fees shall be refundable under any
circumstances.
SECTION 2.07. Repayment of Loans. 0 Each Borrower agrees to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of (i) each Standby Loan of such Lender on the Termination Date and
(ii) each Competitive Loan of such Lender on the last day of the Interest Period
applicable to such Loan. Each Loan shall bear interest from the date of the
Borrowing of which such Loan is a part on the outstanding principal balance
thereof as set forth in Section 2.08.
(b)    Each Lender shall, and is hereby authorized by the Borrowers to,
maintain, in accordance with its usual practice, records evidencing the
indebtedness of each Borrower to such Lender hereunder from time to time,
including the date, amount, currency and Type of and the Interest Period
applicable to each Loan made by such Lender from time to time and the amounts of
principal and interest paid to such Lender from time to time in respect of each
such Loan.
(c)    The entries made in the records maintained pursuant to paragraph (b) of
this Section 2.07 and in the Register maintained by the Administrative Agent
pursuant to Section 10.04(d) shall be prima facie evidence of the existence and
amounts of the obligations of each Borrower to which such entries relate;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain or to make any entry in such records or the Register, as applicable, or
any error therein shall not in any manner affect the obligation of any Borrower
to repay any Loans in accordance with the terms of this Agreement.
SECTION 2.08. Interest on Loans. 0 Subject to the provisions of Section 2.09,
the Loans comprising each Eurocurrency Borrowing shall bear interest (computed
on the basis of the actual number of days elapsed over a year of 360 days, at a
rate per annum equal to (i) in the case of each Eurocurrency Standby Loan in
Dollars or any Alternative Currency (other than Euros), the Adjusted LIBO Rate
for the Interest Period in effect for the Borrowing of which such Loan is part
plus the Applicable Margin from time to time in effect, (ii) in the case of each
Eurocurrency Standby Loan in Euros, the Adjusted EURIBO Rate for the Interest
Period in effect for the Borrowing of which such Loan is part plus the
Applicable Margin from time to time in effect, (iii) in the case of each
Eurocurrency Competitive Loan denominated in Dollars or any Alternative Currency
(other than Euros), the LIBO Rate for the Interest Period in effect for the
Borrowing of which such Loan is a part plus the Competitive Margin offered by
the Lender making such Loan and accepted by the applicable Borrower pursuant to
Section 2.03 and (iv) in the case of each Eurocurrency Competitive Loan
denominated in Euros, the EURIBO Rate for the Interest Period in effect for the
Borrowing of which

40
    

--------------------------------------------------------------------------------

Exhibit 10.1

such Loan is a part plus the Competitive Margin offered by the Lender making
such Loan and accepted by the applicable Borrower pursuant to Section 2.03.
(b)    Subject to the provisions of Section 2.09, the Loans comprising each ABR
Borrowing shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 365 or 366 days, as appropriate, when determined by
reference to the Prime Rate and over a year of 360 days at all other times) at a
rate per annum equal to the Alternate Base Rate plus the Applicable Margin from
time to time in effect with respect to ABR Loans.
(c)    Subject to the provisions of Section 2.09, each Fixed Rate Loan shall
bear interest at a rate per annum (computed on the basis of the actual number of
days elapsed over a year of 360 days) equal to the fixed rate of interest
offered by the Lender making such Loan and accepted by the applicable Borrower
pursuant to Section 2.03.
(d)    Interest on each Loan shall be payable in arrears on each Interest
Payment Date applicable to such Loan except as otherwise provided in this
Agreement. In the event of any conversion of any Eurocurrency Standby Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion. The applicable
LIBO Rate, EURIBO Rate or Alternate Base Rate for each Interest Period or day
within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
SECTION 2.09. Default Interest. If any Borrower shall default in the payment of
the principal of or interest on any Loan or any other amount becoming due
hereunder, whether by scheduled maturity, notice of prepayment, acceleration or
otherwise, such Borrower shall on demand from time to time from the
Administrative Agent pay interest, to the extent permitted by law, on such
defaulted amount up to (but not including) the date of actual payment (after as
well as before judgment) at a rate per annum (computed on the basis of the
actual number of days elapsed over a year of 360 days) equal to the Alternate
Base Rate plus 2% per annum (or, in the case of the principal of any Loan, if
higher, the rate of interest otherwise applicable, or most recently applicable,
to such Loan hereunder plus 2% per annum).
SECTION 2.10. Alternate Rate of Interest. (a) In the event, and on each
occasion, that on the day two Business Days prior to the commencement of any
Interest Period for a Eurocurrency Borrowing of any Type the Administrative
Agent shall have determined that Dollar deposits or deposits in the Alternative
Currency in which such Borrowing is to be denominated in the principal amounts
of the Loans comprising such Borrowing are not generally available in the London
interbank market, or that reasonable means do not exist for ascertaining the
LIBO Rate or EURIBO Rate, the Administrative Agent shall, as soon as practicable
thereafter, give written or telecopy notice

41
    

--------------------------------------------------------------------------------

Exhibit 10.1

of such determination to the applicable Borrower and the Lenders and, until the
Administrative Agent shall have advised the applicable Borrower and the Lenders
that the circumstances giving rise to such notice no longer exist, (i) any
request by a Borrower for a Eurocurrency Competitive Borrowing pursuant to
Section 2.03 shall be of no force or effect and shall be denied by the
Administrative Agent, (ii) any request by a Borrower for a Eurocurrency Standby
Borrowing of the affected Type or in the affected currency shall be deemed to be
a request for an ABR Borrowing denominated in Dollars and (iii) any Interest
Election Request that requests the conversion of any Standby Borrowing to, or
continuation of any Standby Borrowing as, a Eurocurrency Borrowing shall be
ineffective, and unless repaid such Borrowing shall be converted to or continued
on the last day of the Interest Period applicable thereto (A) if such Borrowing
is denominated in Dollars, as an ABR Borrowing, or (B) if such Borrowing is
denominated in any Alternative Currency, as a Borrowing bearing interest at such
rate as the Administrative Agent shall determine adequately and fairly reflects
the cost to the affected Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period plus the
Applicable Margin.
(b)    In the event, and on each occasion, that on the day two Business Days
prior to the commencement of any Interest Period for a Eurocurrency Borrowing of
any Type the Administrative Agent shall have been advised by the Required
Lenders that the rates at which Dollar deposits or deposits in the Alternative
Currency in which such Borrowing is to be denominated in the principal amounts
of the Loans comprising such Borrowing are being offered will not adequately and
fairly reflect the cost to such Lenders of making or maintaining Eurocurrency
Loans during such Interest Period, the Administrative Agent, may in consultation
with the affected Lenders, give written or telecopy notice of such determination
to the Company, the applicable Borrower and the Lenders and until the
Administrative Agent shall have advised the Company, the applicable Borrower and
the Lenders that the circumstances giving rise to such notice no longer exist,
(i) any request by a Borrower for a Eurocurrency Competitive Borrowing pursuant
to Section 2.03 may be denied by the Administrative Agent, (ii) any request by a
Borrower for a Eurocurrency Standby Borrowing of the affected Type or in the
affected currency may deemed to be a request for an ABR Borrowing denominated in
Dollars and (iii) any Interest Election Request that requests the conversion of
any Standby Borrowing to, or continuation of any Standby Borrowing as, a
Eurocurrency Borrowing may be deemed ineffective, and unless repaid such
Borrowing may be converted to or continued on the last day of the Interest
Period applicable thereto (A) if such Borrowing is denominated in Dollars, as an
ABR Borrowing, or (B) if such Borrowing is denominated in any Alternative
Currency, as a Borrowing bearing interest at such rate as the Administrative
Agent shall determine adequately and fairly reflects the cost to the Lenders of
making or maintaining their Loans included in such Borrowing for such Interest
Period, as notified to the Company no later than one Business

42
    

--------------------------------------------------------------------------------

Exhibit 10.1

Day prior to the last day of such applicable Interest Period, plus the
Applicable Margin.
Each determination by the Administrative Agent under this Section 2.10 shall be
conclusive absent manifest error.
SECTION 2.11. Termination and Reduction of Commitments. 0Unless previously
terminated, the Commitments shall terminate on the Termination Date.
(b)    Upon at least three Business Days’ prior irrevocable written or telecopy
notice to the Administrative Agent, the Company (on behalf of all the Borrowers)
may at any time in whole permanently terminate, or from time to time in part
permanently reduce, the Total Commitment; provided, however, that (i) each
partial reduction of the Total Commitment shall be in an integral multiple of
$1,000,000 and in a minimum principal amount of $5,000,000 and (ii) no such
termination or reduction shall be made which would reduce the Total Commitment
to an amount less than the aggregate outstanding principal amount (or Assigned
Dollar Value, in the case of Loans denominated in Alternative Currencies) of the
Competitive Loans and Standby Loans. Notwithstanding the foregoing, as long as
no Default or Event of Default is continuing, the Company may terminate the
unused amount of the Commitment of a Defaulting Lender upon not less than 10
Business Days’ prior notice to the Administrative Agent (which will promptly
notify the Lenders thereof), it being understood that such termination will not
be deemed to be a waiver or release of any claim any of the Borrowers or the
Administrative Agent may have against such Defaulting Lender.
(c)    Subject to the last sentence of Section 2.11(b) and to Section 2.21,
reduction in the Total Commitment hereunder shall be made ratably among the
Lenders in accordance with their respective Commitments. Subject to the last
sentence of Section 2.06(a), the Company shall pay to the Administrative Agent
for the account of the Lenders, on the date of each termination or reduction,
the Commitment Fees on the amount of the Commitments so terminated or reduced
accrued to but not including the date of such termination or reduction.
(d)    A Commitment terminated or reduced under this Section 2.11 may not be
reinstated.
SECTION 2.12. Prepayment. 0 Each Borrower shall have the right at any time and
from time to time to prepay any Standby Borrowing, in whole or in part, upon
giving written or telecopy notice (or telephone notice promptly confirmed by
written or telecopy notice) to the Administrative Agent: (i) in the case of
Eurocurrency Loans before 11:00 a.m., New York City time, three Business Days
prior to prepayment and (ii) in the case of ABR Loans, before 11:00 a.m., New
York City time, one Business Day prior to prepayment; provided, however, that
each partial prepayment shall be in an amount which

43
    

--------------------------------------------------------------------------------

Exhibit 10.1

is an integral multiple of $1,000,000 and not less than $5,000,000. The
Borrowers shall not have the right to prepay any Competitive Borrowing.
(b)    If the sum of (i) the aggregate Committed Credit Exposure of all the
Lenders and (ii) the outstanding aggregate principal amount or Assigned Dollar
Value of all Competitive Loans made by all the Lenders shall at any time exceed
the Total Commitment, then (A) on the last day of any Interest Period for any
Eurocurrency Standby Borrowing and (B) on any other date in the event any ABR
Borrowing shall be outstanding, the Borrowers shall prepay Standby Loans in an
amount equal to the lesser of (x) the amount necessary to eliminate such excess
(after giving effect to any other prepayment of Loans on such day) and (y) the
amount of the applicable Borrowings referred to in clause (i) or (ii), as
applicable. If, on any date, the sum of (1) the aggregate Committed Credit
Exposure of all the Lenders and (2) the outstanding aggregate principal amount
or Assigned Dollar Value of all Competitive Loans made by all the Lenders shall
exceed 105% of the Total Commitment, then the Borrowers shall, not later than
the third Business Day following the date notice of such excess is received from
the Administrative Agent, prepay one or more Standby Borrowings in an aggregate
principal amount sufficient to eliminate such excess.
(c)    On the date of any termination or reduction of the Commitments pursuant
to Section 2.11(b), the Company shall (or shall cause each responsible Borrower
to) pay or prepay so much of the Standby Borrowings as shall be necessary in
order that the aggregate outstanding principal amount of all Loans will not
exceed the Total Commitment after giving effect to such termination or
reduction.
(d)    Each notice of prepayment under this Section 2.12 shall specify the
prepayment date and the principal amount of each Borrowing (or portion thereof)
to be prepaid, shall be irrevocable and shall commit the applicable Borrower to
prepay such Borrowing (or portion thereof) by the amount stated therein on the
date stated therein. All prepayments under this Section 2.12 shall be subject to
Section 2.15 but otherwise without premium or penalty.
SECTION 2.13. Reserve Requirements: Change in Circumstances. 0 Notwithstanding
any other provision herein, if after the date of this Agreement any Change in
Law shall (i) change the basis of taxation of payments to any Lender (or any
lending office of any Lender) of the principal of or interest on any
Eurocurrency Loan or Fixed Rate Loan made by such Lender or any Fees or other
amounts payable hereunder (other than changes in respect of taxes imposed on the
overall net income of such Lender by the jurisdiction in which such Lender has
its principal office or by any political subdivision or taxing authority
therein), or (ii) subject any Lender to any Taxes on its loans, loan principal,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto, or (iii) impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of or credit extended by such Lender (or

44
    

--------------------------------------------------------------------------------

Exhibit 10.1

any lending office of such Lender), or (iv) impose on such Lender or the London
interbank market any other condition affecting this Agreement or any
Eurocurrency Loan or Fixed Rate Loan made by such Lender, and the result of any
of the foregoing shall be to increase the cost to such Lender of making or
maintaining any Eurocurrency Loan or Fixed Rate Loan or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise) by an amount deemed by such Lender to be material, then
the Company shall (or shall cause the Borrowers to) pay to such Lender upon
demand such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered, provided that any such payment
with respect to taxes shall not include any Excluded Taxes and shall be without
duplication of payments made under Section 2.19. Notwithstanding the foregoing,
no Lender shall be entitled to request compensation under this paragraph with
respect to any Competitive Loan if it shall have been aware of the change giving
rise to such request at the time of submission of the Competitive Bid pursuant
to which such Competitive Loan shall have been made.
(b)    If any Lender shall have determined that a Change in Law after the date
hereof or the adoption after the date hereof of any other law, rule, regulation
or guideline regarding capital adequacy or liquidity, or any change in any of
the foregoing or in the interpretation or administration of any of the foregoing
by any governmental authority, central bank or comparable agency charged with
the interpretation or administration thereof, or compliance by any Lender (or
any lending office of such Lender) or any Lender’s holding company with any
request or directive regarding capital adequacy or liquidity (whether or not
having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender pursuant hereto
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such applicability, adoption, change or compliance (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy or liquidity) by an amount
deemed by such Lender to be material, then from time to time the Company shall
(or shall cause the responsible Borrower to) pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.
(c)    A certificate of a Lender setting forth such amount or amounts as shall
be necessary to compensate such Lender as specified in paragraph (a) or
(b) above, as the case may be, shall be delivered to the Company and shall be
conclusive absent manifest error. The Company shall (or shall cause the
responsible Borrower to) pay each Lender the amount shown as due on any such
certificate delivered by it within 10 days after the receipt of the same.

45
    

--------------------------------------------------------------------------------

Exhibit 10.1

(d)    Except as provided below in this paragraph (d), failure on the part of
any Lender to demand compensation for any increased costs or reduction in
amounts received or receivable or reduction in return on capital with respect to
any period shall not constitute a waiver of such Lender’s right to demand
compensation with respect to such period or any other period. The protection of
this Section shall be available to each Lender regardless of any possible
contention of the invalidity or inapplicability of the law, rule, regulation,
guideline or other change or condition which shall have occurred or been
imposed. No Lender shall be entitled to compensation under this Section 2.13 for
any costs incurred or reductions suffered with respect to any date unless it
shall have notified the Company that it will demand compensation for such costs
or reductions not more than ninety days after the later of (i) such date and
(ii) the date on which it shall have, or should have, become aware of such costs
or reductions (except that if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the ninety-day period referred to above
shall be extended to include the period of retroactive effect thereof).
SECTION 2.14. Change in Legality. 0 Notwithstanding any other provision herein,
if, after the date hereof, (i) any Change in Law shall make it unlawful for any
Lender to make or maintain any Eurocurrency Loan or Alternative Currency Loan or
to give effect to its obligations as contemplated hereby with respect to any
Eurocurrency Loan or Alternative Currency Loan, or (ii) there shall have
occurred any change in national or international financial, political or
economic conditions (including the imposition of or any change in exchange
controls) or currency exchange rates which would make it impracticable for any
Lender to make Loans denominated in such Alternative Currency or to any
Borrower, then, by written notice to the Company and to the Administrative
Agent, such Lender may:
(i)    declare that Eurocurrency Loans or Alternative Currency Loans (in the
affected currency or currencies or to the affected Borrower), as the case may
be, will not thereafter (for the duration of such unlawfulness or
impracticability) be made by such Lender hereunder, whereupon such Lender shall
not submit a Competitive Bid in response to a request for such Alternative
Currency Loans or Eurocurrency Competitive Loans and any request by a Borrower
for a Eurocurrency Standby Borrowing or Alternative Currency Borrowing (in the
affected currency or currencies or to the affected Borrower), as the case may
be, shall, as to such Lender only, be deemed a request for an ABR Loan or a Loan
denominated in Dollars, as the case may be, unless such declaration shall be
subsequently withdrawn (or, if a Loan to the requesting Borrower cannot be made
for the reasons specified above, such request shall be deemed to have been
withdrawn); and
(ii)    require that all outstanding Eurocurrency Loans or Alternative Currency
Loans (in the affected currency or currencies or to the affected Borrower), as
the case may be, made by it be converted to ABR Loans denominated in Dollars in
which event all such Eurocurrency Loans or Alternative Currency Loans (in the
affected currency or currencies or to the

46
    

--------------------------------------------------------------------------------

Exhibit 10.1

affected Borrower) shall be automatically converted to ABR Loans denominated in
Dollars as of the effective date of such notice as provided in paragraph (b)
below.
In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal which would otherwise have been applied to
repay the Eurocurrency Loans or Alternative Currency Loans, as the case may be,
that would have been made by such Lender or the converted Eurocurrency Loans or
Alternative Currency Loans, as the case may be, of such Lender shall instead be
applied to repay the ABR Loans or Loans denominated in Dollars, as the case may
be, made by such Lender in lieu of, or resulting from the conversion of, such
Eurocurrency Loans or Loans denominated in Dollars, as the case may be. In the
event any Alternative Currency Loan is converted into a Loan denominated in
Dollars pursuant to this Section, (A) the principal amount of such Loan shall be
deemed to be an amount equal to the Assigned Dollar Value of such Alternative
Currency Loan determined based upon the applicable Spot Exchange Rate as of the
Denomination Date for the Borrowing which includes such Alternative Currency
Loan and (B) the applicable Borrower shall indemnify the Lender of such
converted Alternative Currency Loan against any loss it sustains as a result of
such conversion.
(b)    For purposes of this Section 2.14, a notice to the Company by any Lender
shall be effective as to each Eurocurrency Loan, if lawful, on the last day of
the Interest Period currently applicable to such Eurocurrency Loan; in all other
cases such notice shall be effective on the date of receipt by the Company.
SECTION 2.15. Indemnity. Each Borrower shall indemnify each Lender against any
loss or reasonable expense which such Lender may sustain or incur as a
consequence of (a) any failure by such Borrower (other than any such failure
caused by a default by such Lender) to borrow or to convert or continue any Loan
hereunder after irrevocable notice of such borrowing, conversion or continuation
has been given pursuant to Section 2.03 or 2.04, (b) any payment, prepayment,
conversion or transfer of a Eurocurrency Loan or Fixed Rate Loan required by any
other provision of this Agreement or otherwise made or deemed made on a date
other than the last day of the Interest Period applicable thereto, (c) any
default in payment or prepayment of the principal amount of any Loan or any part
thereof or interest accrued thereon, as and when due and payable (at the due
date thereof, whether by scheduled maturity, acceleration, irrevocable notice of
prepayment or otherwise) or (d) the assignment of any Eurocurrency Loan other
than on the last day of an Interest Period therefor as a result of a request by
the Company pursuant to Section 2.20(b), including, in each such case, any loss
or reasonable expense sustained or incurred or to be sustained or incurred in
liquidating or employing deposits from third parties acquired to effect or
maintain such Loan or any part thereof as a Eurocurrency Loan or Fixed Rate Loan
but excluding any loss of profit or anticipated profit such as the

47
    

--------------------------------------------------------------------------------

Exhibit 10.1

Applicable Margin. Such loss or reasonable expense shall include an amount equal
to the excess, if any, as reasonably determined by such Lender, of (i) its cost
of obtaining the funds for the Loan being paid, prepaid, converted, transferred
or not borrowed (assumed to be the LIBO Rate or, in the case of a Fixed Rate
Loan, the fixed rate of interest applicable thereto) for the period from the
date of such payment, prepayment, conversion, transfer or failure to borrow to
the last day of the Interest Period for such Loan (or, in the case of a failure
to borrow, convert or continue, the Interest Period for such Loan which would
have commenced on the date of such failure) over (ii) the amount of interest (as
reasonably determined by such Lender) that would be realized by such Lender in
reemploying the funds so paid, prepaid, converted, transferred or not borrowed
for such period or Interest Period, as the case may be. A certificate of any
Lender setting forth any amount or amounts which such Lender is entitled to
receive pursuant to this Section shall be delivered to the Company and shall be
conclusive absent manifest error.
SECTION 2.16. Pro Rata Treatment. Except as required under Section 2.14 or as
provided in Section 2.21, each Standby Borrowing, each payment or prepayment of
principal of any Standby Borrowing, each payment of interest on the Standby
Loans, each payment of the Commitment Fees, each reduction of the Commitments
and each conversion of any Borrowing into, or continuation of, a Standby
Borrowing of any Type, shall be allocated pro rata among the Lenders in
accordance with their respective Commitments (or, if such Commitments shall have
expired or been terminated, in accordance with the respective principal amounts
of their outstanding Standby Loans). Each payment of principal of any
Competitive Borrowing shall be allocated pro rata among the Lenders
participating in such Borrowing in accordance with the respective principal
amounts of their outstanding Competitive Loans comprising such Borrowing. Each
payment of interest on any Competitive Borrowing shall be allocated pro rata
among the Lenders participating in such Borrowing in accordance with the
respective amounts of accrued and unpaid interest on their outstanding
Competitive Loans comprising such Borrowing. For purposes of determining (i) the
aggregate available Commitments of the Lenders at any time and (ii) the
available Commitment of each Lender, each outstanding Competitive Borrowing
shall be deemed to have utilized the Commitments of the Lenders (including those
Lenders which shall not have made Loans as part of such Competitive Borrowing)
pro rata in accordance with such respective Commitments; provided, however, that
for purposes of determining payments of Commitment Fees under Section 2.06, each
outstanding Competitive Borrowing shall be deemed to have utilized the
Commitments of only the Lenders that have made Competitive Loans comprising such
Competitive Borrowing (it being understood that the Commitment of Lenders which
shall not have made Loans as part of such Competitive Borrowing shall not be
deemed utilized as a result of such Competitive Borrowing). Each Lender agrees
that in computing such Lender’s portion of any Borrowing to be made hereunder,
the Administrative Agent may, in its discretion, round each Lender’s percentage
of such

48
    

--------------------------------------------------------------------------------

Exhibit 10.1

Borrowing to the next higher or lower whole Dollar (or comparable unit of any
applicable Alternative Currency) amount.
SECTION 2.17. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against any
Borrower, or pursuant to a secured claim under Section 506 of Title 11 of the
United States Code or other security or interest arising from, or in lieu of,
such secured claim, received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of any Standby Loan or Standby
Loans as a result of which the unpaid principal portion of its Standby Loans
shall be proportionately less than the unpaid principal portion of the Standby
Loans of any other Lender (other than pursuant to Section 2.21), it shall be
deemed simultaneously to have purchased from such other Lender at face value,
and shall promptly pay to such other Lender the purchase price for, a
participation in the Standby Loans of such other Lender, so that the aggregate
unpaid principal amount of the Standby Loans and participations in the Standby
Loans held by each Lender shall be in the same proportion to the aggregate
unpaid principal amount of all Standby Loans then outstanding as the principal
amount of its Standby Loans prior to such exercise of banker’s lien, setoff or
counterclaim or other event was to the principal amount of all Standby Loans
outstanding prior to such exercise of banker’s lien, setoff or counterclaim or
other event; provided, however, that, if any such purchase or purchases or
adjustments shall be made pursuant to this Section 2.17 and the payment giving
rise thereto shall thereafter be recovered, such purchase or purchases or
adjustments shall be rescinded to the extent of such recovery and the purchase
price or prices or adjustment restored without interest. Each Borrower expressly
consents to the foregoing arrangements and agrees that any Lender holding a
participation in a Standby Loan deemed to have been so purchased may exercise
any and all rights of banker’s lien, setoff or counterclaim with respect to any
and all moneys owing by such Borrower to such Lender by reason thereof as fully
as if such Lender had made a Standby Loan directly to such Borrower in the
amount of such participation.
SECTION 2.18. Payments. 0 Each Borrower shall make each payment (including
principal of or interest on any Borrowing or any Fees or other amounts)
hereunder and under each other Loan Document not later than 12:00 noon, local
time at the place of payment, on the date when due in immediately available
funds. Each such payment shall be made to the Administrative Agent’s Office.
Each such payment (other than principal of and interest on Alternative Currency
Loans, which shall be made in the applicable Alternative Currency) shall be made
in Dollars. Each such payment will be made without setoff, counterclaim or other
deduction.
(b)    Whenever any payment (including principal of or interest on any Borrowing
or any Fees or other amounts) hereunder or under any other Loan Document shall
become due, or otherwise would occur, on a day that is not a Business Day, such
payment may be made on the next succeeding Business

49
    

--------------------------------------------------------------------------------

Exhibit 10.1

Day, and such extension of time shall in such case be included in the
computation of interest or Fees, if applicable.
SECTION 2.19. Taxes. 0 Any and all payments by or on account of any obligation
of each Borrower to or for the account of any Lender or the Administrative Agent
hereunder shall be made, in accordance with Section 2.18, free and clear of and
without deduction for any and all current or future taxes, levies, imposts,
deductions, assessments, duties, fees, withholdings or other charge of whatever
nature now or hereafter imposed, and all liabilities with respect thereto,
including any interest, additions to tax or penalties applicable thereto, but
excluding (i) income taxes imposed on the net income of the Administrative Agent
or any Lender (or any transferee or assignee thereof, including a participation
holder (any such individual or entity, a “Transferee”)), franchise and gross
margin taxes imposed in lieu of tax on the net income of the Administrative
Agent or any Lender (or Transferee), in each case by the jurisdiction under the
laws of which the Administrative Agent or such Lender (or Transferee) is
organized, domiciled, resident or doing business or any political subdivision
thereof and, in the case of any Lender (or Transferee), by the jurisdiction in
which its applicable lending office is located, (ii) any branch profits tax
imposed by the United States or any similar tax imposed by any other
jurisdiction described in clause (i) above on any Lender, any Transferee or the
Administrative Agent, (iii) any taxes imposed as a result of such Lender’s (or
Transferee’s) willful misconduct, (iv) any U.S. federal withholding taxes
imposed under FATCA or (v) any taxes attributable to such Lender’s (or
Transferee’s) failure to comply with clauses (g), (i), (k) or (l) of this
Section 2.19 (all such excluded taxes, levies, imposts, deductions, assessments,
duties, fees, withholdings, other charges and liabilities, interest, additional
to tax and penalties, collectively or individually, “Excluded Taxes” and all
such nonexcluded taxes, levies, imposts, deductions, assessments, duties, fees,
withholdings, other charges and liabilities, interest, additions to tax and
penalties, collectively or individually, “Taxes”). If any Borrower shall be
required to deduct any Taxes from or in respect of any sum payable hereunder to
any Lender (or any Transferee) or the Administrative Agent, (i) the sum payable
by such Borrower or any guarantor thereof shall be increased by the amount (an
“additional amount”) necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.19) such Lender (or Transferee) or the Administrative Agent (as the
case may be) shall receive an amount equal to the sum it would have received had
no such deductions been made, (ii) each Borrower (or any guarantor making such
payments) shall make such deductions and (iii) each Borrower (or any guarantor
making such deductions) shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law; provided that the
Administrative Agent may make such deductions and pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law on
behalf of any Borrower (or any guarantor making such payments).



50
    

--------------------------------------------------------------------------------

Exhibit 10.1

Solely for purposes of determining withholding Taxes imposed under FATCA, from
and after the Third Amendment Effective Date, the Company and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) this Agreement as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
(b)    In addition, each Borrower agrees to bear and to pay to the relevant
Governmental Authority in accordance with applicable law any current or future
recording, stamp, documentary, excise, transfer, sales, property or similar
taxes, charges or levies that arise from any payment made hereunder or under any
other Loan Document or from the execution, delivery or registration of,
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document (“Other Taxes”).
(c)    The Borrowers will indemnify each Lender (or Transferee) and the
Administrative Agent, within 10 days after written demand therefor, for the full
amount of Taxes and Other Taxes paid by such Lender (or Transferee) or the
Administrative Agent, as the case may be, on or with respect to any payment by
or on account of any obligation of any Borrower hereunder or under any other
Loan Document (including Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any liability and any
penalties, interest and expenses (including reasonable attorney’s fees and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted by the relevant Governmental
Authority except if incurred primarily as a result of the gross negligence or
willful misconduct of the recipient. A certificate as to the amount of such
payment or liability prepared by the Administrative Agent, a Lender, or the
Administrative Agent on its behalf, absent manifest error, shall be final,
conclusive and binding for all purposes.
(d)    If a Lender (or Transferee) or the Administrative Agent shall become
aware that it is entitled to claim a refund from a Governmental Authority in
respect of Taxes or Other Taxes as to which it has been indemnified by a
Borrower, or with respect to which any Borrower has paid additional amounts,
pursuant to this Section 2.19, it shall promptly notify the Company of the
availability of such refund claim and shall, within 30 days after receipt of a
request by the Company, make a claim to such Governmental Authority for such
refund at the Company’s expense. If a Lender (or Transferee) or the
Administrative Agent receives a refund (including pursuant to a claim for refund
made pursuant to the preceding sentence) in respect of any Taxes or Other Taxes
as to which it has been indemnified by a Borrower or with respect to which any
Borrower has paid additional amounts, in either case, pursuant to this
Section 2.19, it shall within 30 days from the date of such receipt pay over
such refund to the Company on behalf of the relevant Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by such Borrower
under this Section 2.19 with respect to the Taxes or Other Taxes giving rise to
such refund), net of withholding taxes applicable to such

51
    

--------------------------------------------------------------------------------

Exhibit 10.1

payment and all out-of-pocket expenses of such Lender (or Transferee) or the
Administrative Agent and without interest (other than interest paid by the
relevant Governmental Authority with respect to such refund); provided, however,
that the Company, upon the request of such Lender (or Transferee) or the
Administrative Agent, agrees to (or to cause the responsible Borrower to) repay
the amount paid over to the Company (plus penalties, interest or other charges
imposed by the relevant Governmental Authority) to such Lender (or Transferee)
or the Administrative Agent in the event such Lender (or Transferee) or the
Administrative Agent is required to repay such refund (or portion thereof) to
such Governmental Authority.
(e)    As soon as practicable after the date of any payment of Taxes or Other
Taxes by any Borrower to the relevant Governmental Authority, the Company will
deliver to the Administrative Agent, at its address referred to in
Section 10.01, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing payment of the full amount thereof.
(f)    Without prejudice to the survival of any other agreement contained
herein, the agreements and obligations contained in this Section 2.19 shall
survive the payment in full of the principal of and interest on all Loans made
hereunder.
(g)    Each Lender (or Transferee) or other person entitled to the benefit of
this Section 2.19 that is organized under the laws of a jurisdiction other than
the United States, any State thereof or the District of Columbia (a “Non-U.S.
Lender”) shall deliver to the Company and the Administrative Agent two copies of
either United States Internal Revenue Service Form W‑8BEN, Form W-8ECI or Form
W-8IMY (or successor form), or, in the case of a Non-U.S. Lender claiming
exemption from U.S. Federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest”, a Form W-8BEN, or any
subsequent versions thereof or successors thereto (and, if such Non-U.S. Lender
delivers a Form W-8BEN, a certificate representing that such Non-U.S. Lender is
not a bank for purposes of Section 881(c) of the Code, is not a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of the
Company and is not a controlled foreign corporation related to the Company
(within the meaning of Section 864(d)(4) of the Code)), properly completed and
duly executed by such Non-U.S. Lender claiming complete exemption from, or
reduced rate of, U.S. Federal withholding tax on payments under this Agreement
and the other Loan Documents by any Borrower that is a United States person
within the meaning of Section 7701(a)(30) of the Code (a “U.S. Borrower”). Such
forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of a Transferee that is a
participation holder, on or before the date such participation holder becomes a
Transferee hereunder) and on or before the date, if any, such Non-U.S. Lender
changes its applicable lending office by designating a different lending office
(a “New Lending Office”). In addition, each Non-U.S. Lender shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered

52
    

--------------------------------------------------------------------------------

Exhibit 10.1

by such Non-U.S. Lender. Notwithstanding any other provision of this
Section 2.19(g), a Non-U.S. Lender shall not be required to deliver any form
pursuant to this Section 2.19(g) that such Non-U.S. Lender is not legally able
to deliver.
(h)    No U.S. Borrower shall be required to indemnify any Non-U.S. Lender, or
to pay any additional amounts to any Non-U.S. Lender, in respect of United
States Federal withholding tax pursuant to paragraph (a) or (c) above to the
extent that (i) the obligation to withhold amounts with respect to United States
Federal withholding tax existed on the date such Non-U.S. Lender became a party
to this Agreement (or, in the case of a Transferee that is a participation
holder, on the date such participation holder became a Transferee hereunder) or,
with respect to payments to a New Lending Office, the date such Non-U.S. Lender
designated such New Lending Office with respect to a Loan; provided, however,
that this clause (i) shall not apply to any Transferee or New Lending Office
that becomes a Transferee or New Lending Office as a result of an assignment,
participation, transfer or designation made at the request of the Company; and
provided further, however, that this clause (i) shall not apply to the extent
the indemnity payment or additional amounts any Transferee, or Lender (or
Transferee) through a New Lending Office, would be entitled to receive (without
regard to this clause (i)) do not exceed the indemnity payment or additional
amounts that the person making the assignment, participation or transfer to such
Transferee, or Lender (or Transferee) making the designation of such New Lending
Office, would have been entitled to receive in the absence of such assignment,
participation, transfer or designation or (ii) the obligation to pay such
additional amounts would not have arisen but for a failure by such Non-U.S.
Lender to comply with the provisions of paragraph (g) above, except as a result
of a change in applicable law after the date such Lender became a party to this
Agreement, or in the case of a participant, after the date such participant
purchased the related participation interest.
(i)    Any Lender (or Transferee) claiming any indemnity payment or additional
amounts payable pursuant to this Section 2.19 shall use reasonable efforts
(consistent with legal and regulatory restrictions) to file any certificate or
document reasonably requested in writing by the Company or to change the
jurisdiction of its applicable lending office if the making of such a filing or
change would avoid the need for or reduce the amount of any such indemnity
payment or additional amounts that may thereafter accrue and would not, in the
sole determination of such Lender (or Transferee), be otherwise disadvantageous
to such Lender (or Transferee).
(j)    Nothing contained in this Section 2.19 shall require any Lender (or
Transferee) or the Administrative Agent to make available any of its tax returns
(or any other information that it deems to be confidential or proprietary).

53
    

--------------------------------------------------------------------------------

Exhibit 10.1

(k)    Each Lender (or Transferee) and other person entitled to the benefits of
this Section 2.19 that is neither a Non-U.S. Lender nor an “exempt recipient,”
within the meaning of Treasury Regulations section 1.6049-4(c), shall provide
the Company and the Administrative Agent two properly completed and executed
original copies of Internal Revenue Service Form W‑9 (or any successor form).
Such form shall be delivered on or before the date such Lender or other person
becomes a party to this Agreement (or, in the case of a Transferee that is a
participation holder, on or before the date such participation holder becomes a
Transferee hereunder).
(l)    If a payment made to a Lender (or Transferee) hereunder or any other
document to be delivered hereunder would be subject to U.S. federal withholding
tax imposed by FATCA if such Lender (or Transferee) were to fail to comply with
the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender (or
Transferee) shall deliver to the Company and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Company or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender (or Transferee) has complied with such Lender’s (or Transferee’s)
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 2.19(l), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.
SECTION 2.20. Assignment of Commitments Under Certain Circumstances. 0 Any
Lender (or Transferee) claiming any additional amounts payable pursuant to
Section 2.13, Section 2.19 or Section 2.22 shall use reasonable efforts
(consistent with legal and regulatory restrictions) to file any certificate or
document requested by the Company or to change the jurisdiction of its
applicable lending office if the making of such a filing or change would avoid
the need for or reduce the amount of any such additional amounts which may
thereafter accrue and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender (or Transferee).
(b)    In the event that any Lender shall have delivered a notice or certificate
pursuant to Section 2.13 or 2.14, or the Borrowers shall be required to make
additional payments to any Lender under Section 2.19 or Section 2.22, the
Company shall have the right, at its own expense, upon notice to such Lender and
the Administrative Agent, to require such Lender to transfer and assign without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04) all its interests, rights and obligations under this Agreement to
another financial institution acceptable to the Administrative Agent which shall
assume such obligations; provided that (i) no such assignment shall conflict
with any law, rule or regulation or order of any Governmental

54
    

--------------------------------------------------------------------------------

Exhibit 10.1

Authority, (ii) no Event of Default shall have occurred and be continuing and
(iii) the Company or the assignee, as the case may be, shall pay to the affected
Lender in immediately available funds on the date of such assignment the
principal of and interest accrued to the date of payment on the Loans made by it
hereunder and all other amounts accrued for its account or owed to it hereunder.
SECTION 2.21. Borrowings by Approved Borrowers. The Company may, at any time or
from time to time, upon not less than 10 Business Days’ notice to the
Administrative Agent and subject to the consent of the Required Lenders,
designate one or more wholly owned Subsidiaries as Borrowers hereunder by
furnishing to the Administrative Agent a letter (a “Designation Letter”)
substantially in the form of Exhibit F-l hereto, duly completed and executed by
the Company and such Subsidiary, whereupon each Subsidiary so designated shall
become an Approved Borrower. As soon as practicable upon receipt of any such
Designation Letter, the Administrative Agent shall send a copy thereof to each
Lender. Any Subsidiary so designated shall become an Approved Borrower if
consented to by the Required Lenders. There may be no more than ten Approved
Borrowers at any one time. So long as all principal and interest on all Loans of
any Approved Borrower have been paid in full, the Company may terminate an
Approved Borrower’s status as an Approved Borrower by furnishing to the
Administrative Agent a letter (a “Termination Letter”), substantially in the
form of Exhibit F-2 hereto, duly completed and executed by the Company and such
Approved Borrower. Any Termination Letter furnished in accordance with this
Section 2.21 shall be effective upon receipt by the Administrative Agent.
Notwithstanding the foregoing, the delivery of a Termination Letter with respect
to any Approved Borrower shall not affect any obligation of such Approved
Borrower theretofore incurred. Each Subsidiary set forth in Schedule 2.21 hereto
shall be deemed an Approved Borrower until delivery of a Termination Letter with
respect to such Subsidiary. Notwithstanding any other provision herein, no
Lender shall be required to make any Loan to an Approved Borrower if (i) any
applicable law or regulation shall make it unlawful for any such Lender to make
or maintain any such Loan or (ii) such Lender lacks any required license or
other governmental authorization in the applicable jurisdiction.
As soon as practicable after receiving notice from the Company or the
Administrative Agent of the Company’s intent to designate a Subsidiary as a
Borrower, and in any event no later than five Business Days after the delivery
of such notice, if such Subsidiary is organized under the laws of a jurisdiction
other than of the United States or a political subdivision thereof, any Lender
that may not legally make or maintain Loans to such Subsidiary or lacks any
required license or other governmental authorization in the applicable
jurisdiction to make or maintain Loans to such Subsidiary (a “Protesting
Lender”) shall so notify the Company and the Administrative Agent in writing.
With respect to each Protesting Lender, the Company shall, effective on or
before the date that such Subsidiary shall have the right to borrow hereunder,
either (A) notify the Administrative Agent and such Protesting

55
    

--------------------------------------------------------------------------------

Exhibit 10.1

Lender that the Commitments of such Protesting Lender shall be terminated,
transferred and assigned pursuant to Section 2.25(b), or (B) cancel its request
to designate such Subsidiary as an “Approved Borrower” hereunder.
SECTION 2.22. Additional Costs. 0 If and so long as any Lender is required to
make special deposits with the Bank of England, to maintain reserve asset ratios
or to pay fees, in each case in respect of such Lender’s Eurocurrency Loans in
any Alternative Currency, such Lender may require the relevant Borrower to pay,
contemporaneously with each payment of interest on each of such Loans,
additional interest on such Loan at a rate per annum equal to the Mandatory
Costs Rate calculated in accordance with the formula and in the manner set forth
in Exhibit D hereto.
(b)    If and so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
or regulation (including any such requirement imposed by the European Central
Bank or the European System of Central Banks, but excluding requirements
reflected in the Statutory Reserve Rate or the Mandatory Costs Rate) in respect
of any of such Lender’s Eurocurrency Loans in any Alternative Currency, such
Lender may require the relevant Borrower to pay, contemporaneously with each
payment of interest on each of such Lender’s Eurocurrency Loans subject to such
requirements, additional interest on such Loan at a rate per annum specified by
such Lender to be the cost to such Lender of complying with such requirements in
relation to such Loan.
(c)    Any additional interest owed pursuant to paragraph (a) or (b) above shall
be determined by the relevant Lender, which determination shall be conclusive
absent manifest error, and notified to the relevant Borrower (with a copy to the
Administrative Agent) at least five Business Days before each date on which
interest is payable for the relevant Loan, and such additional interest so
notified to the relevant Borrower by such Lender shall be payable to the
Administrative Agent for the account of such Lender on each date on which
interest is payable for such Loan.
(d)    If the cost to any Lender of making or maintaining any Loan to any
Borrower is increased (or the amount of any sum received or receivable by any
Lender (or its applicable lending office) is reduced) by an amount deemed in
good faith by such Lender to be material, by reason of the fact that such
Borrower is incorporated in, or conducts business in, a jurisdiction outside the
United States of America, such Borrower shall indemnify such Lender for such
increased cost or reduction within 15 days after demand by such Lender (with a
copy to the Administrative Agent). A certificate of such Lender claiming
compensation under this paragraph and setting forth the additional amount or
amounts to be paid to it hereunder (and the basis for the calculation of such
amount or amounts) shall be conclusive in the absence of manifest error.

56
    

--------------------------------------------------------------------------------

Exhibit 10.1

SECTION 2.23. Increase in the Aggregate Commitments. 0 The Company may, at any
time prior to the Termination Date (including on the Effective Date), by notice
to the Administrative Agent, request that the aggregate amount of the
Commitments be increased by a minimum amount of $5,000,000 or an integral
multiple of $1,000,000 in excess thereof (each a “Requested Commitment
Increase”), in each case to be effective as of a date that is no later than
90 days prior to the Termination Date (any date on which the aggregate
Commitments are increased pursuant to this Section 2.23, an “Increase Date”) as
specified in the related notice to the Administrative Agent; provided, however,
(i) that on and immediately following the Increase Date (A) in no event shall
the aggregate amount of the Commitments at any time exceed $550,000,000, and (B)
the representations and warranties set forth in Article III hereof shall be true
and correct in all material respects on and as of the date of the Increase Date
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date, and
(ii) at the time of and immediately after giving effect to such Commitment
Increase, no Event of Default or Default shall have occurred and be continuing.
Commitments may be increased pursuant to this Section 2.23 no more than once.
(b)    The Administrative Agent shall promptly notify the Lenders of a request
by the Company for a Requested Commitment Increase, which notice shall include
(i) the proposed amount of the Requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date which shall be no later than 30 days after the
receipt by the Administrative Agent of notice from the Company pursuant to
Section 2.23(a) by which Lenders wishing to participate in the Requested
Commitment Increase must commit to an increase in the amount of their respective
Commitments (such date, the “Commitment Date”). Each Lender that is willing to
participate in such Requested Commitment Increase (each an “Increasing Lender”)
shall, in its sole discretion, give written notice to the Administrative Agent
on or prior to the Commitment Date of the amount by which it is willing to
increase its Commitment (as to each Increasing Lender, its “Proposed Increase
Amount”). If the aggregate Proposed Increase Amounts of all Increasing Lenders
exceeds the Requested Commitment Increase, then allocations among the Increasing
Lenders will be based on the ratio of each Increasing Lender’s Proposed Increase
Amount to the aggregate of all Proposed Increase Amounts.
(c)    Promptly following the Commitment Date, the Administrative Agent shall
notify the Company as to the amount of the aggregate Proposed Increase Amounts.
If the amount of the aggregate Proposed Increase Amounts is less than the
Requested Commitment Increase, then the Company may extend offers to third party
financial institutions to participate in any portion of the Requested Commitment
Increase that has not been committed to by the Lenders as of the applicable
Commitment Date; provided, however, that the Commitment of each such third party
financial institution shall be in an amount equal to or greater than
$10,000,000.

57
    

--------------------------------------------------------------------------------

Exhibit 10.1

(d)    On each Increase Date, (x) each third party financial institution that
accepts an offer to participate in a Requested Commitment Increase in accordance
with Section 2.23 (a “New Lender”) shall become a Lender party to this Agreement
as of such Increase Date, and (y) the Commitment of each Increasing Lender for
such Requested Commitment Increase shall be increased by the Increasing Lender’s
Proposed Increase Amount (or if less, the amount allocated to such Lender
pursuant to the last sentence of Section 2.23 as of such Increase Date);
provided, however, that the Administrative Agent shall have received on or
before such Increase Date the following, each dated such date:
(i)    a Lender Joinder Agreement substantially in the form of Exhibit G hereto
from each New Lender if any, duly executed by such financial institution, the
Administrative Agent and the Company;
(ii)    confirmation from each Increasing Lender of the increase in the amount
of its Commitment in a writing reasonably satisfactory to the Company and the
Administrative Agent; and
(iii)    a certificate of the Company, dated the Increase Date and signed by a
Financial Officer of the Company, confirming compliance with the conditions
precedent set forth in Section 2.23(a)(i)(B) and (a)(ii) above.
On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.23, the Administrative Agent
shall notify the Lenders (including, without limitation, each New Lender) and
the Company, at or before 1:00 P.M. (New York City time), by facsimile, of the
occurrence of the Increase Date, the aggregate amount of the Commitment increase
on such date and the aggregate amount of the Commitments after giving effect to
such increase, to be effected on such Increase Date and shall record in the
Register the relevant information with respect to each Increasing Lender and
each New Lender (if any) on such date. Commitments increased pursuant to this
Section 2.23 shall be deemed a “Commitment”. On each Increase Date, Schedule
2.01 hereto shall be automatically deemed to be revised to reflect any increases
in the Commitments of the Lenders and any Commitments of New Lenders. The
Administrative Agent shall distribute a copy of the revised Schedule 2.01 hereto
to the Company and each Lender (including each New Lender) not later than the
fifth Business Day following the applicable Increase Date.
SECTION 2.24. Revolving Notes. Any Lender may request that Loans made by it (or
its Commitment) be evidenced by one or more Revolving Notes. In such event, the
Borrowers shall prepare, execute and deliver to such Lender a Revolving Note or
Revolving Notes (but in any event in an aggregate face amount not to exceed the
Commitment of such Lender) payable to the order of such Lender or, if requested
by such Lender, to such Lender and its registered assigns.

58
    

--------------------------------------------------------------------------------

Exhibit 10.1

SECTION 2.25. Defaulting Lenders; Replacement of Lenders Under Certain
Circumstances.
(a)    If a Lender becomes, and during the period it remains, a Defaulting
Lender, the following provisions shall apply to any amount paid by the Borrowers
or otherwise received by the Administrative Agent for the account of a
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity payments or other amounts), which amount will not be
paid or distributed to such Defaulting Lender, but will instead be retained by
the Administrative Agent in a segregated non-interest bearing account until
(subject to Section 10.20) the termination of the Commitments and payment in
full of all obligations of the Borrowers hereunder and will be applied by the
Administrative Agent, to the fullest extent permitted by law, to the making of
payments from time to time in the following order of priority: first to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent under this Agreement, second to the payment of post-default interest and
then current interest due and payable to the Lenders hereunder other than
Defaulting Lenders, ratably among them in accordance with the amounts of such
interest then due and payable to them, third to the payment of fees then due and
payable to the non-Defaulting Lenders hereunder, ratably among them in
accordance with the amounts of such fees then due and payable to them, fourth to
pay principal then due and payable to the non-Defaulting Lenders hereunder
ratably in accordance with the amounts thereof then due and payable to them,
fifth to the ratable payment of other amounts then due and payable to the
non-Defaulting Lenders, and sixth after the termination of the Commitments and
payment in full of all obligations of the Borrowers hereunder, to pay amounts
owing under this Agreement to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct.
(b)    Without limiting the effect of Section 2.20(b), in the event that any
Lender becomes a Defaulting Lender or, a Non-Consenting Lender (as defined
below) or a Protesting Lender, the Company shall have the right, at its own
expense, upon notice to such Lender and the Administrative Agent, to require
such Lender to transfer and assign without recourse (in accordance with and
subject to the restrictions contained in Section 10.04) all its interests,
rights and obligations under this Agreement to another financial institution
acceptable to the Administrative Agent which shall assume such obligations;
provided that (i) no such assignment shall conflict with any law, rule or
regulation or order of any Governmental Authority, (ii) no Event of Default
shall have occurred and be continuing and (iii) the Company or the assignee, as
the case may be, shall pay to the affected Lender in immediately available funds
on the date of such assignment the principal of and interest accrued to the date
of payment on the Loans made by it hereunder and all other amounts accrued for
its account or owed to it hereunder. For purposes of this Section 2.25(b), a
“Non-Consenting Lender” shall mean any Lender that does not agree to a consent,
waiver, amendment or other modification to this Agreement or any other Loan
Document where (x) the Borrowers or the

59
    

--------------------------------------------------------------------------------

Exhibit 10.1

Administrative Agent have requested that the Lenders consent to a departure or
waiver of any of the provisions of this Agreement or any other Loan Document or
agree to any amendment thereto, (y) the consent, waiver, amendment or other
modification in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.08 or all of the Lenders, as applicable,
and (z) the Required Lenders have agreed to such consent, waiver, amendment or
other modification.
ARTICLE III

Representations and Warranties
Part A. Representations and Warranties of the Company. The Company represents
and warrants to each of the Lenders that:
SECTION 3.01. Corporate Existence. Each of the Company and its Subsidiaries:
(a) is a corporation, partnership or other entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization; (b) has all requisite corporate or other power, and has all
material governmental licenses, authorizations, consents and approvals necessary
to own its assets and carry on its business as now being or as proposed to be
conducted; and (c) is qualified to do business and is in good standing in all
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure so to qualify, except, in each case of
clauses (a) (other than with respect to the Company), (b) and (c) above, as
could not (either individually or in the aggregate) have a Material Adverse
Effect.
SECTION 3.02. Financial Condition. Harsco Corporation has heretofore furnished
to each of the Lenders a consolidated balance sheet of Harsco Corporation and
its Subsidiaries as at December 31, 2011, and the related consolidated
statements of income, cash flows and changes in shareholders’ equity of Harsco
Corporation and its Subsidiaries for the fiscal year ended on such date, with
the opinion thereon of PricewaterhouseCoopers LLP. All such financial statements
present fairly, in all material respects, the consolidated financial condition
of Harsco Corporation and its Subsidiaries as at such date and the consolidated
results of their operations for the fiscal year, all in accordance with GAAP.
None of Harsco Corporation nor any of its Subsidiaries has on the date hereof
any material contingent liabilities, liabilities for taxes, unusual forward or
long-term commitments or unrealized or anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in the balance
sheets as at such date or the notes thereto. Since December 31, 2011, there has
been no Material Adverse Change.
SECTION 3.03. Litigation. Except as disclosed in note 10 of the audited annual
consolidated financial statements of Harsco Corporation included in Harsco
Corporation’s Form 10-K for the fiscal year ended December 31,

60
    

--------------------------------------------------------------------------------

Exhibit 10.1

2011, filed with the Securities and Exchange Commission, there are no legal or
arbitral proceedings, or any proceedings by or before any Governmental
Authority, now pending or (to the knowledge of the Company) threatened against
the Company or any of its Subsidiaries that is materially likely to be adversely
determined and which, if adversely determined could (either individually or in
the aggregate) have a Material Adverse Effect.
SECTION 3.04. No Breach. None of the execution and delivery of this Agreement,
the consummation of the transactions herein contemplated or compliance with the
terms and provisions hereof will conflict with or result in a breach of, or
require any consent (that has not heretofor been obtained) under, the charter or
by-laws of the Company, or any applicable law or regulation, or any order, writ,
injunction or decree of any court or Governmental Authority, or any material
agreement or instrument to which the Company or any of its Subsidiaries is a
party or by which any of them or any of their assets or properties is bound or
to which any of them is subject, or constitute a default under any such
agreement or instrument.
SECTION 3.05. Action. The Company has all necessary corporate power, authority
and legal right to execute, deliver and perform its obligations under this
Agreement; the execution, delivery and performance by the Company of this
Agreement has been duly authorized by all necessary corporate action on its part
(including, without limitation, any required shareholder approvals); and this
Agreement has been duly and validly executed and delivered by the Company and
constitutes its legal, valid and binding obligation, enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
SECTION 3.06. Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority, or any securities
exchange, are necessary for the execution, delivery or performance by the
Company of this Agreement or for the legality, validity or enforceability
hereof, other than authorizations, approvals, consents, and filings and
registrations that have already been obtained prior to the date hereof.
SECTION 3.07. Use of Credit. None of the Company nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buyingpurchasing or carrying Margin Stock, and no part of the proceeds of the
Loans hereunder will be used to buypurchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock.

61
    

--------------------------------------------------------------------------------

Exhibit 10.1

SECTION 3.08. ERISA. Each(a) Except as could not (either individually or in the
aggregate) have a Material Adverse Effect, each Plan, and, to the knowledge of
the Company, each Multiemployer Plan, is in compliance in all material respects
with, and has been administered in all material respects in compliance with, the
applicable provisions of ERISA, the Code and any other Federal or state law,
and, (b) except as previously notified in writing in a notice to the
Administrative Agent (which shall promptly deliver a copy to each of the
Lenders), no event or condition has occurred and is continuing as to which the
Company would be under an obligation to furnish a report to the Lenders under
Section 5.06 hereof that could have a Material Adverse Effect.
SECTION 3.09. Taxes. As of the date hereof, Harsco Corporation and its Domestic
Subsidiaries are members of an affiliated group of corporations filing a
consolidated return for Federal income tax purposes, of which the Company is the
“common parent” (within the meaning of Section 1504 of the Code) of such group.
ToExcept as could not (either individually or in the aggregate) have a Material
Adverse Effect, to the knowledge of the Company, the Company and its
Subsidiaries have filed all Federal income tax returns and all other material
tax returns that are required to be filed by them and have paid, accrued or
reserved all taxes due pursuant to such returns or pursuant to any assessment
received by the Company or any of its Subsidiaries in accordance with GAAP. The
charges, accruals and reserves on the books of the Company and its Subsidiaries
in respect of taxes and other governmental charges are, in the opinion of the
Company, adequate, except as could not (either individually or in the aggregate)
have a Material Adverse Effect. The Company has in the ordinary course of
business given extensions or waivers of the statutes of limitations relating to
payment of U.S. Federal taxes and relating to various state, local and foreign
taxes or impositions, none of which might reasonably be expected to result in a
Material Adverse Effect.
SECTION 3.10. Investment Company Act. Neither the Company nor any of its
Subsidiaries is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.
SECTION 3.11. Material Agreements and Liens. 0 Part A of Schedule 3.11 hereto is
a complete and correct list, as of the date hereof, of each credit agreement,
loan agreement, indenture, guarantee, letter of credit or other arrangement
providing for or otherwise relating to any Indebtedness or any extension of
credit (or commitment for any extension of credit) to, or guaranteed by, the
Company or any of its Subsidiaries, the aggregate principal or face amount of
which equals or exceeds (or may equal or exceed) $5,000,000, and the aggregate
principal or face amount outstanding or that may become outstanding under each
such arrangement is correctly described in Part A of such Schedule 3.11 hereto.
(b)    Part B of Schedule 3.11 hereto is a complete and correct list, as of the
date hereof, of each Lien securing Indebtedness of any person, the aggregate

62
    

--------------------------------------------------------------------------------

Exhibit 10.1

principal or face amount of which equals or exceeds (or may equal or exceed)
$5,000,000 and covering any property of the Company or any of its Subsidiaries,
and the aggregate Indebtedness secured (or that may be secured) by each such
Lien and the property covered by each such Lien is correctly described in Part B
of such Schedule 3.11 hereto.
SECTION 3.12. Environmental Matters. 0 Except as disclosed in the notes to the
audited annual consolidated financial statements of Harsco Corporation included
in Harsco Corporation’s Form 10-K for the fiscal year ended December 31, 2011,
filed with the Securities and Exchange Commission and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, neither the Company nor any of
its Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
(b)    Except as disclosed in writing to the Administrative Agent (which shall
promptly deliver a copy to each of the Lenders), there has been no change in the
status of any matters relating to compliance with Environmental Laws that are
disclosed in the notes to the audited annual consolidated financial statements
of Harsco Corporation included in Harsco Corporation’s Form 10-K for the fiscal
year ended December 31, 2011, filed with the Securities and Exchange Commission
that, individually or in the aggregate, has resulted in, or materially increased
the likelihood of, a Material Adverse Effect.
SECTION 3.13. Subsidiaries, etc. Set forth in Schedule 3.13 hereto is a complete
and correct list, as of the date hereof, of all of the Subsidiaries of the
Company, together with, for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each person holding ownership interests in
such Subsidiary and (iii) the nature of the ownership interests held by each
such person and the percentage of ownership of such Subsidiary represented by
such ownership interests.
SECTION 3.14. True and Complete Disclosure. The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of the
Company to the Administrative Agent or any Lender in connection with the
negotiation, preparation or delivery of this Agreement or included herein or
delivered pursuant hereto, when taken as a whole, do not contain any untrue
statement of material fact or omit to state any material fact necessary to make
the statements herein or therein, in light of the circumstances under which they
were made, not misleading. All written information furnished after the date
hereof by the Company and its Subsidiaries to the Administrative Agent and the
Lenders in connection with this Agreement and the transactions contemplated
hereby will be true, complete and accurate in every material respect, or (in the
case of projections)

63
    

--------------------------------------------------------------------------------

Exhibit 10.1

based on reasonable estimates, on the date as of which such information is
stated or certified. There is no fact known to the Company that could reasonably
be expected to have a Material Adverse Effect that has not been disclosed herein
or in a report, financial statement, exhibit, schedule, disclosure letter or
other writing furnished to the Lenders (or to the Administrative Agent for
distribution to the Lenders) for use in connection with the transactions
contemplated hereby.
Part B. Representations and Warranties of the Approved Borrowers. Each Approved
Borrower represents and warrants to each of the Lenders as set forth in
Sections 3.15, 3.16, 3.17, 3.18 and 3.19 that:
SECTION 3.15. Corporate Existence of Approved Borrower. It and each of its
Subsidiaries: (a) is a corporation, partnership or other entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization; (b) has all requisite corporate or other power, and has all
material governmental licenses, authorizations, consents and approvals necessary
to own its assets and carry on its business as now being or as proposed to be
conducted; and (c) is qualified to do business and is in good standing in all
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure so to qualify would, except, in each
case of clauses (a) (other than with respect to such Approved Borrower), (b) and
(c) above, as could not (either individually or in the aggregate) have a
Material Adverse Effect.
SECTION 3.16. No Breach. None of the execution and delivery of its Designation
Letter and this Agreement, the consummation of the transactions therein and
herein contemplated and compliance with the terms and provisions thereof and
hereof will conflict with or result in a breach of, or require any consent (that
has not heretofor been obtained) under, the charter or bylaws or other
organizational documents of such Approved Borrower, or any applicable law or
regulation, or any order, writ, injunction or decree of any court or
Governmental Authority or agency, or any material agreement or instrument to
which such Approved Borrower or any of its Subsidiaries is a party or by which
any of them or their assets or properties is bound or to which any of them is
subject, or constitute a default under any such agreement or instrument.
SECTION 3.17. Action. Such Approved Borrower has all necessary corporate or
other power and authority to execute, deliver and perform its obligations under
its Designation Letter and this Agreement, and to perform its obligations
hereunder and thereunder; the execution and delivery by such Approved Borrower
of its Designation Letter and the performance by such Approved Borrower hereof
and thereof have been duly authorized by all necessary corporate or other action
on its part (including, without limitation, any required shareholder approvals);
and its Designation Letter, when executed and delivered by such Approved
Borrower, will constitute the legal, valid and binding obligation of such
Approved Borrower, enforceable against

64
    

--------------------------------------------------------------------------------

Exhibit 10.1

such Approved Borrower in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
SECTION 3.18. Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority are necessary for the
execution, delivery or performance by such Approved Borrower of its Designation
Letter or this Agreement or for the validity or enforceability thereof, other
than authorizations, approvals, consents, and filings and registrations that
have already been obtained.
SECTION 3.19. Taxes on Payments of Approved Borrowers. Except as disclosed to
the Lenders in writing prior to the delivery of such Approved Borrower’s
Designation Letter, there is no income, stamp or other tax of any country, or of
any taxing authority thereof or therein, imposed by or in the nature of
withholding or otherwise, which is imposed on any payment to be made by such
Approved Borrower pursuant hereto, or is imposed on or by virtue of the
execution, delivery or enforcement of its Designation Letter or this Agreement.
SECTION 3.20. Sanctions; Foreign Corrupt Practices Act. None of the Company, any
of its Subsidiaries or, to the knowledge of the Company, any director, officer
or employee of the Company or any of its Subsidiaries is a Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
Her Majesty’s Treasury, or owned 50% or more, directly or indirectly, by any
Person or Persons included on any such list; nor is the Company or any of its
Subsidiaries located, organized or resident in a country or territory that is
the subject of Sanctions in any manner that would result in a violation of
Sanctions. Except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, none of the Company or any of
its Subsidiaries has, in the past three years, committed a violation of
applicable Sanctions, applicable anti-money laundering laws, or the United
States Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”), or any
other applicable anti-corruption law.
SECTION 3.20. Anti-Terrorism Regulations. Neither the Company nor any of its
Subsidiaries:
(a) (i) has violated any Anti-Terrorism Laws or (ii) has engaged in any
transaction, investment, undertaking or activity that conceals the identity,
source or destination of the proceeds from any category of prohibited offenses
designated by the Organization for Economic Co-operation and Development’s
Financial Action Task Force on Money Laundering;

65
    

--------------------------------------------------------------------------------

Exhibit 10.1

(b) is a Blocked Person; or
(c) (i) conducts any business or engages in making or receiving any contribution
of goods, services or money to or for the benefit of any Blocked Person, (ii)
deals in, or otherwise engages in any transaction related to, any property or
interests in property blocked pursuant to any Anti-Terrorism Law or (iii)
engages in or conspires to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law.
ARTICLE IV

Conditions of Effectiveness and Lending
SECTION 4.01. Effective Date. The obligations of the Lenders under this
Agreement shall not become effective until the date on which each of the
following conditions shall have been satisfied (or waived in accordance with
Section 10.08):
(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic mail transmission of a signed signature page
of this Agreement) that such party has signed a counterpart of this Agreement.
(b)    The Administrative Agent shall have received written opinions (each dated
as of the Effective Date and addressed to the Administrative Agent and the
Lenders) of (i) the general counsel of the Company, substantially in the form of
Exhibit E-l hereto and (ii) Jones Day, counsel for the Company, substantially in
the form of Exhibit E-2 hereto. The Company hereby requests such counsel to
deliver such opinions.
(c)    The Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation (or such other analogous documents),
including all amendments thereto, of the Company, certified as of a recent date
by the Secretary of State of Delaware, and a certificate as to the good standing
of the Company as of a recent date, from the Secretary of State of Delaware;
(ii) a certificate of the Secretary or Assistant Secretary of the Company dated
the Effective Date certifying (A) that attached thereto is a true and complete
copy of the by-laws of the Company as in effect on the Effective Date and at all
times since a date prior to the date of the resolutions of the Company described
in item (B) below, (B) that attached thereto is a true and complete copy of
resolutions adopted by the Board of Directors of the Company authorizing the
execution, delivery and performance of this Agreement and the borrowings
hereunder by the Company, and that such resolutions have not been modified,
rescinded or amended and are in full force

66
    

--------------------------------------------------------------------------------

Exhibit 10.1

and effect, (C) that the certificate or articles of incorporation of the Company
have not been amended since the date of the last amendment thereto shown on the
certificate of good standing furnished pursuant to clause (i) above, and (D) as
to the incumbency and specimen signature of each officer of the Company
executing this Agreement or any other document delivered in connection herewith;
(iii) a certificate of another officer of the Company as to the incumbency and
signature of the Secretary or such Assistant Secretary of the Company executing
the certificate pursuant to (ii) above; and (iv) such other documents as the
Lenders or counsel for the Administrative Agent may reasonably request.
(d)    The representations and warranties set forth in Article III hereof are
true and correct on and as of the Effective Date.
(e)    No Event of Default or Default shall have occurred and be continuing on
the Effective Date.
(f)    The Administrative Agent shall have received a certificate of the
Company, dated the Effective Date and signed by a Financial Officer of the
Company, confirming compliance with the conditions precedent set forth in
paragraphs (b) and (c) of Section 4.03.
(g)    The Administrative Agent shall have received all fees and other amounts
due and payable to the Administrative Agent or the Lenders on or prior to such
date.
The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing and any other provision herein to the contrary, the obligations of
the Lenders to make Loans to any Borrower hereunder shall not become effective
unless each of the foregoing conditions is satisfied (or waived pursuant to
Section 10.08) at or prior to 2:00 p.m., New York City time, on March 2, 2012
(and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).
SECTION 4.02. First Borrowing by Each Approved Borrower. On the date of any
Approved Borrower’s initial Borrowing hereunder, the obligations of the Lenders
to make Loans to such Approved Borrower are subject to the satisfaction (or
waiver in accordance with Section 10.08) of each of the conditions set forth in
Section 4.01 and the following further conditions:
(a)    The Administrative Agent shall have received a favorable written opinion
of the general counsel of such Approved Borrower dated as of a recent date and
addressed to the Lenders, to the effect set forth in Exhibit E-l hereto, subject
to necessary changes to reflect local law.
(b)    The Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation (or such other analogous documents),
including all amendments thereto, of such Approved Borrower, certified as of

67
    

--------------------------------------------------------------------------------

Exhibit 10.1

a recent date by the Secretary of State (or other appropriate Governmental
Authority) of the state (or country) of its organization or such other evidence
as is reasonably satisfactory to the Administrative Agent, and a certificate as
to the good standing (or other analogous certification to the extent available)
of such Approved Borrower as of a recent date, from such Secretary of State (or
other appropriate Governmental Authority) or such other evidence reasonably
acceptable to the Administrative Agent; (ii) a certificate of the Secretary or
Assistant Secretary of such Approved Borrower dated the date on which such Loans
are to be made and certifying (A) that attached thereto is a true and complete
copy of the by-laws (or such other analogous documents to the extent available)
of such Approved Borrower as in effect on the date of such certificate and at
all times since a date prior to the date of the resolution of such Approved
Borrower described in item (B) below, (B) that attached thereto is a true and
complete copy of resolutions adopted by the Board of Directors of such Approved
Borrower authorizing the execution, delivery and performance of the Designation
Letter delivered by such Approved Borrower and the borrowings hereunder by such
Approved Borrower, and that such resolutions have not been modified, rescinded
or amended and are in full force and effect, (C) that the certificate or
articles of incorporation (or other analogous documents) of such Approved
Borrower have not been amended since the date of the last amendment thereto
shown on the certificate of good standing (or other analogous certification or
such other evidence reasonably acceptable to the Administrative Agent) furnished
pursuant to clause (i) above, and (D) as to the incumbency and specimen
signature of each officer of such Approved Borrower executing the Designation
Letter delivered by such Approved Borrower or any other document delivered in
connection herewith or therewith; (iii) a certificate of another officer of such
Approved Borrower as to the incumbency and signature of the Secretary or such
Assistant Secretary of such Approved Borrower executing the certificate pursuant
to (ii) above; and (iv) such other documents as the Lenders or counsel for the
Administrative Agent, may reasonably request.
(c)    The Administrative Agent shall have received (with sufficient copies for
each Lender) a Designation Letter, duly executed by such Approved Borrower and
the Company and acknowledged by the Administrative Agent.
(d)    The Administrative Agent shall have received certificates of each of the
Company and the applicable Approved Borrower, dated such date and signed, in the
case of the Company, by a Financial Officer of the Company, and in the case of
any Borrower other than the Company, a Responsible Officer of such Borrower,
confirming compliance with the conditions precedent set forth in paragraphs (b)
and (c) of Section 4.03.
(e)    To the extent required, the Company and/or such Approved Borrower shall
have executed and delivered one or more Revolving Notes to each Lender that has
requested delivery of the same pursuant to Section 2.24.

68
    

--------------------------------------------------------------------------------

Exhibit 10.1

(f)    The Administrative Agent shall have received such other documents or
information as the Administrative Agent may reasonably require, including any
documents or information requested by any Lender through the Administrative
Agent (such as documents or information in connection with any Lender’s “know
your customer” requirements), so long as the Administrative Agent shall have
requested such documents or information a reasonably period of time prior to
such date.
Upon the satisfaction of the conditions precedent set forth in this
Section 4.02, such Approved Borrower shall become a Borrower hereunder with the
same force and effect as if originally named as a Borrower hereunder. The rights
and obligations of each Borrower hereunder shall remain in full force and effect
notwithstanding the addition of any new Borrower as a party to this Agreement.
SECTION 4.03. All Borrowings. On the date of each Borrowing (it being understood
that a continuation, conversion or other change in interest rate pursuant to
Section 2.05 shall not be subject to this Section 4.03), the obligations of the
Lenders to make the Loans comprising such Borrowing are subject to the
satisfaction of the following conditions:
(a)    The Administrative Agent shall have received a notice of such Borrowing
as required by Section 2.03 or Section 2.04, as applicable.
(b)    The representations and warranties set forth in Article III hereof shall
be true and correct in all material respects (except that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects as so qualified) on and as of the date
of such Borrowing with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date; provided, however, that no representation as to either (i) the
absence of any Material Adverse Change in the financial condition of the
Company, as provided in the last sentence of Section 3.02, or (ii) the absence
of any pending or threatened legal or arbitral proceedings, or any proceedings
by or before any Governmental Authority, that could have a Material Adverse
Effect on the Company, as provided in Section 3.03, shall be required as a
condition to any Borrowing following the Effective Date.
(c)    Each Borrower shall be in compliance with all the terms and provisions
set forth herein and in each other Loan Document on its part to be observed or
performed, and at the time of and immediately after giving effect to such
Borrowing no Event of Default or Default shall have occurred and be continuing.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrowers on the date of such Borrowing as to the matters specified in
paragraphs (b) and (c) of this Section 4.03.

69
    

--------------------------------------------------------------------------------

Exhibit 10.1

ARTICLE V

Affirmative Covenants
The Company covenants and agrees with each Lender and the Administrative Agent
that, so long as this Agreement shall remain in effect or the principal of or
interest on any Loan, any Fees or any other expenses or amounts payable under
any Loan Document shall be unpaid, unless the Required Lenders shall otherwise
consent in writing, the Company will, and will cause each of its Subsidiaries
to:
SECTION 5.01. Existence; Businesses and Properties. 0 Preserve and maintain its
corporate existence, rights (charter and statute) and material franchises,
except as otherwise permitted by Section 6.03 and except pursuant to a Permitted
Reorganization; provided, however, that the Company shall not be required to
preserve any such right or franchise if (i) the Company shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Company and (ii) the loss of any such right or franchise is not
disadvantageous in any material respect to the Lenders.
(b)    Comply in all material respects with all applicable laws, rules,
regulations and orders (including, without limitation, laws requiring payment of
all taxes, assessments and governmental charges imposed upon it or upon its
property except to the extent contested in good faith by appropriate
proceedings) and all Environmental Laws except where the failure to so comply
would not result in a Material Adverse Change.
(c)    Maintain and preserve all of its properties which are used in the conduct
of its business in good working order and condition, ordinary wear and tear
excepted, to the extent that any failure to do so would result in a Material
Adverse Change and except for dispositions thereof permitted by Section 6.03 or
dispositions pursuant to a Permitted Reorganization.
SECTION 5.02. Insurance. Maintain insurance with financially sound and reputable
insurance companies (which insurance companies shall, in any event, have an A.M.
Best rating of “B+” or better), and with respect to property and risks of a
character usually maintained by corporations engaged in the same or similar
business similarly situated, against loss, damage and liability of the kinds and
in the amounts customarily maintained by such corporations.
SECTION 5.03. Obligations and Taxes. PayExcept as could not (either individually
or in the aggregate) have a Material Adverse Effect, pay its Indebtedness and
other obligations promptly and in accordance with their terms and pay and
discharge promptly when due all taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or in respect of its
property, before the same shall become delinquent or in default, as well as all
lawful claims for labor, materials and supplies or

70
    

--------------------------------------------------------------------------------

Exhibit 10.1

otherwise which, if unpaid, might give rise to a Lien upon such properties or
any part thereof; provided, however, that such payment and discharge shall not
be required with respect to any such tax, assessment, charge, levy or claim so
long as the validity or amount thereof shall be contested in good faith by
appropriate proceedings and the Company shall have set aside on its books
adequate reserves with respect thereto.
SECTION 5.04. Financial Statements, Reports, etc. In the case of the Company,
furnish to the Administrative Agent for distribution to the Lenders:
(a)    within 65 days after the end of each fiscal year, its consolidated
balance sheets and related statements of income, changes in stockholders’ equity
and cash flows, showing the financial condition of the Company and its
Subsidiaries as of the close of such fiscal year and the results of its
operations and the operations of its Subsidiaries during such year, all audited
by PricewaterhouseCoopers LLP or other independent public accountants of
recognized national standing acceptable to the Required Lenders and accompanied
by an opinion of such accountants (which shall not be qualified in any material
respect) to the effect that such consolidated financial statements fairly
present the financial condition and results of operations of the Company on a
consolidated basis in accordance with GAAP consistently applied;
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year, its consolidated balance sheets and related statements of
income and cash flows, showing the financial condition of the Company and its
Subsidiaries as of the close of such fiscal quarter and the results of its
operations and the operations of its Subsidiaries during such fiscal quarter and
the then elapsed portion of such fiscal year, all certified by one of its
Financial Officers as fairly presenting the financial condition and results of
operations of the Company on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments;
(c)    concurrently with any delivery of financial statements under (a) or
(b) above, a certificate of the accounting firm or Financial Officer (a
“Compliance Certificate”) opining on or certifying such statements (which
certificate, when furnished by an accounting firm, may be limited to accounting
matters and disclaim responsibility for legal interpretations) (i) certifying
that no Event of Default or Default has occurred or, if such an Event of Default
or Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto and
(ii) setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the covenants contained in
Sections 6.06, 6.07 and, 6.08 and, if applicable, 6.10;
(d)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials (other than materials
ministerial or administrative in nature) filed by it with the Securities

71
    

--------------------------------------------------------------------------------

Exhibit 10.1

and Exchange Commission, or any Governmental Authority succeeding to any of or
all the functions of such Commission, or distributed to its shareholders, as the
case may be; and
(e)    promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.
Documents required to be delivered under this Section 5.04 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the earliest date on which such documents are posted on, or a link to such
documents is provided on (i) the Company’s website on the internet at
www.harsco.com, (ii) the website of the U.S. Securities and Exchange Commission
or (iii) the Platform.
SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
and each Lender prompt written notice of the following:
(a)    any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;
(b)    the filing or commencement of, or any threat or notice of intention of
any person to file or commence, any action, suit or proceeding, whether at law
or in equity or by or before any Governmental Authority, against the Company or
any Affiliate thereof which, if adversely determined, could reasonably be
expected to result in a Material Adverse Change; and
(c)    any other development that has resulted in, or could reasonably be
anticipated to result in, a Material Adverse Change.
SECTION 5.06. ERISA. 0 Comply in all material respects with the applicable
provisions of ERISA and the Code and (b) furnish to the Administrative Agent and
each Lender (i) as soon as possible, and in any event within 30 days after any
Responsible Officer of the Company or any ERISA Affiliate either knows or has
reason to know that any Reportable Event has occurred that alone or together
with any other Reportable Event could reasonably be expected to result in
liability of the Company to the PBGC in an aggregate amount exceeding
$5,000,000, a statement of a Financial Officer setting forth details as to such
Reportable Event and the action proposed to be taken with respect thereto,
together with a copy of the notice, if any, of such Reportable Event given to
the PBGC, (ii) promptly after receipt thereof, a copy of any notice the Company
or any ERISA Affiliate may receive from the PBGC relating to the intention of
the PBGC to terminate any Plan or Plans (other than a Plan maintained by an
ERISA Affiliate which is considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Section 414 of the Code) or to appoint a trustee to
administer any Plan or Plans, and (iii) within

72
    

--------------------------------------------------------------------------------

Exhibit 10.1

10 days after the due date for filing with the PBGC of a notice of failure to
make a required installment or other payment with respect to a Plan, a statement
of a Financial Officer setting forth details as to such failure and the action
proposed to be taken with respect thereto, together with a copy of such notice
given to the PBGC, except, in each case of clauses (a) and (b) above, as could
not (either individually or in the aggregate) have a Material Adverse Effect.
SECTION 5.07. Maintaining Records. Maintain all financial records in accordance
with GAAP and unless protected by attorney-client privilege permit any
representatives designated by any Lender, upon reasonable request, to examine
and make abstracts from the records and books of account of, and visit the
properties of, the Company or any of its Subsidiaries, and to discuss the
affairs, finances and condition of the Company or any Subsidiary with the
officers thereof and independent accountants therefor all upon reasonable
notice, at such reasonable times and as often as may reasonably be desired,
provided that all non-public information obtained by any such Lender pursuant to
this Agreement and/or the other Loan Documents shall be treated as confidential
in accordance with Section 10.19.
SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans only for the
purposes set forth in the preamble to this Agreement and not in violation of
this Agreement.
SECTION 5.09. Subsidiary Guarantors. The Company shall, on and after the date,
if any, that the Subsidiary Guaranty is required to be executed and delivered
pursuant to Schedule 10.21 hereto, cause each Operating Subsidiary to become a
party to the Subsidiary Guaranty by executing and delivering the Subsidiary
Guaranty or, if applicable, a supplement thereto in the form of Exhibit A to the
Subsidiary Guaranty.
SECTION 5.10. Sale to Joint Venture. No later than the Sale to JV Date, transfer
(directly or indirectly) Quebeisi SGB LLC and Harsco Al Darwish United WLL into
a joint venture of the Borrower that is not a Subsidiary.
ARTICLE VI

Negative Covenants
The Company covenants and agrees with each Lender and the Administrative Agent
that, so long as this Agreement shall remain in effect or the principal of or
interest on any Loan, any Fees or any other expenses or amounts payable under
any Loan Document shall be unpaid, unless the Required Lenders shall otherwise
consent in writing, the Company will not, and will not cause or permit any of
its Subsidiaries to:
SECTION 6.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except:

73
    

--------------------------------------------------------------------------------

Exhibit 10.1

(a)    Liens in existence on the date hereof and listed in Part B of
Schedule 3.11 hereto;
(b)    Liens imposed by any Governmental Authority for taxes, assessments or
charges not yet due or that are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of the Company or the affected Subsidiaries, as the case may be, in
accordance with GAAP;
(c)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business that are not overdue
for a period of more than 30 days or that are being contested in good faith and
by appropriate proceedings and Liens securing judgments but only to the extent
for an amount and for a period not resulting in an Event of Default under
Article VII clause (i) hereof;
(d)    pledges or deposits under worker’s compensation, unemployment insurance
and other social security legislation;
(e)    deposits to secure the performance of bids, trade contracts (other than
for Indebtedness), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(f)    easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of property or
minor imperfections in title thereto that, in the aggregate, are not material in
amount, and that do not in any case materially detract from the value of the
property subject thereto or interfere with the ordinary conduct of the business
of the Company or any of its Subsidiaries;
(g)    Liens on property of any person that becomes a Subsidiary of the Company
after the date of this Agreement; provided that such Liens are in existence at
the time such person becomes a Subsidiary of the Company and were not created in
anticipation thereof;
(h)    Liens upon real and/or tangible personal property acquired after the date
hereof (by purchase, construction or otherwise) by the Company or any of its
Subsidiaries, each of which Liens either (A) existed on such property before the
time of its acquisition and was not created in anticipation thereof or (B) was
created solely for the purpose of securing Indebtedness representing, or
incurred to finance, refinance or refund, the cost (including the cost of
construction and any transaction costs related to such acquisition or financing,
refinancing or refunding) of such property; provided that no such Lien shall
extend to or cover any property of the Company or such Subsidiary other than the
property so acquired and improvements thereon;

74
    

--------------------------------------------------------------------------------

Exhibit 10.1

(i)    additional Liens upon real and/or personal property created after the
date hereof; provided that the aggregate Indebtedness secured thereby and
incurred on and after the date hereof shall not exceed $25,000,000 in the
aggregate at any one time outstanding; and
(j)    any extension, renewal or replacement of any of the foregoing; provided
that the Liens permitted hereunder shall not be spread to cover any additional
Indebtedness or property (other than a substitution of like property).
SECTION 6.02. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (such an arrangement, a “Sale and Lease-Back
Transaction”), other than (i) Sale and Lease-Back Transactions entered into in
connection with the financing of aircraft to be used in connection with the
Company’s business capitalized on the books of the Company or treated as
operating leases if the aggregate sale price of all such Sale and Lease-Back
Transactions does not exceed $25,000,000 in aggregate amount at any time
outstanding, (ii) Sale and Lease-Back Transactions (other than a Sale and
Lease-Back Transaction permitted by clause (i) above) relating to the Company’s
principal executive offices located as of the date of this Agreement at 350
Poplar Church Road, Camp Hill, Pennsylvania 17011, capitalized on the books of
the Company or treated as operating leases if the aggregate sale price of all
such Sale and Lease-Back Transactions does not exceed $10,000,000 in aggregate
amount at any time outstanding, (iii) Sale and Lease-Back Transactions
capitalized on the books of the Company or treated as operating leases (other
than a Sale and Lease-Back Transaction permitted by clauses (i) or (ii) above)
if the aggregate sale price of all such Sale and Lease-Back Transactions under
this clause (iii) does not exceed $25,000,000 in aggregate amount at any time
outstanding and (iv) Sale and Lease-Back Transactions entered into between any
of Harsco Corporation, the New Parent and/or any direct or indirect wholly-owned
subsidiary of the New Parent, in each case, pursuant to a Permitted
Reorganization.
SECTION 6.03. Mergers, Sales of Assets, etc. 0 In the case of the Company,
consolidate or merge with or into any other corporation or convey, transfer or
lease its properties and assets substantially as an entirety to any person,
other than any of the foregoing transactions effectuated pursuant to a Permitted
Reorganization, unless:
(i)    the Company is the surviving corporation or the corporation formed by
such consolidation or merger or the person which acquires by conveyance or
transfer, or which leases, the properties and assets of the Company
substantially as an entirety shall be a corporation organized and existing under
the laws of the United States of America or any state or the District of

75
    

--------------------------------------------------------------------------------

Exhibit 10.1

Columbia and shall expressly assume, by an agreement supplemental hereto,
executed and delivered to each other party hereto, in form satisfactory to the
Administrative Agent, the due and punctual payment of the principal of and
interest on the Loans and all other obligations of the Company under the Loan
Documents and the performance or observance of every covenant of this Agreement
on the part of the Company to be performed or observed;
(ii)    immediately after giving effect to such transaction, no Default or Event
of Default shall have occurred and be continuing; and
(iii)    the Company shall have delivered to the Administrative Agent an
officers’ certificate and an opinion of counsel, each stating that such
consolidation, merger, conveyance, transfer or lease and such supplemental
agreement comply with this paragraph (a) and that all conditions precedent
herein provided for relating to such transaction have been complied with.
(b)    In the case of any Borrower (other than the Company), consolidate or
merge with or into any other corporation or convey, transfer or lease its
properties and assets substantially as an entirety to any person, other than any
of the foregoing transactions effectuated pursuant to a Permitted
Reorganization, unless
(i)    in the case of consolidation or merger, such Borrower is the surviving
corporation;
(ii)    in the case of a consolidation or merger where such Borrower is not the
surviving corporation or in the case of the conveyance, transfer or lease of
such Borrower’s properties and assets substantially as an entirety;
(A)    the surviving corporation or transferee/lessee is another Borrower or a
Subsidiary Guarantor and such other Borrower or such Subsidiary Guarantor, as
applicable, expressly assumes, by an agreement supplemental hereto, executed and
delivered to each other party hereto, in form and substance satisfactory to the
Administrative Agent, the due and punctual payment of the principal of and
interest on the Loans and all other obligations of such Borrower under the Loan
Documents and the performance or observance of every covenant of this Agreement
on the part of such Borrower to be performed or observed;
(B)    immediately after giving effect to such transaction, no Default or Event
of Default shall have occurred and be continuing; and
(C)    the Company shall have delivered to the Administrative Agent an officers’
certificate and an opinion of counsel, each stating that such consolidation,
merger, conveyance, transfer or lease and such supplemental agreement comply
with this paragraph (b) and that all conditions precedent herein provided for
relating to such transaction have been complied with; or

76
    

--------------------------------------------------------------------------------

Exhibit 10.1

(iii)    prior to the consummation of such transaction, either (A) such Borrower
shall have repaid the principal amount of all Loans made to such Borrower,
together with accrued interest thereon, and all other amounts then owing by such
Borrower under the Loan Documents or (B) so long as immediately after giving
effect to such transaction, no Default or Event of Default shall have occurred
and be continuing, the Company shall have expressly assumed, by an agreement
supplemental hereto, executed and delivered to each other party hereto, in form
and substance satisfactory to the Administrative Agent, the due and punctual
payment of the principal of and interest on the Loans and all other obligations
of such Borrower under the Loan Documents and the performance or observance of
every covenant of this Agreement on the part of such Borrower to be performed or
observed.
(c)    Except as contemplated by a Permitted Reorganization or as otherwise
provided in paragraph (b) above, upon any consolidation by any Borrower with or
merger by any Borrower into any other corporation or any conveyance, transfer or
lease of the properties and assets of any Borrower substantially as an entirety
in accordance with paragraph (a) or (b) above, the successor corporation formed
by such consolidation or into which such Borrower is merged or to which such
conveyance, transfer or lease is made shall succeed to, and be substituted for,
and may exercise every right and power of, the applicable Borrower under the
Loan Documents with the same effect as if such successor corporation had been
named as a Borrower herein, and thereafter, the predecessor corporation shall be
relieved of all obligations and covenants under the Loan Documents.
SECTION 6.04. Lines of Business; Fiscal Year. Engage or invest in operations
engaging to any substantial extent in any line or lines of business activity
other than the business of manufacturing, providing, distributing and selling
such diverse goods and industrial services, principally for industrial,
commercial, construction and defense applications, the same or similar to those
goods and services as are manufactured, provided, distributed and sold by the
Company on the date hereof and business activities reasonably related,
ancillary, similar or supportive thereto. In the case of the Company, change its
fiscal year end from that in effect at December 31, 2010.
SECTION 6.05. Transactions with Affiliates. Other than pursuant to a Permitted
Reorganization, sell or transfer any property or assets to, or purchase or
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except that (i) as long as no Default
or Event of Default shall have occurred and be continuing, the Company or any
Subsidiary may engage in any of the foregoing transactions in the ordinary
course of business at prices and on terms and conditions not less favorable to
the Company or such Subsidiary than could be obtained on an arm’s-length basis
from unrelated third parties, (ii) the Company may engage in any of the
foregoing transactions with any Subsidiary and (iii) any Subsidiary may engage
in any of the foregoing transactions with the Company or any other Subsidiary.

77
    

--------------------------------------------------------------------------------

Exhibit 10.1

SECTION 6.06. Total Debt to Consolidated EBITDANet Leverage Ratio. The Company
will not permit the ratio of Total Debt to Consolidated EBITDANet Leverage
Ratio, at any time on or after(i) from the FirstThird Amendment Effective Date
through and including the date on which financial statements for the fiscal
quarter ending March 31, 2016 have been delivered to the Administrative Agent,
to exceed the ratio of 3.75 to 1.00, and (ii) thereafter, to exceed the ratio of
3.50 to 1.00.
SECTION 6.07. Subsidiary Debt. The Company will not at any time permit
Subsidiary Consolidated Indebtedness to exceed 10% of Consolidated Tangible
Assets.
SECTION 6.08. Total Consolidated EBITDA to Consolidated Interest Charges Ratio.
The Company will not permit the ratio of Consolidated EBITDA to Consolidated
Interest Charges at any time on or after the date hereof to be less than the
ratio 3.00 to 1.00.
SECTION 6.09. Compliance with Anti-Terrorism Regulations. (a) (i) Violate any
Anti-Terrorism Laws or (ii) engage in any transaction, investment, undertaking
or activity that conceals the identity, source or destination of the proceeds
from any category of prohibited offenses designated by the Organization for
Economic Co-operation and Development’s Financial Action Task Force on Money
Laundering;
(b) Become a Blocked Person; or
(c) (i) Conduct any business or engage in making or receiving any contribution
of goods, services or money to or for the benefit of any Blocked Person, (ii)
deal in, or otherwise engage in any transaction related to, any property or
interests in property blocked pursuant to any Anti-Terrorism Law, or (iii)
engage in or conspire to engage in any transaction that evades or avoids, or has
the purpose of evading or avoiding, or attempt to violate, any of the
prohibitions set forth in any Anti-Terrorism Law.
SECTION 6.09. Sanctions; Foreign Corrupt Practices Act.
(a)    The Company will not, directly or indirectly, use the proceeds of the
Loans, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person, for the purpose of funding
(i) any activities of or business with any Person, or in any country or
territory, that, at the time of such funding, is the subject of Sanctions in any
manner that would result in a violation of Sanctions, or (ii) any other
transaction that will result in a violation by any Person (including any Person
participating in the transaction, whether as underwriter, advisor, investor or
otherwise) of Sanctions.
(b)    The Company will not use the proceeds of the Loans, directly or
indirectly, for any payments to any governmental official or employee,

78
    

--------------------------------------------------------------------------------

Exhibit 10.1

political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the FCPA, or
in violation of any other applicable anti-corruption laws.
SECTION 6.10. Minimum Liquidity. Commencing on the first date (if any) following
the Third Amendment Effective Date and prior to the 2015 Senior Notes Repayment
Date on which the Company incurs any Indebtedness for borrowed money in the form
of senior unsecured notes and continuing until 2015 Senior Notes Repayment Date,
the Company will not permit Liquidity to be less than $350,000,000 for any three
consecutive Business Days.
ARTICLE VII

Events of Default
In case of the happening of any of the following events (“Events of Default”):
(a)    any representation or warranty made or deemed made in or in connection
with any Loan Document or the borrowings hereunder, or any representation,
warranty, statement or information contained in any report, certificate,
financial statement or other instrument furnished in connection with or pursuant
to any Loan Document, shall prove to have been false or misleading in any
material respect when so made, deemed made or furnished;
(b)    default shall be made in the payment of any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or by acceleration thereof or otherwise;
(c)    default shall be made in the payment of any interest on any Loan or any
Fee or any other amount (other than an amount referred to in (b) above) due
under any Loan Document, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of five days;
(d)    default shall be made in the due observance or performance by any of the
Borrowers or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a) or 5.05 or in Article VI;
(e)    default shall be made in the due observance or performance by any of the
Borrowers or any Subsidiary of any covenant, condition or agreement contained in
any Loan Document (other than those specified in (b), (c) or (d) above) and such
default shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent or any Lender to the Company;
(f)    (i) the Company or any Subsidiary shall (A) fail to pay any principal or
interest, regardless of amount, due in respect of any Indebtedness in a

79
    

--------------------------------------------------------------------------------

Exhibit 10.1

principal amount in excess of (I) $20,000,000, in the case of any single
obligation, or (II) $20,000,000, in the case of all obligations in the
aggregate, in each case, when and as the same shall become due and payable, or
(B) fail to observe or perform any other term, covenant, condition or agreement
contained in any agreement or instrument evidencing or governing any
Indebtedness in an aggregate principal amount in excess of $20,000,000 and such
failure shall continue beyond any applicable grace period; or (ii) Indebtedness
of the Company and its Subsidiaries, or any of them, in a principal amount in
excess of (A) $20,000,000, in the case of any single obligation, or (B)
$20,000,000, in the case of all obligations in the aggregate, shall be declared
due and payable or required to be prepaid prior to its stated maturity;
(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Borrower or any Material Subsidiary, or of a substantial part of
the property or assets of any Borrower or Material Subsidiary, under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
Federal or state bankruptcy, insolvency, receivership or similar law (or similar
statute or law in any other jurisdiction), (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any
Borrower or any Material Subsidiary or for a substantial part of the property or
assets of any Borrower or any Material Subsidiary or (iii) the winding-up or
liquidation of any Borrower, any Material Subsidiary; and such proceeding or
petition shall continue undismissed for 45 days or an order or decree approving
or ordering any of the foregoing shall be entered;
(h)    any Borrower or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal or
state bankruptcy, insolvency, receivership or similar law (or similar statute or
law in any other jurisdiction), (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in (g) above, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Borrower or any Material Subsidiary or for a substantial part of the
property or assets of any Borrower or any Material Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors,
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due or (vii) take any action for the purpose of effecting
any of the foregoing;
(i)    one or more judgments for the payment of money in an aggregate amount in
excess of $20,000,000 (exclusive of amounts fully covered by insurance where the
insurer has admitted liability in respect of such judgment) shall be rendered
against any Borrower, any Subsidiary or any combination thereof and the same
shall remain undischarged for a period of 60 consecutive

80
    

--------------------------------------------------------------------------------

Exhibit 10.1

days during which 60 days execution shall not be effectively stayed, or
otherwise being appropriately contested in good faith, or any action shall be
legally taken by a judgment creditor to levy upon assets or properties of any
Borrower or any Subsidiary to enforce any such judgment;
(j)    a Reportable Event or Reportable Events, or a failure to make a
contribution payment (within the meaning of Section 430(k)(l) of the Code as in
effect on the date of this Agreement), shall have occurred with respect to any
Plan or Plans that reasonably could be expected to result in liability of any
Borrower or any Subsidiary Guarantor to the PBGC or to a Plan in an aggregate
amount exceeding $10,000,000 and, within 30 days after the reporting of any such
Reportable Event to the Administrative Agent or after the receipt by the
Administrative Agent of the statement required pursuant to Section 5.06, the
Administrative Agent shall have notified the Company in writing that (i) the
Required Lenders have made a determination that, on the basis of such Reportable
Event or Reportable Events or the failure to make a required payment, there are
reasonable grounds (A) for the termination of such Plan or Plans by the PBGC,
(B) for the appointment by the appropriate United States District Court of a
trustee to administer such Plan or Plans or (C) for the imposition of a lien in
favor of a Plan and (ii) as a result thereof an Event of Default exists
hereunder; or a trustee shall be appointed by a United States District Court to
administer any such Plan or Plans; or the PBGC shall institute proceedings to
terminate any Plan or Plans;
(k)    the Guarantor’s guarantee hereunder or any Subsidiary Guarantor’s
guarantee under the Subsidiary Guaranty shall become ineffective for any reason
or the Guarantor shall deny its obligations as a guarantor hereunder in writing
or any Subsidiary Guarantor shall deny its obligations as a guarantor under the
Subsidiary Guaranty in writing; or
(l)    there shall have occurred a Change in Control;
then, and in every such event (other than an event with respect to a Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, with the consent of the
Required Lenders, may, or at the request of the Required Lenders, shall, by
notice to the Borrowers, take either or both of the following actions, at the
same or different times: (i) terminate forthwith the Commitments and
(ii) declare the Loans then outstanding to be forthwith due and payable in whole
or in part, whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other liabilities of the Borrowers accrued hereunder and under any other
Loan Document, shall become forthwith due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrowers, anything contained herein or in any other
Loan Document to the contrary notwithstanding; and in any event with respect to
a Borrower described in paragraph (g) or (h) above, the Commitments shall
automatically terminate and the principal of the Loans

81
    

--------------------------------------------------------------------------------

Exhibit 10.1

then outstanding, together with accrued interest thereon and any unpaid accrued
Fees and all other liabilities of the Borrowers accrued hereunder and under any
other Loan Document, shall automatically become due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrowers, anything contained herein or in any
other Loan Document to the contrary notwithstanding.
ARTICLE VIII

The Administrative Agent
SECTION 8.01. Appointment and Authority. Each Lender hereby irrevocably appoints
Citibank, N.A. to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and no
Borrower shall have rights as a third party beneficiary of any of such
provisions.
SECTION 8.02. Administrative Agent Individually. (a) The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
(b)    Each Lender understands that the Person serving as Administrative Agent,
acting in its individual capacity, and its Affiliates (collectively, the
“Agent’s Group”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Section 8.02 as “Activities”) and may engage in
the Activities with or on behalf of one or more of the Borrowers or their
respective Affiliates. Furthermore, the Agent’s Group may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for its own account or on behalf of others (including the
Borrowers and their Affiliates and including holding, for its own account or on
behalf of others, equity, debt and similar positions in any Borrower or their
respective Affiliates), including trading in or holding long, short or
derivative positions in securities, loans or other financial

82
    

--------------------------------------------------------------------------------

Exhibit 10.1

products of one or more of the Borrowers or their Affiliates. Each Lender
understands and agrees that in engaging in the Activities, the Agent’s Group may
receive or otherwise obtain information concerning the Borrowers or their
Affiliates (including information concerning the ability of the Borrowers to
perform their respective obligations hereunder and under the other Loan
Documents) which information may not be available to any of the Lenders that are
not members of the Agent’s Group. None of the Administrative Agent nor any
member of the Agent’s Group shall have any duty to disclose to any Lender or use
on behalf of the Lenders, and shall not be liable for the failure to so disclose
or use, any information whatsoever about or derived from the Activities or
otherwise (including any information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
Borrower or any Affiliate of any Borrower) or to account for any revenue or
profits obtained in connection with the Activities, except that the
Administrative Agent shall deliver or otherwise make available to each Lender
such documents as are expressly required by any Loan Document to be transmitted
by the Administrative Agent to the Lenders.
(c)    Each Lender further understands that there may be situations where
members of the Agent’s Group or their respective customers (including the
Borrowers and their Affiliates) either now have or may in the future have
interests or take actions that may conflict with the interests of any one or
more of the Lenders (including the interests of the Lenders hereunder and under
the other Loan Documents). Each Lender agrees that no member of the Agent’s
Group is or shall be required to restrict its activities as a result of the
Person serving as Administrative Agent being a member of the Agent’s Group, and
that each member of the Agent’s Group may undertake any Activities without
further consultation with or notification to any Lender. None of (i) this
Agreement nor any other Loan Document, (ii) the receipt by the Agent’s Group of
information (including Information) concerning the Borrowers or their Affiliates
(including information concerning the ability of the Borrowers to perform their
respective obligations hereunder and under the other Loan Documents) nor (iii)
any other matter shall give rise to any fiduciary, equitable or contractual
duties (including without limitation any duty of trust or confidence) owing by
the Administrative Agent or any member of the Agent’s Group to any Lender
including any such duty that would prevent or restrict the Agent’s Group from
acting on behalf of customers (including the Borrowers or their Affiliates) or
for its own account.
SECTION 8.03. Duties of Administrative Agent; Exculpatory Provisions. (a) The
Administrative Agent’s duties hereunder and under the other Loan Documents are
solely ministerial and administrative in nature and the Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents. Without limiting the generality of the
foregoing, the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, but shall be required
to act or refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the written direction of the Required

83
    

--------------------------------------------------------------------------------

Exhibit 10.1

Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent or
any of its Affiliates to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt, any action that may be in
violation of the automatic stay under any bankruptcy, insolvency or other
similar law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any bankruptcy, insolvency or
other similar law.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary), under the
circumstances as provided in Sections 10.04 or Article VII or (ii) in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default or the event or
events that give or may give rise to any Default unless and until any Borrower
or any Lender shall have given notice to the Administrative Agent describing
such Default and such event or events.
(c)    Neither the Administrative Agent nor any member of the Agent’s Group
shall be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty, representation or other information made or supplied in or
in connection with this Agreement or any other Loan Document or the information
memorandum, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith or the
adequacy, accuracy and/or completeness of the information contained therein,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, or instrument or (v)
the satisfaction of any condition set forth in Article IV or elsewhere herein,
other than (but subject to the foregoing clause (ii)) to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
(d)    Nothing in this Agreement or any other Loan Document shall require the
Administrative Agent or any of its Related Parties to carry out any “know your
customer” or other checks in relation to any person on behalf of any Lender and
each Lender confirms to the Administrative Agent that it is solely responsible
for any such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Administrative Agent or any of
its Related Parties.
SECTION 8.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for

84
    

--------------------------------------------------------------------------------

Exhibit 10.1

relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless an officer of the Administrative
Agent responsible for the transactions contemplated hereby shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
SECTION 8.05. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. Each such sub agent and the Related
Parties of the Administrative Agent and each such sub agent shall be entitled to
the benefits of all provisions of this Article VIII and Section 10.05 (as though
such sub-agents were the “Administrative Agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
SECTION 8.06. Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lender and the Company. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Company, to appoint a successor, which shall be
a bank with an office in New York, New York, or an Affiliate of any such bank
with an office in New York, New York. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (such 30-day period, the “Lender Appointment Period”), then the
retiring Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above. In addition and
without any obligation on the part of the retiring Administrative Agent to
appoint, on behalf of the Lenders, a successor Administrative Agent, the
retiring Administrative Agent may at any time upon or after the end of the
Lender Appointment Period notify the Company and the Lenders that no qualifying
Person has accepted appointment as successor Administrative Agent and the
effective date of such retiring Administrative Agent’s resignation which
effective date shall be no earlier than three business days after the date of
such notice. Upon the resignation

85
    

--------------------------------------------------------------------------------

Exhibit 10.1

effective date established in such notice and regardless of whether a successor
Administrative Agent has been appointed and accepted such appointment, the
retiring Administrative Agent’s resignation shall nonetheless become effective
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations as Administrative Agent hereunder and under the other Loan
Documents and (ii) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties as Administrative Agent of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations as Administrative Agent hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this paragraph). The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.05 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
SECTION 8.07. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender confirms to the Administrative Agent, each other Lender and each of their
respective Related Parties that it (i) possesses (individually or through its
Related Parties) such knowledge and experience in financial and business matters
that it is capable, without reliance on the Administrative Agent, any other
Lender or any of their respective Related Parties, of evaluating the merits and
risks (including tax, legal, regulatory, credit, accounting and other financial
matters) of (x) entering into this Agreement, (y) making Loans and other
extensions of credit hereunder and (z) in taking or not taking actions hereunder
and thereunder, (ii) is financially able to bear such risks and (iii) has
determined that entering into this Agreement and making Loans hereunder is
suitable and appropriate for it.
(b)    Each Lender acknowledges that (i) it is solely responsible for making its
own independent appraisal and investigation of all risks arising under or in
connection with this Agreement and the other Loan Documents, (ii) that it has,
independently and without reliance upon the Administrative Agent, any other
Lender or any of their respective Related Parties, made its own appraisal and
investigation of all risks associated with, and its own credit analysis and
decision to enter into, this Agreement based on such documents and information,
as it has deemed appropriate and (iii) it will, independently and without
reliance upon the Administrative Agent, any other Lender or any of their
respective Related Parties, continue to be solely

86
    

--------------------------------------------------------------------------------

Exhibit 10.1

responsible for making its own appraisal and investigation of all risks arising
under or in connection with, and its own credit analysis and decision to take or
not take action under, this Agreement and the other Loan Documents based on such
documents and information as it shall from time to time deem appropriate, which
may include, in each case:
(i)    the financial condition, status and capitalization of the Borrowers and
the Subsidiary Guarantors;
(ii)    the legality, validity, effectiveness, adequacy or enforceability of
this Agreement and each other Loan Document and any other agreement, arrangement
or document entered into, made or executed in anticipation of, under or in
connection with any Loan Document;
(iii)    determining compliance or non-compliance with any condition hereunder
to the making of a Loan and the form and substance of all evidence delivered in
connection with establishing the satisfaction of each such condition;
(iv)    the adequacy, accuracy and/or completeness of the information memorandum
and any other information delivered by the Administrative Agent, any other
Lender or by any of their respective Related Parties under or in connection with
this Agreement or any other Loan Document, the transactions contemplated hereby
and thereby or any other agreement, arrangement or document entered into, made
or executed in anticipation of, under or in connection with any Loan Document.
SECTION 8.08. Indemnification. Each Lender shall, ratably in accordance with its
Commitment (determined at the time such indemnity is sought), indemnify the
Administrative Agent in its capacity as Administrative Agent (to the extent not
reimbursed by the Borrowers) against any cost, expense (including reasonable
counsel fees and disbursements), loss (except any loss in respect of any fee
arrangement between the Company and the Administrative Agent to which each
Lender is not a party) or liability (except such as result from the
Administrative Agent’s gross negligence or willful misconduct) that the
Administrative Agent may suffer or incur in connection with the Loan Documents
or any action taken or omitted by the Administrative Agent thereunder.
SECTION 8.09. No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Persons acting as Syndication Agent, Documentation
Agents, Bookrunners or Arrangers listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
as a Lender hereunder.
SECTION 8.10. Releases. Each of the Lenders hereby directs the Administrative
Agent, at its option and in its discretion, (a) to release any

87
    

--------------------------------------------------------------------------------

Exhibit 10.1

Subsidiary Guarantor from its obligations under the Subsidiary Guaranty pursuant
to Section 11(b) of the Subsidiary Guaranty and (b) deliver the release
documentation contemplated by paragraph 4 of Schedule 10.21 hereto.
ARTICLE IX

Guarantee
SECTION 9.01. Guarantee. The Guarantor hereby guarantees to each Lender and the
Administrative Agent and their respective successors and assigns the prompt
payment in full when due (whether at stated maturity, by acceleration, by
optional prepayment or otherwise) of the principal of and interest on the Loans
made by the Lenders to any Approved Borrower and all other amounts from time to
time owing to the Lenders or the Administrative Agent by any Approved Borrower
under this Agreement or pursuant to its Designation Letter, strictly in
accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”). The Guarantor hereby further agrees that
if any Approved Borrower shall fail to pay in full when due (whether at stated
maturity, by acceleration, by optional prepayment or otherwise) any of the
Guaranteed Obligations, the Guarantor will promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.
SECTION 9.02. Obligations Unconditional. The obligations of the Guarantor under
Section 9.01 hereof are absolute and unconditional irrespective of the value,
genuineness, validity, regularity or enforceability of the obligations of any
Approved Borrower under this Agreement or any other agreement or instrument
referred to herein or therein (including, without limitation, any Designation
Letter), or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any law, regulation, decree or
order of any jurisdiction, or any other event, affecting any term of any
Guaranteed Obligations, irrespective of any other circumstance whatsoever which
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, it being the intent of this Section 9.02 that the obligations of
the Guarantor hereunder shall be absolute and unconditional under any and all
circumstances. Without limiting the generality of the foregoing, it is agreed
that the occurrence of any one or more of the following shall not affect the
liability of the Guarantor hereunder:
(i)    at any time or from time to time, without notice to the Guarantor, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

88
    

--------------------------------------------------------------------------------

Exhibit 10.1

(ii)    any of the acts mentioned in any of the provisions of this Agreement or
any other agreement or instrument referred to herein or therein shall be done or
omitted; or
(iii)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be modified, supplemented or amended
in any respect, or any right under this Agreement or any other agreement or
instrument referred to herein or therein shall be waived or any other guarantee
of any of the Guaranteed Obligations or any security therefor shall be released
or exchanged in whole or in part or otherwise dealt with.
The Guarantor hereby expressly waives diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against any
Approved Borrower under this Agreement or any other agreement or instrument
referred to herein or therein, or against any other person under any other
guarantee of, or security for, any of the Guaranteed Obligations.
SECTION 9.03. Reinstatement. The obligations of the Guarantor under this
Article IX shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Approved Borrower in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise and the Guarantor agrees that it will
indemnify the Administrative Agent and each Lender on demand for all reasonable
costs and expenses (including, without limitation, fees of counsel) incurred by
the Administrative Agent or such Lender in connection with such rescission or
restoration.
SECTION 9.04. Subrogation. The Guarantor hereby irrevocably waives all rights of
subrogation or contribution, whether arising by operation of law (including,
without limitation, any such right arising under Title 11 of the United States
Code) or otherwise, by reason of any payment by it pursuant to the provisions of
this Article IX and further agrees that for the benefit of each of its creditors
(including, without limitation, each Lender and the Administrative Agent) that
any such payment by it of the Guaranteed Obligations of any Approved Borrower
shall constitute a contribution of capital by the Guarantor to such Approved
Borrower.
SECTION 9.05. Remedies. The Guarantor agrees that, as between the Guarantor and
the Lenders, the obligations of any Approved Borrower under this Agreement may
be declared to be forthwith due and payable as provided in Article VII hereof
(and shall be deemed to have become automatically due and payable in the
circumstances provided in said Article VII) for purposes of Section 9.01 hereof
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against any Approved Borrower and that, in the event of

89
    

--------------------------------------------------------------------------------

Exhibit 10.1

such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by such
Approved Borrower) shall forthwith become due and payable by the Guarantor for
purposes of such Section 9.01.
SECTION 9.06. Continuing Guarantee. The guarantee in this Article IX is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.
ARTICLE X

Miscellaneous
SECTION 10.01. Notices. (a) Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
(i)    if to the Company, to it at 350 Poplar Church Road, Camp Hill,
Pennsylvania 17011, Attention: Assistant Treasurer (Facsimile No. 717-763-6409),
with a copy to the General Counsel (Facsimile No. 717-763-6402);
(ii)    if to an Approved Borrower, to it at its address as set forth in its
Designation Letter;
(iii)    if to the Administrative Agent, to the Administrative Agent’s Office;
(iv)    if to a Lender, to it at its address (or telecopy number) set forth in
its Administrative Questionnaire or in the Assignment and Acceptance pursuant to
which such Lender shall have become a party hereto; and
or, if to any of (i), (ii), (iii) or (iv), at such other address or facsimile
number as the applicable party may designate from time to time in a written
notice to the Company and the Administrative Agent.
(b)    All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given, if received during the recipient’s normal business hours, (i) on the date
of receipt if delivered by hand or overnight courier service or sent by
telecopy, (ii) on the date of transmission if sent by electronic mail or through
the Internet or (iii) on the date five Business Days after dispatch by certified
or registered mail, in each case delivered, sent or mailed (properly addressed)
to such party as provided in this Section 10.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 10.01.
(c)    Each Borrower hereby agrees that, unless otherwise requested by the
Administrative Agent, it will provide to the Administrative Agent all

90
    

--------------------------------------------------------------------------------

Exhibit 10.1

information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to this Agreement, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any default or event of default under
this Agreement, (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any borrowing or other
extension of credit hereunder or (v) initiates or responds to legal process (all
such non-excluded information being referred to herein collectively as the
“Communications”) by transmitting the Communications in an electronic/soft
medium (provided such Communications contain any required signatures) in a
format reasonably acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com (or such other e-mail address designated by the
Administrative Agent from time to time in a written notice to the Company). The
Administrative Agent and each Lender hereby agrees that, notwithstanding any
other provision hereof, any Communication delivered by any Borrower pursuant to
this paragraph shall be deemed to have been delivered in accordance with this
Agreement.
(d)    Each party hereto agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Debtdomain or another relevant website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent) (the “Platform”). Nothing in this
Section 10.01 shall prejudice the right of the Administrative Agent to make the
Communications available to the Lenders in any other manner specified in this
Agreement.
(e)    Each Borrower hereby acknowledges that certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to any Borrower or its securities) (each, a
“Public Lender”). The Company hereby agrees that (i) Communications that are to
be made available on the Platform to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof, (ii) by marking
Communications “PUBLIC,” each Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Communications as either
publicly available information or not material information (although it may be
sensitive and proprietary) with respect to each Borrower or its securities for
purposes of United States Federal and state securities laws, (iii) all
Communications marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Lender,” and (iv) the Administrative
Agent shall be entitled to treat any

91
    

--------------------------------------------------------------------------------

Exhibit 10.1

Communications that are not marked “PUBLIC” as being suitable only for posting
on a portion of the Platform not designated “Public Lender.”
(f)    Each Lender agrees that e-mail notice to it (at the address provided
pursuant to the next sentence and deemed delivered as provided in the next
paragraph) specifying that Communications have been posted to the Platform shall
constitute effective delivery of such Communications to such Lender for purposes
of this Agreement. Each Lender agrees (i) to notify the Administrative Agent in
writing (including by electronic communication) from time to time to ensure that
the Administrative Agent has on record an effective e-mail address for such
Lender to which the foregoing notice may be sent by electronic transmission and
(ii) that the foregoing notice may be sent to such e-mail address.
(g)    Each party hereto agrees that any electronic communication referred to in
this Section 10.01 shall be deemed delivered upon the posting of a record of
such communication (properly addressed to such party at the e-mail address
provided to the Administrative Agent) as “sent” in the e-mail system of the
sending party or, in the case of any such communication to the Administrative
Agent, upon the posting of a record of such communication as “received” in the
e-mail system of the Administrative Agent; provided that if such communication
is not so received by the Administrative Agent during the normal business hours
of the Administrative Agent, such communication shall be deemed delivered at the
opening of business on the next Business Day for the Administrative Agent.
(h)    Each party hereto acknowledges that (i) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Communications and the Platform are provided “as is” and “as available,” (iii)
none of the Administrative Agent, its affiliates nor any of their respective
officers, directors, employees, agents, advisors or representatives
(collectively, the “Citigroup Parties”) warrants the adequacy, accuracy or
completeness of the Communications or the Platform, and each Citigroup Party
expressly disclaims liability for errors or omissions in any Communications or
the Platform, and (iv) no warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Citigroup Party in connection with
any Communications or the Platform.
SECTION 10.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrowers herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lenders and shall survive the making by the Lenders of the Loans,
regardless of any investigation made by the Lenders or on their behalf, and
shall continue in full force and effect as long as the

92
    

--------------------------------------------------------------------------------

Exhibit 10.1

principal of or any accrued interest on any Loan or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid and so long as the Commitments have not been terminated.
SECTION 10.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Company and the Administrative Agent and when
the Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each Lender, and thereafter shall be binding
upon and inure to the benefit of the Borrowers, the Administrative Agent and
each Lender and their respective successors and assigns, except that, other than
an assignment by the Company to the New Parent pursuant to the New Parent
Assignment and Assumption Agreement, the Borrowers shall not have the right to
assign rights hereunder or any interest herein without the prior consent of all
the Lenders.
SECTION 10.04. Successors and Assigns. 0 Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of the Borrowers, the Administrative Agent or the Lenders that
are contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.
(b)    Each Lender may assign to one or more assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided,
however, that (i) the Administrative Agent and, except in the case of an
assignment to a Lender or an Affiliate of such Lender, the Company, must give
their prior written consent to such assignment (which consent shall not be
unreasonably withheld and in the case of the Company, shall not be required
during the continuation of an Event of Default); provided that the Company shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 10 Business Days
after having received notice thereof, (ii) each such assignment shall be of a
constant, and not a varying, percentage of all the assigning Lender’s rights and
obligations under this Agreement, (iii) the amount of the Commitment of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 (or, if smaller, such
Lender’s remaining Commitment) and the amount of the Commitment of such Lender
remaining after such assignment shall not be less than $5,000,000 or shall be
zero, (iv) the parties to each such assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, and a processing and
recordation fee of $3,500; provided that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment, (v) the assignee, if it shall not be a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire, and (vi) no

93
    

--------------------------------------------------------------------------------

Exhibit 10.1

assignment to the Company or, any Affiliate of the Company or any natural person
shall be permitted without the prior written consent of each Lender. Upon
acceptance and recording pursuant to paragraph (e) of this Section 10.04, from
and after the effective date specified in each Assignment and Acceptance, which
effective date shall be at least five Business Days after the execution thereof,
(A) the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement and (B) the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto (but shall continue to be entitled to the
benefits of Sections 2.13, 2.15, 2.19, 2.22 and 10.05, as well as to any Fees
accrued for its account hereunder and not yet paid)). Notwithstanding the
foregoing, any Lender assigning its rights and obligations under this Agreement
may retain any Competitive Loans made by it outstanding at such time, and in
such case shall retain its rights hereunder in respect of any Loans so retained
until such Loans have been repaid in full in accordance with this Agreement.
No assignment will be made to any Defaulting Lender or any of its respective
subsidiaries, or any person who, upon becoming a Lender hereunder, would
constitute any Defaulting Lender or any of its respective subsidiaries. In
connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment will be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Company and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent and each other Lender hereunder
(and interest accrued thereon), and (y) acquire (and fund as appropriate) its
full pro rata share of all Loans. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
becomes effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest will be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
(c)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of

94
    

--------------------------------------------------------------------------------

Exhibit 10.1

the interest being assigned thereby free and clear of any adverse claim and that
its Commitment, if any, and the outstanding balances of its Standby Loans and
Competitive Loans, if any, in each case without giving effect to assignments
thereof which have not become effective, are as set forth in such Assignment and
Acceptance, (ii) except as set forth in (i) above, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto or the financial condition of
the Company or any Subsidiary or the performance or observance by any Borrower
or any Subsidiary Guarantor of any of its obligations under this Agreement, any
other Loan Document or any other instrument or document furnished pursuant
hereto; (iii) such assignee represents and warrants that it is legally
authorized to enter into such Assignment and Acceptance; (iv) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the most recent financial statements delivered pursuant to Section 5.04 and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance;
(v) such assignee will independently and without reliance upon the
Administrative Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (vi) such assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent by the terms
hereof, together with such powers as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.
(d)    The Administrative Agent shall maintain at one of its offices in The City
of New York a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive in the absence of manifest error and the Borrowers,
the Administrative Agent and the Lenders shall treat each person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Company and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(e)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, an Administrative Questionnaire
completed in respect of the assignee (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to

95
    

--------------------------------------------------------------------------------

Exhibit 10.1

in paragraph (b) above and, if required, the written consent of the Company and
the Administrative Agent to such assignment, the Administrative Agent shall
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Lenders.
(f)    Upon giving written notice to the Company, eachEach Lender may without
the consent of the Company or the Administrative Agent sell participations to
one or more banks or other entities (other than the Company or an Affiliate of
the Company, unless prior consent thereto has been given to the Company in
writing by each Lender) in all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided, however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participating banks or other entities shall be entitled to the benefit
of the cost protection provisions contained in Sections 2.13, 2.15, 2.19 and
2.22 to the same extent as if they were Lenders and (iv) the Borrowers, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Borrowers relating to the Loans and to approve
any amendment, modification or waiver of any provision of this Agreement (other
than amendments, modifications or waivers decreasing any fees payable hereunder
or the amount of principal of or the rate at which interest is payable on the
Loans, extending any scheduled principal payment date or date fixed for the
payment of interest on the Loans or changing or extending the Commitments).
(g)    Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 10.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrowers or the Subsidiary
Guarantors furnished to such Lender by or on behalf of the Borrowers or the
Subsidiary Guarantors; provided that, prior to any such disclosure of
information designated by the Company as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information. It
is understood that confidential information relating to the Borrowers or the
Subsidiary Guarantors would not ordinarily be provided in connection with
assignments or participations of Competitive Loans.
(h)    Any Lender may at any time assign as security all or any portion of its
rights under this Agreement, including to a Federal Reserve Bank or other
central banking authority; provided that no such assignment shall release a
Lender from any of its obligations hereunder.

96
    

--------------------------------------------------------------------------------

Exhibit 10.1

(i)    The Borrowers shall not assign or delegate any of their rights or duties
hereunder, except as permitted by Section 6.03; provided that Harsco Corporation
may assign its rights and duties hereunder to the New Parent pursuant to the New
Parent Assignment and Assumption Agreement.
SECTION 10.05. Expenses; Indemnity. 0Each Borrower agrees to pay all reasonable
and properly documented out-of-pocket expenses incurred by the Administrative
Agent in connection with the preparation of this Agreement and the other Loan
Documents or in connection with any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions hereby
contemplated shall be consummated) or incurred by the Administrative Agent or
any Lender in connection with the enforcement or protection of their rights in
connection with this Agreement and the other Loan Documents or in connection
with the Loans made hereunder, including the reasonable fees, charges and
disbursements of Chadbourne & ParkeDavis Polk & Wardwell LLP, counsel for the
Administrative Agent, and, in connection with any such amendment, modification
or waiver or any such enforcement or protection, the reasonable fees, charges
and disbursements of any other counsel for the Administrative Agent or any
Lender. Each Borrower further agrees that it shall indemnify the Lenders from
and hold them harmless against any documentary taxes, assessments or charges
made by any Governmental Authority by reason of the execution and delivery of
this Agreement or any of the other Loan Documents.
(b)    Each Borrower agrees to jointly and severally indemnify the
Administrative Agent, each Lender, any of their respective Affiliates that have
made Loans as provided in Section 2.02(b) and the respective directors,
officers, employees and agents of the foregoing persons (each such person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses, including
reasonable counsel fees, charges and disbursements, incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (i) the execution or delivery of this Agreement or any other Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
transactions contemplated thereby, (ii) the actual or proposed use of the
proceeds of the Loans, (iii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether commenced by a Borrower, any of its
Affiliates or any other person and whether or not any Indemnitee is a party
thereto or (iv) any actual or alleged presence or release of Hazardous Materials
on or from any property currently or formerly owned or operated by the Borrower
or its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or its subsidiaries; provided that the indemnity set forth in this
Section 10.05(b) shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses either
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted primarily from the gross negligence or
willful misconduct of such Indemnitee

97
    

--------------------------------------------------------------------------------

Exhibit 10.1

or any of its Affiliates or (y) resulted from the material breach by such
Indemnitee or any of its Affiliates of any of such person’s agreements under
this Agreement or any other Loan Document (other than unintentional breaches
that are corrected promptly after such Indemnitee becomes aware that it is in
breach).
(c)    To the fullest extent permitted by applicable law, the Borrowers shall
not assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof. No Indemnitee referred to in Section
10.05(b) shall be liable for any damages arising from the use by unintended or
unauthorized recipients of any information or other materials distributed by it
through telecommunications, electronic or other similar information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
(d)    The provisions of this Section 10.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent or any Lender. All amounts due under this
Section 10.05 shall be payable on written demand therefor.
SECTION 10.06. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender (and any of its Affiliates) is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender (or any of its Affiliates) to or for the credit or the account of
any Borrower against any of and all the obligations of such Borrower now or
hereafter existing under this Agreement and other Loan Documents held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or such other Loan Document and although such obligations
may be unmatured; provided that in the event that any Defaulting Lender
exercises any such right of setoff, (x) all amounts so set off will be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.25 and, pending such payment, will be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) the
Defaulting Lender will provide promptly to the Administrative Agent, with a copy
to the Company, a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of

98
    

--------------------------------------------------------------------------------

Exhibit 10.1

setoff) which such Lender may have. Promptly following the exercise of a
Lender’s rights under this Section, such Lender shall deliver to the Company
written notice of its exercise of such rights together with a statement
describing in reasonable detail the basis for the taking of such action,
provided that the failure of a Lender to deliver such a notice shall not impair
or otherwise adversely affect the validity of the exercise of its rights under
this Section.
SECTION 10.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER, SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
SECTION 10.08. Waivers: Amendment. 0No failure or delay of the Administrative
Agent or any Lender in exercising any power or right hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies which they would otherwise have. No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by any Borrower therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on any Borrower in any case shall entitle
such Borrower to any other or further notice or demand in similar or other
circumstances.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Company and the Required Lenders; provided, however, that no such
agreement shall (i) decrease the principal amount of, or extend the maturity of
or any scheduled principal payment date or date for the payment of any interest
on any Loan, or waive or excuse any such payment or any part thereof, or
decrease the rate of interest on any Loan, without the prior written consent of
each Lender affected thereby, (ii) change or extend the Commitment or decrease
the Commitment Fees of any Lender without the prior written consent of such
Lender, (iii) change Section 2.17 in a manner that would alter the pro rata
sharing of payments required thereby without the prior written consent of each
Lender, or (iv) amend or modify the provisions of Section 2.16, release the
Guarantor from its obligations under Article IX, except as contemplated by
Section 8.10, release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty, or amend or modify the provisions of this Section, the
definition of “Required Lenders”, or any provision hereof which requires the
consent of each Lender, without the prior written consent of each Lender;
provided further that no such agreement shall

99
    

--------------------------------------------------------------------------------

Exhibit 10.1

amend, modify or otherwise affect the rights or duties of the Administrative
Agent hereunder without the prior written consent of the Administrative Agent.
Anything herein to the contrary notwithstanding, during such period that a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Defaulting Lender will not be entitled to vote in respect of
amendments and waivers hereunder which are subject to the approval of the
Required Lenders, and the Commitment and the outstanding Loans or other
extensions of credit of such Defaulting Lender hereunder will not be taken into
account in determining whether the Required Lenders have approved any such
amendment or waiver (and the definition of “Required Lenders” will automatically
be deemed modified accordingly for the duration of such period).; provided that
any waiver, amendment or modification requiring the consent of all Lenders or
each affected Lender which affects such Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender.
SECTION 10.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges which are treated as interest under applicable law (collectively the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender, shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by such
Lender in accordance with applicable law, the rate of interest payable on the
Loan of such Lender, together with all Charges payable to such Lender, shall be
limited to the Maximum Rate.
SECTION 10.10. Entire Agreement. This Agreement and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter hereof. Any previous agreement among the parties with respect to the
subject matter hereof is superseded by this Agreement and the other Loan
Documents. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.
SECTION 10.11. Waiver of Jury Trial. Each party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any litigation directly or indirectly arising out of, under
or in connection with this Agreement or any of the other Loan Documents. Each
party hereto (a) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it and the other parties hereto have been induced to enter
into this Agreement and the other Loan Documents, as applicable, by, among other
things, the mutual waivers and certifications in this Section 10.11.

100
    

--------------------------------------------------------------------------------

Exhibit 10.1

SECTION 10.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
SECTION 10.13. Judgment Currency. 0The Borrowers’ obligations hereunder and
under the other Loan Documents to make payments in Dollars or in any Alternative
Currency (the “Obligation Currency”) shall not be discharged or satisfied by any
tender or recovery pursuant to any judgment expressed in or converted into any
currency other than the Obligation Currency, except to the extent that such
tender or recovery results in the effective receipt by the Administrative Agent
or a Lender of the full amount of the Obligation Currency expressed to be
payable to the Administrative Agent or such Lender under this Agreement or the
other Loan Documents. If, for the purpose of obtaining or enforcing judgment
against any Borrower or in any court or in any jurisdiction, it becomes
necessary to convert into or from any currency other than the Obligation
Currency (such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in the Obligation Currency, the conversion shall be
made at the Alternative Currency Equivalent or Dollar Equivalent, in the case of
any Alternative Currency or Dollars, and, in the case of other currencies, the
rate of exchange (as quoted by the Administrative Agent or if the Administrative
Agent does not quote a rate of exchange on such currency, by a known dealer in
such currency designated by the Administrative Agent) determined, in each case,
as of the date immediately preceding the day on which the judgment is given
(such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).
(b)    If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, each Borrower covenants and agrees to pay, or cause to be paid, as a
separate obligation and notwithstanding any judgment, such additional amounts,
if any (but in any event not a lesser amount), as may be necessary to ensure
that the amount paid in the Judgment Currency, when converted at the rate of
exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency which could have been purchased with the amount of Judgment
Currency stipulated in the judgment or judicial award at the rate of exchange
prevailing on the Judgment Currency Conversion Date.
(c)    For purposes of determining the Alternative Currency Equivalent or Dollar
Equivalent or rate of exchange for this Section, such amounts shall include any
premium and costs payable in connection with the purchase of the Obligation
Currency.

101
    

--------------------------------------------------------------------------------

Exhibit 10.1

SECTION 10.14. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 10.03. Delivery of an executed signature page of this
Agreement by facsimile transmission, electronic mail or by posting on the
Platform shall be as effective as delivery of a manually executed counterpart
hereof.
SECTION 10.15. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
SECTION 10.16. Jurisdiction: Consent to Service of Process. 0The Company and
each other Borrower that is a Domestic Subsidiary hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of, and each other Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of, any
New York State court or Federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or the other Loan Documents against any
Borrower or its properties in the courts of any jurisdiction.
(b)    Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

102
    

--------------------------------------------------------------------------------

Exhibit 10.1

SECTION 10.17. USA Patriot Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of each Borrower and other information that will
allow such Lender to identify each Borrower in accordance with the Act.
SECTION 10.18. No Fiduciary Relationship. The Borrowers agree that in connection
with all aspects of the transactions contemplated hereby and any communications
in connection therewith, the Borrowers and their Affiliates, on the one hand,
and the Administrative Agent, the Lenders and their respective Affiliates, on
the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Lenders or their respective Affiliates, and no such duty will be
deemed to have arisen in connection with any such transactions or
communications.
SECTION 10.19. Confidentiality. Each of the Administrative Agent and each Lender
agrees, for the benefit of the Company and each other Borrower, to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
managers, administrators, trustees, partners, directors, officers, employees,
agents, advisors and other representatives (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
party (or its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives) to any swap or derivative
or similar transaction under which payments are to be made by reference to any
Borrower and its obligations, this Agreement or payments hereunder, (iii) any
rating agency, or (iv) the CUSIP Service Bureau or any similar organization, (g)
with the written consent of the Company or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrowers.

103
    

--------------------------------------------------------------------------------

Exhibit 10.1

For purposes of this Section, “Information” means all information received from
the Company or any of its Subsidiaries relating to the Company or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Company or any of its
Subsidiaries, provided that, in the case of information received from the
Company or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
SECTION 10.20. Cure of Defaulting Lender Status. Except as otherwise provided in
the definition of “Defaulting Lender”, if the Company and the Administrative
Agent agree in writing in their discretion that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, such Lender will, to the extent applicable,
purchase such portion of outstanding Loans of the other Lenders and/or make such
other adjustments as the Administrative Agent may determine to be necessary to
cause the Committed Credit Exposure of the Lenders to be on a pro rata basis in
accordance with their respective Commitments, whereupon such Lender will cease
to be a Defaulting Lender (and such Committed Credit Exposure of each Lender
will automatically be adjusted on a prospective basis to reflect the foregoing);
provided that no adjustments will be made retroactively with respect to
Commitment Fees accrued or payments made by or on behalf of the Borrowers while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no termination of a
Lender’s status as a Defaulting Lender will constitute a waiver or release of
any claim of any party hereunder arising from such Lender’s having been a
Defaulting Lender.
SECTION 10.21. Joint and Several Liability. The Company and each Approved
Borrower organized or incorporated under the laws of one of the States of the
United States of America, the laws of the District of Columbia or the Federal
laws of the United States of America shall be jointly and severally liable for
all obligations of the Company and each Approved Borrower under this Agreement;
and each Approved Borrower organized under the laws of a jurisdiction other than
the United States, any State thereof or the District of Columbia shall be
jointly and severally liable for all obligations of the Approved Borrowers
organized under the laws of a jurisdiction other than the United States, any
State thereof or the District of Columbia under this Agreement, which joint and
several liability shall be more specifically set forth in each Designation
Letter. Solely for purposes of the preceding sentence, any Approved Borrower
organized under the laws of Mexico or Canada that is treated as a US domestic
corporation pursuant to Section 1504

104
    

--------------------------------------------------------------------------------

Exhibit 10.1

(d) of the Code shall be treated as an Approved Borrower organized under the
laws of the United States.
SECTION 10.22. Existing Credit Agreement Amended and Restated.
(a)    Upon satisfaction of the conditions precedent to the effectiveness of
this Agreement, (a) this Agreement shall amend and restate the Existing Credit
Agreement in its entirety and (b) the rights and obligations of the parties
under the Existing Credit Agreement shall be subsumed within, and be governed
by, this Agreement; provided, however, that the Borrowers and Guarantor hereby
agree that all obligations of the Borrowers under the Existing Credit Agreement
shall remain outstanding, shall constitute continuing obligations hereunder, and
this Agreement shall not be deemed to evidence or result in a novation or
repayment and reborrowing of such obligations and other liabilities.
(b)    The parties hereto hereby agree that on the Effective Date the
Commitments shall be as set forth in Schedule 2.01 and the portion of Loans (as
defined in the Existing Credit Agreement) outstanding under the Existing Credit
Agreement shall be reallocated in accordance with such Commitments and the
requisite assignments shall be deemed to be made in such amounts by and between
the Lenders and from each Lender to each other Lender, with the same force and
effect as if such assignments were evidenced by applicable Assignment and
Acceptances (as defined in the Existing Credit Agreement) under the Existing
Credit Agreement. Notwithstanding anything to the contrary in Section 10.04 of
the Existing Credit Agreement or Section 10.04 of this Agreement, no other
documents or instruments, including any Assignment and Acceptance, shall be
executed in connection with these assignments (all of which requirements are
hereby waived), and such assignments shall be deemed to be made with all
applicable representations, warranties and covenants as if evidenced by an
Assignment and Acceptance. On the Effective Date, the Lenders shall make full
cash settlement with each other either directly or through the Administrative
Agent, as the Administrative Agent may direct or approve, with respect to all
assignments, reallocations and other changes in Commitments (as such term is
defined in the Existing Credit Agreement) such that after giving effect to such
settlements each Lender’s Applicable Percentage shall be as set forth on
Schedule 2.01.


[Remainder of page intentionally left blank]



105
    

--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers, all as of the date first above
written.
HARSCO CORPORATION
 
By:   
 
Name:
 
Title:
 
 




1
    

--------------------------------------------------------------------------------

Exhibit 10.1



 
 
CITIBANK, N.A., 
as Administrative Agent
 
By:    
 
Name:
 
Title:
 
 



 
 
CITIBANK, N.A., 
as a Lender
 
By:    
 
Name:
 
Title:
 
 




2
    

--------------------------------------------------------------------------------

Exhibit 10.1



 
 
THE ROYAL BANK OF SCOTLAND PLC, 
as a Lender and as Syndication Agent
 
By:    
 
Name:
 
Title:
 
 






3
    

--------------------------------------------------------------------------------

Exhibit 10.1



BANK OF TOKYO-MITSUBISHI UFJ, LTD., 
as a Lender and as a Documentation Agent
 
By:    
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 




4
    

--------------------------------------------------------------------------------

Exhibit 10.1



HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender and as a Documentation Agent
 
By:    
 
Name:
 
Title:
 
 




5
    

--------------------------------------------------------------------------------

Exhibit 10.1



ING BANK N.V., DUBLIN BRANCH, 
as a Lender and as a Documentation Agent
 
By:    
 
Name:
 
Title:
 
 




6
    

--------------------------------------------------------------------------------

Exhibit 10.1



JPMORGAN CHASE BANK, N.A., 
as a Lender and as a Documentation Agent
 
By:    
 
Name:
 
Title:
 
 




7
    

--------------------------------------------------------------------------------

Exhibit 10.1



LLOYDS TSB BANK PLC, 
as a Lender and as a Documentation Agent
 
By:    
 
Name:
 
Title:
 
 




8
    

--------------------------------------------------------------------------------

Exhibit 10.1



PNC BANK, NATIONAL ASSOCIATION, 
as a Lender
 
By:    
 
Name:
 
Title:
 
 




9
    

--------------------------------------------------------------------------------

Exhibit 10.1



COMMERZBANK AG, NEW YORK BRANCH, as a Lender
 
By:    
 
Name:
 
Title:
 
 




10
    

--------------------------------------------------------------------------------

Exhibit 10.1



U.S. BANK NATIONAL ASSOCIATION, 
as a Lender
 
By:    
 
Name:
 
Title:
 
 




11
    

--------------------------------------------------------------------------------

Exhibit 10.1



WELLS FARGO BANK, N.A., 
as a Lender
 
By:    
 
Name:
 
Title:
 
 




12
    

--------------------------------------------------------------------------------

Exhibit 10.1



MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender
 
By:    
 
Name:
 
Title:
 
 




13
    

--------------------------------------------------------------------------------

Exhibit 10.1



THE NORTHERN TRUST COMPANY, 
as a Lender
 
By:    
 
Name:
 
Title:
 
 




14
    

--------------------------------------------------------------------------------

Exhibit 10.1



SVENSKA HANDELSBANKEN AB (PUBL.), NEW YORK BRANCH, 
as a Lender
 
By:    
 
Name:
 
Title:
 
 




15
    

--------------------------------------------------------------------------------

Exhibit 10.1





Schedule 1.01

Administrative Agent’s Office
Citibank, N.A., as Administrative Agent
Building #3
1615 Brett Rd
New Castle, Delaware 19720
Attention: Thomas SchmittAgency Group
Facsimile: 212646-994274-09615080
Telephone: 302-894-60886010
Email: thomas.schmittglobal.loans.support@citi.com (cc:
oploanswebadmin@citigroup.com)


with a copy to:
Citibank, N.A., as Administrative Agent
388 Greenwich Street
New York, New York 10013
Attention: Michelle Bauko Kaicher
Telephone: 212-816-7269
Facsimile: 646-291-3269
Wire Instructions for Payments:


Bank Name: Citibank N.A.
ABA/Routing No.: 021000089
Account Name: Medium Term Finance
Account No.: 3685-2248
Reference: Harsco Corporation





16
    

--------------------------------------------------------------------------------

Exhibit 10.1

Schedule 2.01
Lenders; Commitments
Lender Name
Commitment
Applicable Percentage
Citibank, N.A.
47,500,000


9.047619
%
The Royal Bank of Scotland plc
47,500,000


9.047619
%
Bank of Tokyo-Mitsubishi UFJ, Ltd.
45,000,000


8.571429
%
HSBC Bank USA, National Association
45,000,000


8.571429
%
ING Bank N.V., Dublin Branch
45,000,000


8.571429
%
JPMorgan Chase Bank, N.A.
45,000,000


8.571429
%
Lloyds TSB Bank plc
45,000,000


8.571429
%
PNC Bank, National Association
40,000,000


7.619048
%
Commerzbank AG, New York Branch
30,000,000


5.714286
%
U.S. Bank National Association
30,000,000


5.714286
%
Wells Fargo Bank, N.A.
30,000,000


5.714286
%
Manufacturers and Traders Trust Company
25,000,000


4.761905
%
The Northern Trust Company
25,000,000


4.761905
%
Svenska Handelsbanken AB (publ.), New York Branch
25,000,000


4.761905
%
Total:


$525,000,000


100.000000
%








17
    